Case 1:21-cv-00138-RP Document 43-8 Filed 08/02/21 Page 1 of 84




                   Exhibit 8
Case 1:21-cv-00138-RP Document 43-8 Filed 08/02/21 Page 2 of 84




                       WEATHERING THE STORM:
                      THE ROLE OF PRIVATE TECH
                     IN THE SOLARWINDS BREACH
                       AND ONGOING CAMPAIGN

                        JOINT HEARING
                                    BEFORE THE


      COMMITTEE ON OVERSIGHT AND REFORM
          U.S. HOUSE OF REPRESENTATIVES
                             [Serial No. 117–5]
                                      AND THE



        COMMITTEE ON HOMELAND SECURITY
          U.S. HOUSE OF REPRESENTATIVES
                             [Serial No. 117–4]
               ONE HUNDRED SEVENTEENTH CONGRESS
                                   FIRST SESSION



                                FEBRUARY 26, 2021


             Printed for the use of the Committee on Oversight and Reform




                                       (
                               Available on: govinfo.gov
                                 oversight.house.gov
                                    docs.house.gov



                         U.S. GOVERNMENT PUBLISHING OFFICE
        43–755 PDF                WASHINGTON   :   2021
Case 1:21-cv-00138-RP Document 43-8 Filed 08/02/21 Page 3 of 84




                       COMMITTEE ON OVERSIGHT AND REFORM
                         CAROLYN B. MALONEY, New York, Chairwoman
     ELEANOR HOLMES NORTON, District of           JAMES COMER, Kentucky, Ranking Minority
       Columbia                                     Member
     STEPHEN F. LYNCH, Massachusetts              JIM JORDAN, Ohio
     JIM COOPER, Tennessee                        PAUL A. GOSAR, Arizona
     GERALD E. CONNOLLY, Virginia                 VIRGINIA FOXX, North Carolina
     RAJA KRISHNAMOORTHI, Illinois                JODY B. HICE, Georgia
     JAMIE RASKIN, Maryland                       GLENN GROTHMAN, Wisconsin
     RO KHANNA, California                        MICHAEL CLOUD, Texas
     KWEISI MFUME, Maryland                       BOB GIBBS, Ohio
     ALEXANDRIA OCASIO-CORTEZ, New York           CLAY HIGGINS, Louisiana
     RASHIDA TLAIB, Michigan                      RALPH NORMAN, South Carolina
     KATIE PORTER, California                     PETE SESSIONS, Texas
     CORI BUSH, Missouri                          FRED KELLER, Pennsylvania
     DANNY K. DAVIS, Illinois                     ANDY BIGGS, Arizona
     DEBBIE WASSERMAN SCHULTZ, Florida            ANDREW CLYDE, Georgia
     PETER WELCH, Vermont                         NANCY MACE, South Carolina
     HENRY C. ‘‘HANK’’ JOHNSON, JR., Georgia      SCOTT FRANKLIN, Florida
     JOHN P. SARBANES, Maryland                   JAKE LATURNER, Kansas
     JACKIE SPEIER, California                    PAT FALLON, Texas
     ROBIN L. KELLY, Illinois                     YVETTE HERRELL, New Mexico
     BRENDA L. LAWRENCE, Michigan                 BYRON DONALDS, Florida
     MARK DESAULNIER, California
     JIMMY GOMEZ, California
     AYANNA PRESSLEY, Massachusetts
     VACANCY

                                  DAVID RAPALLO, Staff Director
                             PETER KENNY, Chief Investigative Counsel
                                   ELISA LANIER, Chief Clerk
                               MARK MARIN, Minority Staff Director
                                  CONTACT NUMBER: 202-225-5051




                                               (II)
Case 1:21-cv-00138-RP Document 43-8 Filed 08/02/21 Page 4 of 84




                         COMMITTEE ON HOMELAND SECURITY
                             BENNIE G. THOMPSON, Mississippi, Chairman
     SHEILA JACKSON LEE, Texas                    JOHN KATKO, New York Ranking Minority
     JAMES R. LANGEVIN, Rhode Island                Member
     DONALD M. PAYNE, JR., New Jersey             MICHAEL T. MCCAUL, Texas
     J. LUIS CORREA, California                   CLAY HIGGINS, Louisiana
     ELISSA SLOTKIN, Michigan                     MICHAEL GUEST, Mississippi
     EMANUEL CLEAVER, Missouri                    DAN BISHOP, North Carolina
     AL GREEN, Texas                              JEFFERSON VAN DREW, New Jersey
     YVETTE D. CLARKE, New York                   RALPH NORMAN, South Carolina
     ERIC SWALWELL, California                    MARIANNETTE MILLER-MEEKS, Iowa
     DINA TITUS, Nevada                           DIANA HARSHBARGER, Tennessee
     BONNIE WATSON COLEMAN, New Jersey            ANDREW S. CLYDE, Georgia
     KATHLEEN M. RICE, New York                   CARLOS A. GIMENEZ, Florida
     VAL BUTLER DEMINGS, Florida                  JAKE LATURNER, Kansas
     NANETTE DIAZ BARRAGÁN, California           PETER MEIJER, Michigan
     JOSH GOTTHEIMER, New Jersey                  KAT CAMMACK, Florida
     ELAINE G. LURIA, Virginia                    AUGUST PFLUGER, Texas
     TOM MALINOWSKI, New Jersey                   ANDREW R. GARBARINO, New York
     RITCHIE TORRES, New York
                                     HOPE GOINS, Staff Director
                                DANIEL KROESE, Minority Staff Director
                                        NATALIE NIXON, Clerk




                                             (III)
Case 1:21-cv-00138-RP Document 43-8 Filed 08/02/21 Page 5 of 84
Case 1:21-cv-00138-RP Document 43-8 Filed 08/02/21 Page 6 of 84




                                     C        O       N        T         E     N        T       S

                                                                                                                               Page
     Hearing held on February 26, 2021 .......................................................................                   1

                                                            WITNESSES

     Sudhakar Ramakrishna, President and Chief Executive Officer, SolarWinds
       Corporation; accompanied by Kevin B. Thompson, Former Chief Executive
       Officer, SolarWinds Corporation
     Oral Statement ........................................................................................................     8
     Kevin Mandia, Chief Executive Officer, FireEye, Inc.
     Oral Statement ........................................................................................................     9
     Brad Smith, President and Chief Legal Officer, Microsoft Corporation
     Oral Statement ........................................................................................................    11
     Written opening statements and statements for the witnesses are available
       in the U.S. House of Representatives Document Repository at:
       docs.house.gov.




                                                   INDEX      OF   DOCUMENTS



      * Statement for the Record; submitted by Rep. Connolly.
      * Questions for the Record to: Ramakrishna; submitted by Chairwoman
      Maloney.
      * Questions for the Record to: Thompson; submitted by Chairwoman Malo-
      ney.
      * Questions for the Record to: Mandia; submitted by Chairwoman Maloney.
      * Questions for the Record to: Smith; submitted by Chairwoman Maloney.
      * Questions for the Record to: Ramakrishna; submitted by Committee
      Chairman Thompson (Homeland), Rep. Titus, and Rep. Guest.
      * Questions for the Record to: Thompson; submitted by Committee Chair-
      man Thompson (Homeland), Rep. Titus, and Rep. Guest.
      * Questions for the Record to: Smith; submitted by Committee Chairman
      Thompson (Homeland), Rep. Titus, and Rep. Guest.
     Documents entered into the record during this hearing, and Questions for
      the Record (QFR’s) with responses are available at: docs.house.gov.




                                                                   (V)
Case 1:21-cv-00138-RP Document 43-8 Filed 08/02/21 Page 7 of 84
Case 1:21-cv-00138-RP Document 43-8 Filed 08/02/21 Page 8 of 84




                  WEATHERING THE STORM:
                THE ROLE OF PRIVATE TECH
                IN THE SOLARWINDS BREACH
                  AND ONGOING CAMPAIGN

                         Friday, February 26, 2021

                             HOUSE OF REPRESENTATIVES,
                           COMMITTEE ON OVERSIGHT AND REFORM
                              COMMITTEE ON HOMELAND SECURITY
                                                     Washington, D.C.
        The committees met, pursuant to notice, at 9:06 a.m., via Webex,
     Hon. Carolyn Maloney [chairwoman of the Committee on Oversight
     and Reform] presiding.
        Present from Committee on Oversight and Reform: Representa-
     tives Present: Representatives Maloney, Norton, Lynch, Cooper,
     Connolly, Krishnamoorthi, Khanna, Mfume, Porter, Tlaib, Bush,
     Rice, Wasserman Schultz, Welch, Johnson, Sarbanes, Speier, Kelly,
     DeSaulnier, Comer, Jordan, Hice, Grothman, Cloud, Keller, Ses-
     sions, Biggs, Donalds, Fallon, and Franklin.
        Present from Committee on Homeland Security: Representatives
     Thompson, Langevin, Payne, Correa, Slotkin, Cleaver, Clarke,
     Swalwell, Watson Coleman, Rice, Demings, Barragán, Gottheimer,
     Malinowski, Torres, Katko, McCaul, Higgins, Guest, Bishop, Van
     Drew, Norman, Miller-Meeks, Harshbarger, Clyde, Gimenez,
     LaTurner, Meijer, Cammack, Pfluger, and Garbarino.
        Chairwoman MALONEY. The committee will come to order.
        Without objection, the chair is authorized to declare a recess of
     the committee at any time.
        I now recognize myself for an opening statement.
        Good morning. I want to welcome everyone to this joint hearing
     of the Committee on Oversight and Reform and the Committee on
     Homeland Security. Welcome to Chairman Thompson, Ranking
     Member Katko, Ranking Member Comer, and all of our members.
     Today’s hearing is the first in the House on the cyberattack uncov-
     ered last year that initially targeted the software company,
     SolarWinds, and its Orion product. The details are truly fright-
     ening.
        Here is what we know. A sophisticated attacker, reported to be
     the Russian Government, broke into SolarWinds’ system and in-
     serted malicious code into its software which customers then
     downloaded. The numbers tell how dangerous an attack like this
     can be. Nearly 18,000 customers downloaded updates containing
     the malicious code. It is not just the number of potential victims,
     as staggering as that is, or even the number of known victims of
                                     (1)
Case 1:21-cv-00138-RP Document 43-8 Filed 08/02/21 Page 9 of 84




                                       2

     secondary attacks, but the nature of this attack and the profiles of
     victims that should give us all grave concern. Among the victims
     were major technology companies, some of which have the best cy-
     bersecurity in the world, as well as critical infrastructure firms,
     our Nation’s law enforcement and government agencies involved in
     foreign affairs, and national security. It has affected approximately
     100 private sector companies and at least nine Federal agencies,
     including the Department of Homeland Security, Department of
     Justice, and state, and Treasury, and that is just what we know.
     There is much more that we still don’t know. We still don’t know
     if they are still in the system. In the weeks and months ahead, our
     committee will continue our joint investigation to examine other as-
     pects of this massive attack.
        Today, our focus is on the private sector. The private sector plays
     a key role in our Nation’s cyber defenses, they own critical infra-
     structure, and they develop essential information, communications,
     and technology products. They help the government and other com-
     panies secure and defend their own networks. It was the private
     sector that uncovered this attack, not our own government. Specifi-
     cally, FireEye discovered it, reported its findings, and shared it
     with the world. Had FireEye not taken that action, the attack
     could very well be fully up and running today.
        At the same time, the private sector was targeted as part of a
     campaign to gain access to government networks and other enti-
     ties. All of the companies here today are victims of this attack, and
     all provide products and services to the government that puts the
     government at risk. Additionally, it is the private sector to whom
     the government must turn. In particular, the government has
     turned to Microsoft to learn whether it was exposed and how badly
     due to the widespread adoption of Office 365 Cloud.
        The private sector must be held accountable for its role. Our
     committees recently obtained a presentation made by a former em-
     ployee at SolarWinds named Ian Thornton-Trump. The 23-page
     presentation, a portion of which I will put up on the screen now,
     appears to include a proposal from 2017 that stated, and I quote,
     ‘‘The survival of the company depends on an internal commitment
     to security. The survival of our customers depends on a commit-
     ment to build secure solutions.’’ I look forward to hearing from Mr.
     Thompson about the steps the company took in response.
        Cybersecurity demands strong leadership, but, unfortunately, we
     have suffered under four years of terrible leadership at the very
     top. On December 18, Secretary of State Mike Pompeo stated dur-
     ing a public interview, and I quote, ‘‘This was a very significant ef-
     fort, and I think it’s the case that now we can say pretty clearly
     that it was the Russians that engaged in this activity.’’ Yet the
     very next day, President Trump tweeted this, and I quote, ‘‘The
     cyber hack is far greater in the fake news media than in actuality.’’
        So, what can we do now? First, I am pleased the Biden Adminis-
     tration has taken early steps to elevate the importance of cyberse-
     curity and supply chain risk. Our committee plans to focus on Fed-
     eral procurement. The government pays hundreds of billions of dol-
     lars for goods and services each year. We must demand better cy-
     bersecurity practices from our suppliers as well as increased infor-
     mation sharing with the private sector as a product of the contract
Case 1:21-cv-00138-RP Document 43-8 Filed 08/02/21 Page 10 of 84




                                        3

     agreement. Finally, the Oversight Committee plans to closely re-
     view agency roles, responsibilities, and strategy under the Federal
     Information Security Modernization Act, known as FISMA, to meet
     the complex and dynamic cybersecurity landscape of today. Much
     work needs to be done. Today and in the weeks and months ahead,
     we will focus on the facts with an eye toward legislative solutions
     in how we can improve cyber defenses across both the public and
     private sectors.
        With that, I now recognize the distinguished ranking member,
     Mr. Comer, for his opening statement.
        Mr. COMER [continuing]. Thanking the chairwoman for having
     this hearing. Last year, our Federal Government was hacked in the
     largest cyberattack in history. Some of the largest technology com-
     panies in the country were also hacked. The cyberattack took
     months of planning. It took extreme patience to execute. According
     to all the experts, it was incredibly sophisticated. The attackers
     covered their steps so they would not be detected, and it was wildly
     successful. According to one of our witnesses today, over 1,000 peo-
     ple were involved in the attack, and the likely culprit of the attack?
     Russia.
        Three months after the attack was discovered, there is still a lot
     we don’t know, and many government agencies and companies
     were hacked. We don’t know what the extent of the damage is,
     whether or not the Russians still have access to the systems they
     hacked, or whether we have been able to successfully kick them
     out. You may not have heard about this attack because it hasn’t
     affected your daily life. You still go home to a warm house every
     night, you can still flip on the television at night and watch TV,
     you can still facetime with your friends and family, but that is only
     because the attackers chose not to disrupt those activities. As far
     as we know, this attack was an espionage campaign, an intel-
     ligence-gathering operation only, but what the attackers have
     shown us is none of the software we use in our daily lives is truly
     safe. The apps we download on our phones, laptops, and tablets,
     any device, can be sabotaged.
        Last week, we all prayed for millions of people in Texas as the
     power grid failed and they froze in their homes. Now, imagine if
     an adversary had the ability to take our electric grid offline in the
     dead of winter or the peak of summer. Now, imagine if this took
     place during a national crisis. Imagine if an adversary wanted to
     toy with our financial markets. Imagine if an adversary had the
     ability to control supply chains and manipulate whatever they
     wanted. It doesn’t take much to realize the horror that would ensue
     if an adversary were motivated to do any of these things.
        The attackers did not take down our electric grid, poison our
     water, or cause chaos in our financial system, among other neces-
     sities or occurrences of our daily lives. At least this time they
     didn’t, but that is not to say they couldn’t have. The truth is this
     attack is still ongoing even today and has not been completely neu-
     tralized. This offers the potential for unforeseen additional damage.
     The fact the attackers did not do these things that received the at-
     tention of Americans going about their everyday lives says nothing
     of their capabilities to do so the next time. This isn’t the first-ever
     attack of this kind, nor will it be the last. For far too long, cyberse-
Case 1:21-cv-00138-RP Document 43-8 Filed 08/02/21 Page 11 of 84




                                       4

     curity has been addressed as the mere cost of doing business, an
     add-on, a minor line item to simply check the box. This mindset
     must end.
        No one, including Congress, the Administration, or the private
     sector can afford to allow this moment pass without ensuring we
     finally adopt effective solutions. I appreciate this opportunity to re-
     view what happened in this massive cyberattack that one of our
     witnesses referred to as the largest ever, and to play a part in de-
     veloping a game plan for deterring and responding to any future
     event. I am convinced, though, that cybersecurity must not be left
     to the recesses of academic debate or half-hearted compliance, but,
     instead, it must become a daily focus for all involved in software
     development, procurement, and operations.
        Just contemplate for a moment this particular attack. Compa-
     nies, which many expect to secure their systems with topnotch cy-
     bersecurity, were the very ones who failed to identify the attack be-
     fore damage had already occurred. Some of those organizations are
     here today. The same goes for our government agencies who glar-
     ingly missed the adversary’s nearly year-long presence freely roam-
     ing about in our most sensitive network. I believe the time has
     come to take concrete action to actively defend our Nation from for-
     eign cyberattacks just as forcefully and with the same resources as
     we would if the instrument of attack were physical or kinetic. We
     don’t sit back when our country is physically breached or our
     homes and places of business are invaded, and neither should our
     responses be to roll over following an attack in cyberspace.
        It is only a matter of time or chance until we are faced with real
     disruption and destruction. We must do everything in our power to
     defend this digital sphere and forecast to our adversaries that we
     at least are no longer asleep at the wheel. I yield back.
        Chairwoman MALONEY. Chairman Thompson. I now recognize
     Chairman Thompson for his opening statement.
        Mr. THOMPSON. Thank you very much. Good morning. I would
     like to thank Chairwoman Maloney for holding today’s joint hear-
     ing on the SolarWinds breach and the related malicious
     cybercampaign. Just over two months ago, we learned that a state
     actor, likely Russia, had engaged in a large-scale cybercampaign,
     infiltrating government and private sector networks and burrowing
     inside them. By the time FireEye voluntarily shared information
     about the breach of its network, Russian actors had established a
     presence on victims’ network, undetected for nearly a year. That is
     hardly comforting. While the campaign is notable for its patience,
     assistance, scope, and scale, the methods and tools used, though so-
     phisticated, are not entirely new.
        NotPetya, a 2017 destructive supply chain attack with a global
     impact, involved Russian actors compromising Ukrainian tax prep-
     aration software to access victims’ network. That same year, secu-
     rity researchers published their findings regarding an attack vector
     using forged SAML tokens. Nonetheless, the Federal Government
     and the private sector were caught flat footed. I do not mean to di-
     minish the complexity of the attack or to suggest we could have
     prevented it, but I want to make a point that our collective failure
     to make cybersecurity a central component of our national security
     and invest in it accordingly contributed to the success of the cam-
Case 1:21-cv-00138-RP Document 43-8 Filed 08/02/21 Page 12 of 84




                                      5

     paign and the difficulty we face in understanding its impact. In
     short, past warnings of what could come failed to trigger a mean-
     ingful shift in our approach to security.
        My goal in our joint investigation is to move beyond admiring the
     complexities of this campaign and the challenges associated with
     stopping one like it and start charting a path forward. In the 15
     years I have served on the Homeland Security Committee, one
     thing has become clear. We can’t become so consumed by pre-
     venting the last attack that we are blind to the threats of the fu-
     ture. Instead, we must identify systematic opportunities to improve
     our ability to prevent, defend against, mitigate, and raise the cost
     of all malicious cyberactivity. Toward that end, I hope to identify
     a combination of next-term fixes and longer-term structural solu-
     tions that will improve our ability to better understand the adver-
     sary, defend our networks, and identify attacks more quickly.
        None of the witnesses here today can have a conversation with
     me or with the Cybersecurity and Infrastructure Security Agency
     about malicious activity occurring on an agency network because of
     restrictions agencies add in their contracts. That unnecessarily
     complicates our oversight work, limits situational awareness, and
     slows recovery. I believe that is a problem we can fix quickly. In
     recent days, I have been encouraged to learn of growing interest in
     enacting a cyber incident reporting log. Former chairman of the Cy-
     bersecurity Subcommittee, Cedric Richmond, authored an amend-
     ment included in the House-passed National Defense Authorization
     Act that would have established a cyber incident notification re-
     quirement. Unfortunately, we were unable to reach agreement with
     our Senate counterparts, but we look forward to trying again this
     year and hope we can enact cyber incident notification legislation
     in short order.
        In the longer term, we must figure out how to make security a
     value proposition, not only for policymakers, but for investors in
     the private sector who are focused on earnings. We must address
     persistent challenges in threat information sharing and find more
     strategic ways to effectively leverage the unique capabilities of the
     government and the private sector in our shared goals of better se-
     curity. In that vein, it may be time to reassess the obligation of
     large, highly-resourced companies with outsized footprints in our
     economy, in our government, and evaluate whether more should be
     expected of them. And we need to find ways to change behavior in
     the private sector, particularly those in the government supply
     chain, so executives value security as much as earnings statements
     and fast product rollout. I look forward to candid conversations
     about these issues today.
        Before I close, I want to thank our witnesses for being here
     today. Since December, I have been impressed by the degree of
     transparency in their conversations with us. It is important to have
     a complete record of what happened, and how, so we can have a
     candid conversation about what needs to change. With that, I yield
     back the balance of my time.
        Chairwoman MALONEY. I now recognize Ranking Member Katko
     for his opening statement.
        Mr. KATKO. Chairwoman Maloney, and Chairman Thompson,
     and Ranking Member Comer, and all my other colleagues that are
Case 1:21-cv-00138-RP Document 43-8 Filed 08/02/21 Page 13 of 84




                                       6

     with us today, this is a very important hearing. It is one of the
     most important threats facing our country today, cybersecurity,
     and it is important, I think, that we take a good look at the situa-
     tion and learn from it.
        As everyone in this hearing knows, we are in the midst of argu-
     ably the most devastating espionage campaign ever waged against
     our Nation. With each passing day, we learn more about the tac-
     tics, techniques, procedures, and unprecedented sophistication sur-
     rounding this campaign. While a number of details remain elusive,
     the overall picture is slowly coming together, and much of this in-
     cremental clarity is due to what we have learned from our private
     sector partners, so I appreciate their steady engagement in the
     whole-of-society response. I also recognize that we need more of
     this private sector sharing. I hope we can spend our time during
     this hearing evaluating the best paths forward. How can the cyber-
     security community do more than just bounce back, but also bounce
     forward from these events?
        From my vantage point, we know enough to identify initial lanes
     of policy responses that fall into five categories. First, we need to
     seriously rethink our fragmented approach to dot-gov security by
     centralizing authority with the Cybersecurity and Infrastructure
     Security Agency, known as CISA, wherever possible. While CISA’s
     Federal hunt authority from the 2021 NDAA is a welcome step in
     the right direction, CISA still does not have the proper authorities,
     resources, or holistic visibility into the Federal networks enterprise
     to effectively defend and nimbly respond to attacks.
        Second, we need to better understand the nature and extent of
     third-party cyber risks. With no disrespect at all to our witness,
     Mr. Ramakrishna, relatively few people had even heard of
     SolarWinds in early December 2020, yet its products are leveraged
     by most of the Fortune 500’s, with a relationship between vendor
     and customer that inherently enables a high degree of administra-
     tive privilege on the host network. In this interconnected web of
     hardware, software, and services that underpin our way of life,
     there are concentrated sources of risk that could result in cas-
     cading or systemic impact if we assume there is a breach. We need
     to better illuminate answers to these questions.
        Third, once we identify the potentially concentrated sources of
     cyber risk, we need to ensure that vendor certification processes ac-
     tually reduce that risk, not create perfunctory compliance exercises.
     There are a number of vendor certification or risk of judgment re-
     gimes in various stages of operationalization right now across the
     Federal Government with DOD’s Cybersecurity Maturity Model
     Certification, or CMMC, and the Federal Acquisition Security
     Council, or FASC, garnering the most headlines. Let’s work to-
     gether to ensure these regimes accomplish our common goal of ac-
     tually reducing the risk.
        Fourth, we need to drive better software assurance and develop-
     ment life cycle practices across the entire ecosystem. Whether soft-
     ware flaws are deliberate or not, the software supply chain rep-
     resents an attack vector that, if exploited, leaves the potential for
     a digital pandemic of sorts, where the impact of one bad line of
     code can be felt across the entire country. Last, we must impose
     real costs on cyber adversaries like Russia, China, Iran, and North
Case 1:21-cv-00138-RP Document 43-8 Filed 08/02/21 Page 14 of 84




                                       7

     Korea. While there is no silver bullet, deterrence still matters.
     Naming and shaming, indictments, sanctions, offensive measures
     where appropriate—these should all be tools in our toolkit and
     tools that we utilize. From the sophisticated nation-state-led inci-
     dent to the more routine, such as ransomware, the cost-benefit
     analysis of cyber aggression still favors adversaries far too often.
     In short, they are winning the modern-day arms race, and we need
     to step up. I welcome the recent announcement by the Administra-
     tion to begin to hold Russia accountable through sanctions. I hope
     those sanctions are real, I hope they are firm, and I hope they are
     severe.
        I imagine we will hear a constructive dialog today about breach
     notification and incident reporting. An undeniable gap in our coun-
     try’s cybersecurity posture is the fact that there is not a consistent,
     overarching incentive for industry to disclose a breach. As a result,
     our Federal agencies are often operating in the dark instead of hav-
     ing access to the critical aggregate data regarding the tactics, tech-
     niques, and procedures of bad actors. As we move forward, we must
     consider approaches to close this gap. Whether that should be part-
     nership based or compulsory or hybrid is yet to be seen, and I wel-
     come robust private sector feedback on this issue.
        These are all necessary and worthy policy conversations for our
     homeland security, but we must also not lose sight of the imme-
     diate needs to put necessary resources toward the Federal dot-gov
     SolarWinds response. I feel strongly that any executive branch ac-
     tions related to SolarWinds must build upon and bolster CISA’s
     mission as the lead Federal civilian cybersecurity agency, as I re-
     cently stated in a letter to President Biden.
        I, again, want to thank our witnesses for testifying today. I look
     forward to hearing from you all on an issue of great bipartisan in-
     terest for the Nation. I yield back.
        Chairwoman MALONEY. Now I will introduce our witnesses. Our
     first witness today is Sudhakar Ramakrishna, who is the current
     CEO of SolarWinds. Then we will hear from Kevin Thompson, who
     is the former CEO of SolarWinds. Next, we will hear from Kevin
     Mandia, who is the CEO of FireEye. Finally, we will hear from
     Brad Smith, who is the president of Microsoft. The witnesses will
     be unmuted so we can swear them in. Please raise your right
     hands.
        Do you swear or affirm that the testimony you are about to give
     is the truth, the whole truth, so help you God?
        [Chorus of ayes.]
        Chairwoman MALONEY. Let the record show the witnesses an-
     swered in the affirmative. Thank you. And without objection, your
     written statements will be part of the record. With that, Mr.
     Ramakrishna, you are now recognized for your testimony.
     STATEMENT OF SUDHAKAR RAMAKRISHNA, PRESIDENT AND
      CHIEF EXECUTIVE OFFICER, SOLARWINDS CORPORATION;
      ACCOMPANIED BY KEVIN B. THOMPSON, FORMER CHIEF EX-
      ECUTIVE OFFICER, SOLARWINDS CORPORATION
       Mr. RAMAKRISHNA. Chairwoman Maloney, Chairman Thompson,
     Ranking Member Comer, and Ranking Member Katko, and mem-
     bers of the committee, on behalf of SolarWinds employees, cus-
Case 1:21-cv-00138-RP Document 43-8 Filed 08/02/21 Page 15 of 84




                                      8

     tomers, and partners in the U.S. and around the world, I would
     first like to say thank you for inviting us to participate in your
     hearing today. By way of background, my name is Sudhakar
     Ramakrishna, and I joined SolarWinds as president and CEO on
     January 4 of this year. I was previously CEO of Pulse Secure and
     before that held other executive roles at technology companies. In
     these roles, I have had the experience of being involved in cyber
     incidents and seen firsthand the challenges they present as well as
     the opportunities for learnings and improvements.
        Also joining me today is Kevin Thompson, who served as our
     president and CEO for 10 years until his departure on December
     31, 2020, which he had previously announced in August 2020. Mr.
     Thompson cares very much for our customers and employees, and
     we appreciate his long service to the company. To aid in our inves-
     tigation, he has agreed to serve as a special advisor to me and the
     board. He has had the opportunity to meet the staff of both of your
     committees to provide early insight into the event. While our prod-
     ucts and customers were subject of this unfortunate and reckless
     attack, we take our obligations seriously to work tirelessly to un-
     derstand it better, to help our customers, and to be transparent
     with our learnings.
        SolarWinds started in 1999 in Oklahoma as a provider of net-
     work tools, and we have remained true to the mission of helping
     IT professionals solve problems and better manage IT environ-
     ments, now through more than 90 products. Today, we remain a
     U.S.-headquartered company, and our 3,000 dedicated employees
     work hard every day to help customers succeed. When we learned
     of these attacks, our top priority was to ensure that our customers
     were safe and protected. Our teams have been working tirelessly
     to help our many customers first and foremost, while also inves-
     tigating the what, who, and how of the attack. We acted quickly
     to disclose the attacks, provide remediations and support to our
     customers, and share our learnings publicly.
        We believe our Orion platform was specifically targeted in this
     nation-state operation to create a backdoor into IT environments of
     select customers through versions that we released between March
     and June 2020. That is a three-month window. SUNBURST has
     been removed and is not an ongoing threat in Orion. Additionally,
     after extensive investigations, we have not found SUNBURST in
     any of our more than 70 non-Orion products. Perhaps the most sig-
     nificant finding of our investigations to date was the discovery of
     what the threat actor used to inject SUNBURST into the Orion
     platform. The injected tool, named SUNSPOT, poses a grave risk
     to automated supply chain attacks through many software develop-
     ment companies since the software build processes, like ours, are
     very common in the industry.
        As part of our commitment to transparency, collaboration, and
     timely communications, we immediately informed our government
     partners and published our findings with the intention of helping
     other companies combat current and future attacks. We under-
     stand the gravity of the situation and are applying our learnings
     from the event and sharing this work more broadly. Internally, we
     are referring to our work as Secure by Design, and it is premised
     on zero-trust principles and developing a best-in-class secure soft-
Case 1:21-cv-00138-RP Document 43-8 Filed 08/02/21 Page 16 of 84




                                      9

     ware development model to ensure our customers can have the ut-
     most confidence in our solutions.
       We have published details regarding our efforts, but, in sum-
     mary, they are focused on three primary areas: first, further secur-
     ing our internal environments; second, enhancing our product de-
     velopment environments; and third, ensuring the security and in-
     tegrity of the products we deliver. Given our unique experience, we
     are committed to not only leading the way with respect to secure
     software development, but to share our learnings with the indus-
     try. While numerous experts have commented on the difficulties
     that these nation-state operations present for any company, we’re
     embracing our responsibility to be an active participant in helping
     prevent these types of attacks. Everyone at SolarWinds is com-
     mitted to doing so, and we value the trust and confidence our cus-
     tomers place in us.
       Thank you again for your leadership in this very important topic.
     We appreciate the opportunity to share our experience and our
     learnings, and I look forward to addressing your questions. Thank
     you.
       Mr. LYNCH. [Presiding.] Thank you, Mr. Ramakrishna, and be-
     cause Mr. Thompson and Mr. Ramakrishna submitted joint testi-
     mony, Mr. Thompson is not providing oral testimony at this time.
     Therefore, we are going to move on to Mr. Mandia. Mr. Mandia,
     you are now recognized for your five minutes of testimony.
      STATEMENT OF KEVIN MANDIA, CHIEF EXECUTIVE OFFICER,
                         FIREEYE, INC.
        Mr. MANDIA. Thank you. I would like to thank Chairwoman
     Maloney, Ranking Member Comer, Chairman Thompson, and
     Ranking Member Katko for this opportunity, and I am excited to
     share my observations with you, a first-hand account of what took
     place at FireEye and at many of these other victims. So, I am going
     to share what happened to most of the victim organizations, and
     I know Mr. Smith’s going next. He’s going to talk a lot more about
     what to do about it, and though I have opinions about who did it
     and what to do about it, I’ll reserve those for the moment when we
     get questions.
        I want to set a little bit of background first about what FireEye
     does, and it is just to provide context. Responding to breaches is
     what we do for a living. So, when we ourselves were breached
     based on having a SolarWinds implant, we put nearly 100 people
     on the job, and the majority of the folks working it, figuring out
     what happened and what to do about it, did their proverbial 10,000
     hours of computer forensics on intrusions. And as I’m sitting here
     talking to these committees, we’re responding to over 150 security
     breaches, and in 2020, a tough year for chief information security
     officers, we responded to nearly 1,000 security breaches globally.
     So, we’re a company that every time we respond, we’re the detec-
     tives, and we take the trace evidence of every single breach that
     we have firsthand experience of, and we put in a data base and
     track it. So, with that, let me talk about the anatomy of this intru-
     sion.
        First and foremost, everybody’s calling it the SolarWinds hack.
     In reality, this is an ongoing saga. The group that did the com-
Case 1:21-cv-00138-RP Document 43-8 Filed 08/02/21 Page 17 of 84




                                      10

     promise that led to 100 different organizations compromised and
     nine government agencies compromised is not new to the game.
     These are folks that are special operations. And think of it as, if
     you’re an organization and you’ve locked your doors and locked
     your windows, this is the special ops robbing the house, not some
     average criminal just trying to shake the doorknobs or trying to
     crack open the windows. So, this was the varsity team on offense,
     and all the signs, all the digital fingerprints that our company cat-
     aloged proves that, that this was a foreign intelligence service.
        So, stepping through the anatomy of this intrusion, I look at it
     in two stages. Stage one, the attacker had to break into
     SolarWinds, and when they did that, you already heard the details
     from Mr. Ramakrishna that the attackers did something that’s
     pretty darn hard to detect. At the very end of a build process, they
     altered the production environment. So, this isn’t somebody hack-
     ing in and changing source code. They’re hacking the build process,
     and when you go to build your production code, it is altered at the
     last minute. In this case, to provide the timeline, the attackers that
     broke into SolarWinds for this stage one of this whole campaign,
     the first thing they did, they got the implant in, but the implant
     was innocuous, and there’s evidence that in October 2019, the
     threat actors put the innocuous code in simply to test, ‘‘Do we have
     a way to get into the supply chain?’’ After the attacker proved that
     they could get their arbitrary code into production, then they cre-
     ated, by March 2020, an implant that provided surreptitious access
     to anyone who updated their networks with the next SolarWinds
     update to the Orion platform.
        So, how did we find this implant at FireEye? We found it based
     on literally exhausting every single other investigative lead at
     FireEye. We had detected some unusual activity on our network,
     and when we investigated that and started pulling the thread, the
     earliest evidence of compromise kept going back to a SolarWinds
     server. And the reason I am sharing this story with you is there
     is no magic wand on finding an implant. People trust the third-
     party software that they buy, rely on, and install. In this case, be-
     cause we do forensics for a living, special operations attacked us.
     It would take special operations, people that are in the trenches re-
     sponding to breaches every day, to detect it. We had to reverse over
     18,000 files that were in the SolarWinds platform; 3,500 of those
     files were executables. We de-compiled them into a million lines,
     and with people that can read assembly language and understand
     it, they are the ones that found the implant, and that’s why this
     was so hard to detect. So, that’s the stage one of this breach.
        Stage two I’ll cover very quickly because after stage one, the
     attackers had a menu of over 17,000 companies that had
     downloaded the implant, but that doesn’t mean the attacker stole
     anything from 17,000 companies. The stage-two victims are where
     the attacker decided, ‘‘I want something,’’ and the attackers manu-
     ally engaged with about 100 different organizations. In stage two,
     the attackers did three things: first, steal your keys. They came in
     through the trap door in the basement that you didn’t know about.
     They took your keys, and with those keys, they accessed your infor-
     mation the same way people and employees do. Second thing they
     did is they did very specific and focused targeting of documents and
Case 1:21-cv-00138-RP Document 43-8 Filed 08/02/21 Page 18 of 84




                                       11

     emails. And the third thing these attackers did, I put in the ‘‘other’’
     category based on the victim. They stole source code or software,
     and in the case of FireEye, they stole assessment tools that we use
     to assess the security of organizations.
       So, with that level of detail, I’d like to thank the committee for
     this opportunity. We stand ready to work with you and work with
     the companies in the private sector to defend the Nation. Thank
     you.
       Mr. LYNCH. Thank you very much. That is very helpful testi-
     mony, Mr. Mandia. We appreciate it. Mr. Smith, you are now rec-
     ognized for your testimony for five minutes. Thank you.
      STATEMENT OF BRAD SMITH, PRESIDENT AND CHIEF LEGAL
              OFFICER, MICROSOFT CORPORATION
        Mr. SMITH. Well, thank you, and I want to thank Chairwoman
     Maloney, Chairman Thompson, Ranking Member Comer, Ranking
     Member Katko, and really all the members of the two committees.
        I think Sudhakar and Kevin have done an excellent job of de-
     scribing a lot of what happened, and no doubt we’ll get into more
     of that. I thought I would, as Kevin suggested, build on what the
     two of them said and talk a little bit about what is it that we can
     do. What is it that the private sector can do? What is it that all
     of us can do by working together? I think there are a number of
     concrete steps, and some of the opening comments, I thought, did
     an excellent job of identifying, as it was said, many of the lanes
     down which we need to travel. As Sudhakar said, this was an at-
     tack on the software supply chain, and by that, he meant it planted
     malware into a software update. I think that points to one of the
     first things we need to focus on securing, more broadly, across the
     software ecosystem.
        The International Data Corporation has estimated that as many
     as a half a billion software apps will be created in the next three
     years globally. Well, all of these applications will be distributed.
     They’ll need to be updated. I think we all have work to do. Cer-
     tainly at Microsoft we look forward to working with others on what
     we can do to help secure the software supply chain and avoid this
     kind of risk, this kind of problem, this kind of tampering with soft-
     ware updates. That is a very specific activity.
        I think the second thing we need to do is think much more
     broadly. We need to focus on the modernization of the information
     technology infrastructure, and we need to apply, more broadly, cy-
     bersecurity best practices. We’ve looked at the customers that use
     Microsoft software that we were able to identify had been hacked
     in this incident, and what we have found repeatedly is that they
     could’ve better protected themselves simply by applying the many
     cybersecurity best practices the world has recognized already, that
     we’ve encouraged customers to apply already. And I think this is
     an important day for us to step back and think again about how
     we better help small businesses, as well as large customers, to
     apply these best practices.
        I think that leads us to a third opportunity for us all to do better.
     When we ask ourselves why the world is not using all of the cyber-
     security best practices that exist today, I think one of the reasons
     becomes self-evident. It’s because in the United States and around
Case 1:21-cv-00138-RP Document 43-8 Filed 08/02/21 Page 19 of 84




                                      12

     the world, there is a shortage of trained cybersecurity personnel.
     In the United States today, there’s a shortage of more than 300,000
     trained cybersecurity personnel, and this is something that we, a
     tech company like Microsoft, can focus on addressing by helping
     colleges and universities, high schools, and others develop the peo-
     ple we’ll need in the future. But I think there’s an important role
     for government to play as well.
        The fourth area where I think we can do better, where we really
     need to do better, is to share threat intelligence information to en-
     sure that when there is information about this kind of hack or at-
     tack, it is being shared first with customers, something that we do
     immediately when we detect this kind of hack at a Microsoft cus-
     tomer, but something that doesn’t happen broadly enough across
     our industry, and we can share it with the government. It needs
     to be, I think, better shared across the government and then in ap-
     propriate ways back with the private sector itself.
        Fifth, I think the time has come to adopt a national law that will
     impose cyberbreach incident reporting obligations, and there are
     important questions to be considered. To whom should it apply?
     When should it apply? How should it be administered? To whom
     should the information go? How should that information be shared?
     These are all questions for your two committees and the Congress
     as a whole, but 2021, I believe, needs to be the year that Congress
     acts and we use this step to strengthen the security of the Nation.
        Finally, I think we need to strengthen the international rules of
     the road. What happened here is and should be a violation of inter-
     national norms and international law. It is the kind of act that was
     reckless. It is the kind of act that needs to have consequences, and
     those consequences need to be based on global standards. This is
     a combination of six steps that we can take, steps that I believe
     will make us stronger. Thank you.
        Mr. LYNCH. Thank you, Mr. Smith. Now I would like to recognize
     my friend, the gentleman from Mississippi, Chairman Thompson,
     for five minutes for questions.
        Mr. THOMPSON. Thank you very much, Mr. Chairman. I thank
     the witnesses for their very important testimony. This is to Mr.
     Thompson and Mr. Ramakrishna. A theme emerging this week is
     that the supply chain compromise that exploited the SolarWinds
     Orion platform could have happened to anyone, but since Decem-
     ber, I have read troubling accounts about the security culture at
     SolarWinds. One report indicated your server password was
     ‘‘SolarWinds123.’’ Now, according to another report, a former em-
     ployee raised concerns about the security culture at SolarWinds
     four years ago. As you know, we have recently obtained testimony
     from that employee during a presentation. So, Mr. Thompson, did
     you take any action based on the security recommendation that
     this employee, Mr. Trump, made to the company?
        Mr. THOMPSON. So, I believe that we have, over the history of
     time at SolarWinds, taken security seriously, security of our inter-
     nal systems and the secure development of our products. Mr.
     Trump arrived in the company April 2017. Shortly after that, we
     actually hired Tim Brown, who is a 30-year veteran from Dell who
     was a fellow at Dell, which is one of their highest-ranking engi-
     neers, to be in charge of not only the internal security of
Case 1:21-cv-00138-RP Document 43-8 Filed 08/02/21 Page 20 of 84




                                       13

     SolarWinds, but also product security at SolarWinds. We also actu-
     ally did hire Mr. Trump back in September 2017 as part of some
     of the initiatives that we were working on. So, I believe we have
     taken security seriously in 2017, and really beginning in 2016, we
     enhanced our security posture.
        We hired a CTO in 2016 who had been a CIO at a large global
     Fortune 500 company. We hired a very experienced CIO in 2017.
     As I said, we hired Tim Brown in the middle of 2017, who is a very
     experienced VP of security. We also implemented a——
        Mr. THOMPSON. Thank you. Thank you. Thank you very much.
     So, your testimony is that, based on that recommendation, you did
     do things. So, Mr. Smith, you talked about the challenges facing
     companies, like all of the cyber companies that we have talked
     about. One you talked about, the challenge of a work force. You
     know, our committees are constantly being requested by many of
     the companies on the screen to expand the visa programs so that
     we can import labor supply because we don’t have it here. So, tell
     me what a company like Microsoft is doing with historically black
     colleges and minority-serving institutions to help that labor force
     be developed right here in this country.
        Mr. SMITH. Well, thank you, Chairman Thompson. I think it is
     a very important question. You know, so far, just this year, Micro-
     soft has spent more than $2 million to provide grants to faculty
     members at HBCUs to add cybersecurity and other information
     technology curriculum to, you know, the courses that are offered at
     these institutions. We are going to be increasing that amount to
     $3.2 million per year. We are going to be spending that each of the
     next three years.
        But it is not just, I think, investing in these institutions so that
     they can train the next generation of professionals. We are very fo-
     cused on hiring individuals at HBCUs. Our recruiting season is
     still unfolding this year, but already we have had recruiters at 27
     HBCUs. We are excited that already 136 students at these institu-
     tions have accepted jobs to work at Microsoft, 73 full time, 63 to
     be with us as interns this coming summer. I do believe that the
     HBCUs are growing and powerful engines for the protection of cy-
     bersecurity. We can collectively, I think, as an industry add to their
     strength, and we will be the beneficiary of the students that they
     will graduate.
        Mr. THOMPSON. Thank you very much. This notion of a cyber
     breach info office, I take from your testimony, as you know, we
     tried to get it passed last year, and it was taken out in the Senate.
     So, your testimony to both committees is that that would be an im-
     portant instrument for us to have to get in-time notification of
     breaches.
        Mr. SMITH. Yes, that’s correct. I think we do need to take that
     type of step. There will be important details that need to be dis-
     cussed, but this is the time to take that kind of action.
        Mr. THOMPSON. Thank you very much. I yield back, Mr. Chair-
     man.
        Mr. LYNCH. The gentleman yields back. The chair now recognizes
     the gentleman from New York, Ranking Member Mr. Katko. You
     are now recognized for five minutes.
Case 1:21-cv-00138-RP Document 43-8 Filed 08/02/21 Page 21 of 84




                                      14

        Mr. KATKO. Thank you, Mr. Chairman, and I want to thank all
     the witnesses for their very thoughtful and engaging testimony. I
     am really heartened that your comments are consistent with and
     supportive of the five categories of response that I laid out in my
     opening statement, and I want to explore those a little bit more if
     I can.
        First of all, with Mr. Mandia, earlier this week, you outlined, Mr.
     Mandia, some of the enormous time and costs that go into the
     threat-hunting and intrusion-remediation services. Can you de-
     scribe briefly for me, just briefly, the magnitude of the resources
     that go into these threat-hunting teams and penetration-testing
     services, how much they cost, the man hours, woman hours that
     go into it, things like that briefly?
        Mr. MANDIA. You know, sir—thank you for the question—I don’t
     think it takes a lot of people to test your networks on how secure
     they are, and I do believe that is the best way to get unvarnished
     truth in security. Kind of like you do crash test dummies to test
     the safety of a vehicle, shoot real bullets at a bulletproof vest to
     determine how effective it is, in cybersecurity you need to test your
     security, and that is a couple folks. There is a great asymmetry be-
     tween offense and defense. To have somebody perpetrate what
     would be perceived as offense, not a lot of resources.
        The problem is the 52-card pickup you play on the other side be-
     cause of that asymmetry. One attacker can create work for hun-
     dreds of thousands of defenders. It is a bad asymmetry in cyber-
     space I think other nations have picked up on where they can’t
     beat us with tanks, won’t beat us with planes, but in the cyber do-
     main, if they train folks, the A-team can create work for potentially
     millions of defenders. So, the bottom line, that asymmetry is the
     problem. It is hard to answer your question without cataloging the
     offense, very few people. Defense, you have to pitch a perfect game
     every day and put a lot more people on it.
        Mr. KATKO. Got it. Thank you for that. And to followup on that,
     as you know, CISA was granted authority in the Fiscal Year 2021
     NDAA to conduct threat hunting on Federal agency networks——
        Mr. MANDIA. Mm-hmm.
        Mr. KATKO [continuing]. With or without consent, which is, I
     think, a very positive step forward. Do you have recommendations
     on how CISA can most effectively implement this new authority?
        Mr. MANDIA. Well, I am convinced this will work with the private
     sector on that. We all have threat-hunting teams. My company
     does it every single day all the time for thousands of customers.
     Microsoft has a team that does it. There are a lot of security folks
     that do threat hunting, and the reason we have to do threat hunt-
     ing is not every product stops everything, period. There is no such
     thing as perfect security, so you have to have the catcher’s mitt be-
     hind your products. And CISA’s folks that do threat hunting will
     be able to tap the private sector and be driven by the private sec-
     tor, so I think it is exactly the right thing to do.
        Mr. KATKO. Mr. Smith, I am going to followup on something
     Chairman Thompson said, and I am in complete agreement with
     him that the information sharing is such a critical component. But
     the problem with the information sharing is if a company is hacked
     into and they share the information, are they buying themselves
Case 1:21-cv-00138-RP Document 43-8 Filed 08/02/21 Page 22 of 84




                                        15

     more problems and more public scrutiny and perhaps more liability
     if they do the right thing and share that information with CISA?
     So, what role do you see CISA as a hub for a Federal focal point
     to help aggregate all this national risk picture across the sectors,
     right, No. 1? And No. 2, how do you do so in a way that protects
     the industry and incentivizes the industry to share this information
     instead of just not sharing it because they are afraid of opening
     Pandora’s box and problems for them?
        Mr. SMITH. Well, first of all, I think you make a really important
     point. The White House said a week ago that more than 100 com-
     panies, or roughly 100 companies, in the United States had suf-
     fered this kind of attack or hack. You have three companies here
     today, and that is because we have chosen to speak up, and what
     you get is an invitation to appear as a witness under oath at a
     House hearing. And so I think a lot of companies choose to say as
     little as possible, and often that is nothing.
        But silence is not going to make this country stronger, and so I
     think we have to encourage and, I think, even mandate that cer-
     tain companies do this kind of reporting. I think we do need to
     identify the right place where the report should go. CISA is a very
     strong candidate, and it deserves serious consideration, and we
     need to think about the process and the type of information that
     should be shared and when it should be shared. And we need to
     be very careful that we don’t, in effect, tell firefighters to stop fight-
     ing the fire so they can fill out forms and, you know, meet with
     government officials instead. So, we need to balance all of the work
     that needs to be done, but Kevin really captured well the asym-
     metry, and we can only be effective if we can connect the dots in
     everything that we see. That can only be done with this kind of ef-
     fective information sharing.
        Mr. KATKO. Well, it is not often that you hear the private sector
     saying they need more government mandates, so that, I think,
     highlights the importance and the magnitude of this problem. And
     I think Chairman Thompson, and I, and the others are going to
     work very hard to try and make this a reality because information
     sharing is what made us a much safer nation after 9/11 with the
     Joint Terrorism Task Forces. We need to do the same thing in the
     cyber area, and anything we can do to turbocharge that process, we
     have to do going forward. I have so many more questions, but I am
     out of time and I yield back. Thank you.
        Mr. LYNCH. The gentleman yields back. The chair now recognizes
     the gentlewoman from the District of Columbia. Ms. Norton, you
     are now recognized for five minutes.
        Ms. NORTON. I thank the gentleman for yielding. This is an im-
     portant hearing, and we have heard of breaches of both the private
     and the governmental sectors. It is kind of a two-fisted breach. My
     first question is for Mr. Mandia of FireEye. Our most recent infor-
     mation from the current White House, I do believe these breaches
     occurred in the last Administration, but it is clear that it could
     occur and may be occurring right now. So, let me ask about the
     breaches or the impact on government agencies in particular.
        For example, the information I have been given is that the
     breaches included the Department of Energy, including a compo-
     nent responsible for managing the Nation’s nuclear weapons. You
Case 1:21-cv-00138-RP Document 43-8 Filed 08/02/21 Page 23 of 84




                                      16

     can see the issue there, Mr. Mandia. Another agency was the De-
     partment of Justice, of course, which enforces our laws, but
     breached also, but also has to do with countering foreign intel-
     ligence on the United States. Also breached, of course, was the De-
     partment of Treasury. Now, that Department maintains the Na-
     tion’s financial infrastructure and imposes financial sanctions on
     our adversaries. You can see, Mr. Mandia, what this leaves us open
     to. Would you agree that compromising any one of these agencies
     would be considered a victory for an adversary?
        Mr. MANDIA. Well, I think the first comment I would say is this
     is an ongoing intrusion set. The SolarWinds backdoor was just part
     of a very long saga. I first started responding to breaches for the
     U.S. Government in the 1990’s. This group was active then. They
     are going to be active tomorrow. There is going to be ongoing tar-
     geting of those agencies. This intrusion set using the SolarWinds
     backdoor happened to be successful at least for surreptitious access
     and staying surreptitious and clandestine on the networks for a
     certain period of time. You know, we will respond to it, and it will
     take those agencies time, months, to get their arms around the
     scale and scope of what happened. And I think we are in that win-
     dow where they don’t know yet, and we got to wait on the final in-
     vestigation.
        Ms. NORTON. Well, we certainly need the investigation to be fi-
     nalized because we are still in the window and they are still being
     breached. That raises continuing problems for us. And continuing
     with you, Mr. Mandia, in 2015, a foreign actor or groups com-
     promised the systems of the Office of Personnel Management. They
     accessed clearance information on 21 million people. Now, that was
     only one agency. Mr. Mandia, would the OPM compromise be con-
     sidered a serious breach?
        Mr. MANDIA. I think you have to consider it a serious breach.
     When you look at these breaches, what generally happens is there
     is a successful breach. We find out about it. We take steps and do
     sprints within the Federal Government to try to escalate our secu-
     rity programs. The bottom line, there are threat actors out there
     that attack the U.S. Government on a daily basis, and they are
     feeling no risk or repercussions to doing it. So, we are just sitting
     here playing defense every day against an A-team that is going to
     have successes.
        Ms. NORTON. Yes. This time around, these actors were able to
     compromise up to 3 percent of Microsoft Office email accounts at
     the Department of Justice. Again, that sounds like a small number
     until you put it in perspective. Three percent of email accounts at
     the Department of Justice translates into roughly 3,500 accounts.
     Mr. Mandia, if you were writing up a damage assessment for a cus-
     tomer and they had 3,500 accounts compromised for months, how
     would you categorize that? Would it be sincere even what seems to
     be a small number? How would you categorize that?
        Mr. MANDIA. Well, this is obviously a group that compromised
     with collection requirements, so the damage assessment is going to
     be based on the content of the emails, period. And how that infor-
     mation is intended to be used, we don’t know. That is the problem.
     We have to get our arms around all the content and all the poten-
     tial use and misuse of all that content. So, the bottom line, we may
Case 1:21-cv-00138-RP Document 43-8 Filed 08/02/21 Page 24 of 84




                                       17

     never know the full range and extent of damage, and we may never
     know the full range and extent as to how the stolen information
     is benefiting an adversary.
        Ms. NORTON. Well, we better get our arms around the full impact
     of these breaches, but we know that it has very serious implica-
     tions for both the government—that is why I focused on Federal
     agencies—as well as the bottom sector. You have given us a man-
     date in this committee to get to the bottom of how this breach oc-
     curred, every entity that was affected, and how to protect against
     this type of incident in the future, and it looks like we have a lot
     of work to do. I yield back.
        Mr. LYNCH. The gentlelady yields back. The chair now recognizes
     the gentleman from Georgia, Mr. Hice, for five minutes.
        Mr. HICE. Thank you very much, Mr. Chairman. I appreciate it
     and appreciate this hearing. As ranking member of Gov Ops, it has
     been honor working with Chairman Connolly on these issues over
     and over in the past trying to improve our government-wide infor-
     mation security. And, of course, we both know, and I am sure ev-
     eryone on both of these committees, in fact, everyone involved in
     this hearing right now is keenly aware of the importance of cyber-
     security, the vital nature that it provides for our government, and
     to make sure, frankly, that our government continues to run effi-
     ciently and effectively, and, most importantly, in this context, se-
     curely. I am certainly looking forward, in that light, to the upcom-
     ing FITARA hearing on the FITARA scorecard that Chairman Con-
     nolly is going to be bringing up, and hopefully we will be able to
     discover the level of preparedness of various agencies within our
     government.
        But in light of the massive attack, the cyberattack that brings us
     to this hearing today, these efforts around Federal information se-
     curity are obviously extremely important and all the more pre-
     scient for us. And I understand, I get it, and I think it is probably
     good that our witnesses today are from the private sector. They
     certainly are able to bring some valuable insight to us today as to
     what and how we can best secure our IT assets in Federal Govern-
     ment.
        So, Mr. Mandia, let me begin with you. Beginning with your com-
     pany’s focus on cybersecurity services, I am wondering your opinion
     in regard to cloud migration, and, in particular, what I am talking
     about, or what at least I have in mind, is Chairman Connolly’s bill,
     FEDRAMP, which both myself and Ranking Member Comer have
     both co-sponsored. But how do you view that in terms of is it a step
     in the right direction for improving cybersecurity?
        Mr. MANDIA. Sir, first off, the migration cloud is going to happen
     whether we want it or not. It is rare in history where something
     costs less and is better. Cloud is actually costing less and is better.
     For example, if I wanted a server set up at FireEye, I could ask
     an IT staff to do it, or I can go to an infrastructure as a service
     provider and get it in five seconds. So, the cloud is coming. And
     then you add the pandemic to it and the work from home. All the
     major enterprises, all the major organizations are going to the
     cloud.
        The upside is it cuts both ways, but you should get better visi-
     bility and better controls in the cloud, and the reason why is you
Case 1:21-cv-00138-RP Document 43-8 Filed 08/02/21 Page 25 of 84




                                     18

     are putting all your decentralized IP and value into one place. It
     is easier to monitor it, easier to safeguard it. You don’t have dis-
     tributed security controls at that point. I think we are in the mid-
     dle of the cloud migration, but over time, what we will see is orga-
     nizations recognizing at least the infrastructure portion of the
     cloud will be more secure because these companies have to secure
     it, meaning the providers have to secure it.
        Mr. HICE. OK. OK. So, when you say, ‘‘Whether we like it or not,
     it is going to happen,’’ I get that.
        Mr. MANDIA. It is going to happen.
        Mr. HICE. And you are exactly right. But with it happening
     whether we like it or not, do you feel good that that is indeed a
     safe method? Is that good for us to go there that way?
        Mr. MANDIA. Sir, after 30 years in IT security, I believe it will
     be easier to secure the cloud than the last 30 years of us trying to
     secure everybody’s home offices and secure inside four different
     walls all over the place. Yes, it is a good move.
        Mr. HICE. OK. Mr. Chairman, for whatever reason, the clock is
     not showing up on my screen, so I really don’t know where I am
     on time, but if there is time, if I could have a brief answer from
     each of our——
        Mr. LYNCH. The gentleman has 45 seconds.
        Mr. HICE. OK. Well, each of the witnesses real briefly, what
     needs to be done? What does the private sector have that we could
     use? If you can just give a 10-second answer, each of you, or what-
     ever, just very briefly. I will start with Mr. Smith.
        Mr. SMITH [continuing]. The cloud, but then implement the cy-
     bersecurity best practices that are needed to use it effectively. As
     a cloud services provider, we can enable all of the tools, but ulti-
     mately, it is our customers that will have to decide how to use
     them.
        Mr. HICE. Thank you.
        Mr. RAMAKRISHNA. Congressman Hice, my recommendation
     would be to share information as fast as possible in as timely a
     manner as possible because speed and agility are key to addressing
     these issues.
        Mr. HICE. Thank you, sir.
        Mr. MANDIA. And, sir, in the last 12 seconds, I will get to what
     Congressman Katko was referring to. I believe we need to separate
     disclosure of a breach to sharing of threat intelligence. If you can
     share threat intelligence from the private sector to the government,
     or government to the private sector confidentially, you can do it
     quickly without worrying about all the liabilities that come with
     public disclosure of a breach. So, we got to think of threat intel
     sharing and disclosure of a breach as two separate things, and
     threat intelligence sharing will defend the Nation.
        Mr. HICE. Very good. Thanks to each of you, and thank you, Mr.
     Chairman. I yield back.
        Mr. LYNCH. The gentleman yields back. The chair now takes
     great pleasure to recognize someone who has done yeoman’s work
     in this area for a long time. The gentleman from Rhode Island, Mr.
     Langevin, is now recognized for five minutes.
        Mr. LANGEVIN. Thank you, Mr. Chairman, and I thank you for
     your leadership on cyber.
Case 1:21-cv-00138-RP Document 43-8 Filed 08/02/21 Page 26 of 84




                                      19

        Mr. LYNCH. I believe the gentleman may have muted himself.
        Mr. LANGEVIN. Yes, I think——
        Mr. LYNCH. OK. Go ahead.
        Mr. LANGEVIN. Thank you, Mr. Chairman. Again, I was saying
     I appreciate your leadership on cyber and data, the chairs of the
     two committees that are holding this joint hearing today and the
     ranking members. It is obviously a very important topic, and I
     want to thank our witnesses for being here this morning.
        Let me start with Mr. Smith, if I could. Mr. Smith, you have tes-
     tified that Microsoft is aware of 60 victim organizations; that is to
     say, organizations where at least one Office 365 email account
     hosted in Microsoft’s Cloud was accessed by the adversary. But
     how many accounts has Microsoft confirmed were accessed?
        Mr. SMITH. I would have to get you the precise number of ac-
     counts. I will say, in general, the pattern that we saw was typically
     a relatively small or very small number of accounts per customer.
     I think that was indicative of the stealthy practices that this actor
     tends to deploy, namely, to take great care to be very discreet. And
     so I think——
        Mr. LANGEVIN. OK. Yes, if I could just stop you. Let me just say
     my time is limited. In conversations with staff yesterday, Microsoft
     indicated that about 77 accounts had been confirmed to have been
     accessed. Does that sound about right?
        Mr. SMITH. It certainly sounds like it is in the right range.
     Again, I would want to go check the specifics, but it sounds like
     it is in the right range.
        Mr. LANGEVIN. All right. That sounds like a just incredibly small
     number to me. All right. If I could, just in CISA’s alert detecting
     post-compromised threat activity in Microsoft cloud environments,
     they note that the amount of security log data in cloud environ-
     ments is often significantly less than in on-premises environments,
     which can hamper threat hunting. In fact, the same alert notes
     that in order to detect certain accounts that have been com-
     promised, a special, more expensive Office 365 account or G5 or E5
     license is required. Do you believe that security should be an add-
     on or up charge or baked into cloud accounts from the get-go?
        Mr. SMITH. Well, the particular offer that you described, what we
     call as E5, you know, is the service that we offer that includes se-
     curity and other advanced features. We offer a range of choices to
     our customers. E5 is absolutely what we hope and expect and rec-
     ommend that our customers purchase. Some people don’t want to
     buy it, and we honor that, but it is absolutely what we encourage.
        Mr. LANGEVIN. All right. Just so that I understand and the com-
     mittee understands, is this a profit center for Microsoft for this, or
     are the services being provided at cost that you are charging the
     customers?
        Mr. SMITH. Well, you know, we are a for-profit company. Every-
     thing that we do is designed to generate a return other than our
     philanthropic work.
        Mr. LANGEVIN. OK. Thank you, Mr. Smith. Mr. Ramakrishna, if
     I could turn to you. Can you shed some light on how the adversary
     initially accessed SolarWinds’ network? On Tuesday, you testified
     before the Senate Intelligence Committee that your partners had
Case 1:21-cv-00138-RP Document 43-8 Filed 08/02/21 Page 27 of 84




                                      20

     narrowed the number of possible vectors to three. What are those
     vectors?
       Mr. RAMAKRISHNA. Congressman Langevin, thank you for the
     question. Our investigation was segmented as to what exactly hap-
     pened, how did it happen, and who may have done it. As it relates
     to the what, we have made a lot of progress and have discovered
     the specific injector tool that I described could affect any supply
     chain, and we have been able to publish it such that other compa-
     nies can evaluate their security postures and supply chains and
     possibly get help from our efforts.
       As it relates to your question, we have narrowed it from several
     hypotheses. At one time, we had 15 different threads that we were
     pulling, so to speak, and we have battled it since to about three at
     this point. One is what I call a classic password spring type ap-
     proach that we are investigating. Two is some form of credential
     theft. That can happen through various methods. And three is a
     potential vulnerability in a third-party software that we have de-
     ployed on premises. Just like other companies on this witness
     stand, we use a lot of third-party software as well, and we are look-
     ing at it in those three dimensions at this point. We are evaluating
     several terabytes of data to be able to sift through this in the hopes
     that we can pinpoint patient zero in this context.
       Mr. LANGEVIN. OK. Thank you, Mr. Ramakrishna and Mr.
     Smith, to our witnesses. I just wanted to note for the record, Mr.
     Chairman, I know my time has expired, but I want to thank Mr.
     Ramakrishna for briefing me about a week ago, and I appreciate
     how they have been very forthcoming in helping us to get our arms
     around this. And to Mr. Smith, your team had briefed me a couple
     days ago, and I appreciate them taking some detailed questions
     there, too. So, thank our witnesses, and, Mr. Chairman, I yield
     back.
       Mr. LYNCH. The gentleman yields back. The chair now recognizes
     the gentleman from Texas, Mr. McCaul, for five minutes.
       Mr. MCCAUL. Well, thank you, Mr. Chairman. You know, I have
     worked on cybersecurity for very many years along with Mr. Lan-
     gevin. And back when I was chairman of the Homeland Security
     Committee, we authorized, stood up into law CISA to be the lead
     civilian agency to protect our networks, and then we had the cyber
     incident response teams that were authorized into law. You know,
     80 percent of this critical infrastructure is done in the private sec-
     tor as is most of the threat information, and that is why these pri-
     vate/public partnerships, I believe, are so important.
       I have had the opportunity to visit with Mr. Ramakrishna.
     SolarWinds is actually in my district in Austin, and also with Mr.
     Smith from Microsoft, but I want to just get a couple of just factual
     details on the event itself. And, Mr. Ramakrishna, I also want to
     thank you for being so forthcoming and transparent with the Fed-
     eral Government, but do you think the initial intrusion began
     around, say, March of last year?
       Mr. RAMAKRISHNA. Congressman McCaul, thank you for the
     question. March of last year is when we first shipped, so to speak,
     the code with the malware injected in it, so three releases between
     March 2020 and June 2020 is when the malware was impacting
     the Orion platform.
Case 1:21-cv-00138-RP Document 43-8 Filed 08/02/21 Page 28 of 84




                                      21

        Mr. MCCAUL. So, between March and June you have the intru-
     sion. It is detected in December 2020. Is that correct?
        Mr. RAMAKRISHNA. Yes.
        Mr. MCCAUL. So, this is very sophisticated malware that can, as
     I understand, can go in and out of your system through the in-door
     and through the backdoor without detection. Is that correct?
        Mr. RAMAKRISHNA. So, that threat actor I would describe, Con-
     gressman McCaul, as hiding in plain sight.
        Mr. MCCAUL. Mm-hmm.
        Mr. RAMAKRISHNA. They were very, very careful about covering
     their tracks, cleaning up after themselves, and the patience with
     which they worked was not similar to the run-of-the-mill virus
     whose job is to spread as fast as possible and create as much dam-
     age as possible. This was very sophisticated. And, as you heard
     from Mr. Smith and Mr. Mandia, being in the security business, it
     still took them a long time, and in talking to Mr. Mandia, they
     looked at this as almost a last resort in their investigation.
        Mr. MCCAUL. I am sorry, but my time is limited. So, when it was
     detected in December, within two days Microsoft developed and
     created the kill switch. Is that correct?
        Mr. RAMAKRISHNA. That is true, and within a matter of 72 hours,
     our teams fixed the malware and delivered remediated code. And
     since then, we have pretty much had a 7 by 24 operation——
        Mr. MCCAUL [continuing]. Report it to CISA and the Federal
     Government? At what time?
        Mr. RAMAKRISHNA. We reported it as soon as we knew on Decem-
     ber 12 to CISA and the Federal Government, and we continue to
     do so.
        Mr. MCCAUL. We believe that this originated out of Russia.
     Would you agree with that assessment?
        Mr. RAMAKRISHNA. Congressman, we do not have the internal ex-
     pertise to create attribution, but based on our investigation part-
     ners, it appears to be true.
        Mr. MCCAUL. So, this is for both you and Brad Smith. What is
     the extent of the damage, to your knowledge, and if it came from
     Russia, which I believe it did, by looking at what they stole, it
     didn’t seem to be a destructive virus, but more of a theft and espio-
     nage type of malware. What was their motivation and intent here?
        Mr. SMITH. Well, I would say that, based on every indication so
     far, there were probably two or three. One is espionage, obviously
     to obtain information, especially, say, from the U.S. Government
     and other agencies. Second, to learn more about technology because
     obviously technology is the plane on which this organization’s ac-
     tivities take place. That is why 50 percent of the victims that we
     identified are communications and technology companies. Third, I
     think there is an aspect of this that you would almost put in the
     context of counterintelligence. They focus on red team tools so that
     they know how to withstand attacks. They look for whether a com-
     pany like Microsoft may be knowing about them so that they are
     able to try to circumvent what we are doing in the future. That is
     true for other tech companies as well.
        Mr. MCCAUL. Now, I applaud you for transparency, the kill
     switch, and the notification, but not all companies do this. And Mr.
     Langevin and I are working on a mandatory notifications breach of
Case 1:21-cv-00138-RP Document 43-8 Filed 08/02/21 Page 29 of 84




                                     22

     any cyber intrusions. This can be done by taking sources and meth-
     ods and company names out to protect them as you have a duty
     to shareholders. It would just simply send the threat information
     itself to CISA so they could provide both industry-wide, and Fed-
     eral-governmentwide, and state the threat information that they
     would need to address it on a larger scale. Is that something you
     think would be a good solution?
        Mr. SMITH. I think that would be an important step. I think the
     time has come to recognize that it is probably an essential step,
     and I think the precise tailoring, something along the lines of what
     you just described, is exactly the kind of conversation we need to
     have.
        Mr. MCCAUL. Well, I appreciate that, and I thank you for testi-
     fying here today. And with that, Mr. Chairman, I yield back.
        Mr. LYNCH. The gentleman yields back. The chair now recognizes
     himself for five minutes.
        You know, one of the weaknesses in our system is the endemic
     need for us to share information in order for it to be applied, and
     that includes classified information. One of the things, Mr. Mandia
     and Mr. Smith, that I have come across during 20 years of these
     investigations is that the worst is always denied. So, in this case,
     we are being reassured by some that that no classified systems
     were compromised. That is what we are being told. But if the pre-
     vious patterns are followed here like they have in other breaches
     and other investigations that we have done, later on down the line
     we find out that, yes, in fact, classified systems were compromised.
        So, can you, Mr. Mandia and Mr. Smith, can you reassure me?
     I mean, are you willing to guarantee me that no classified systems
     were compromised? These people had at least nine months, and it
     seems to be the general consensus here that these were highly pro-
     fessional people. This was a special ops deal, and they cleaned up
     after themselves. They clearly intended, with the patience that
     they exerted, and we are talking about thousands of people work-
     ing on this hack, you know. Can you assure me that our classified
     systems were not compromised?
        Mr. SMITH. Well, I would say, first, I think we are probably the
     wrong people to try to answer that question. You know, the classi-
     fied systems are obviously, you know, maintained by the govern-
     ment, and, you know, it is the government’s——
        Mr. LYNCH. That is what worries me.
        Mr. SMITH. But I would say this. I mean, first, there are two
     things that one should think about, and they cut in opposite direc-
     tions. The SolarWinds hack was one vector of attack by an agency
     that, in all probability, is engaged in many vectors of attack every
     single day of the year on a broad international basis. So, what we
     have seen here is one slice of activity that is always ongoing, and
     we should, I think as your question suggests, always assume that
     there are things that we don’t know, and even assume that there
     are things that are worse than what we do know. That is, I think,
     a cause for concern.
        Now, I will say, on the other hand, what this actor did in many
     instances, really in all instances, is once they were in a network,
     they were able to take advantage of lapses in basic cybersecurity
     practices. The reason they got into, say, a particular number of
Case 1:21-cv-00138-RP Document 43-8 Filed 08/02/21 Page 30 of 84




                                       23

     DOJ email accounts, in all probability, was because they were able
     to steal the password of someone or some individuals who had ac-
     cess to those accounts. And by definition, I think we can count on
     the government to have higher levels of cybersecurity precautions
     in place for secret and top-secret workloads.
        You know, as a cloud services provider, Microsoft, you know,
     stands up secret and top-secret workloads for the U.S. Government,
     and, you know, what we consistently find is what you would expect.
     You know, the people in government agencies who are working in
     this space are, by definition, going to be more rigorous, so, you
     know, we should assume that there are more vigorous attacks or
     hacks. We should also count on stronger protection for those kinds
     of workloads.
        Mr. LYNCH. Mr. Mandia?
        Mr. MANDIA. Yes, I think, again, we are not in the purview to
     know the answer to that question. I can tell you this is an intruder
     that has collection requirements, sensitive data lost definitely. I did
     do my stint in the military. I would say it is unlikely that classified
     information was probably accessed, meaning classified systems, but
     I can’t answer the question. I am not in a position to do so.
        Mr. LYNCH. Yes. Well, thank you for your service. I appreciate
     that. Obviously, it would be valuable to us to know right now in
     designing our response. It is a whole different dynamic and the
     level of urgency if our classified systems have been compromised,
     not only, you know, for the purpose of plugging those holes, but
     also protecting, you know, sources and methods and other aspects
     of that as well, so it would be very, very important for us to know
     that as soon as possible.
        With that, I see my time has expired, and I will now recognize
     the gentleman from Wisconsin, my colleague and ranking member,
     Mr. Grothman. You are now recognized for five minutes.
        Mr. GROTHMAN. Can you hear me? Can you hear me?
        Mr. LYNCH. Yes, we can hear you. Go ahead.
        Mr. GROTHMAN. OK. I think Mr. Mandia mentioned that there
     was a problem in that we don’t have enough people going into this
     field. Maybe it was him, maybe it was Mr. Ramakrishna. For either
     one of you, first of all, what type of compensation do people, say,
     right out college make if they go into this sort of field? Could you
     give me an idea? I guess it is maybe an unfair question.
        Mr. MANDIA. Yes, I think it was Mr. Smith that commented on
     that, but I would comment. I think everybody is seeking to hire
     more cybersecurity professionals. This is something that you don’t
     just walk out of college great at this and proficient at this. You do
     come out of college with some background in it, but generally you
     have to do some on-the-job training as well, but right now there is
     a lot of colleges offering programs. There is a lot of infusion of tal-
     ent into those programs, and I know the military is actively re-
     cruiting people into the cybersecurity space. So, it is something
     where the ranks are starting to grow, but right now the biggest
     challenge is the 1-A enterprises are getting the talent because they
     can afford it and they have the resources for it. And I think there
     is a bigger concern for smaller agencies in the government or for
     small to medium businesses that may not have the mission or the
     money to get the talent.
Case 1:21-cv-00138-RP Document 43-8 Filed 08/02/21 Page 31 of 84




                                      24

        Mr. GROTHMAN. OK. I realize people probably pay all over the
     map and that sort of thing, but give me a general idea, and two
     questions. First of all, a general idea of the compensation people
     make, and second, what type of background you look at. I think
     like a lot of jobs, you are telling me you get hired by somebody and
     then they train you, but if that is the case, what type of back-
     ground do you get out of college? Do you want to be a communica-
     tions major? Do you want to be a physics major? What type of
     thing are you looking for when you hire somebody out of college as
     well?
        Mr. MANDIA. For me and then, you know, I would be fascinated
     with the other witnesses’ answers, it is a computer science back-
     ground or just an unbelievable passion and desire to be in cyberse-
     curity. It has got to be a fit of desire.
        Mr. SMITH. Yes, I would offer a few thoughts. I mean, No. 1, if
     somebody wants to go get trained in cybersecurity, they are likely
     to have a good job for the rest of their life. This is an area that
     is going to continue to grow in importance. Second, I would just
     say, you know, if you look at technology jobs, if you certainly look
     at companies like ours, you know, even entry-level positions, you
     know, have compensation at or north of $100,000 per year, and,
     you know, people make more money over time.
        Third, I do think that there is another important aspect of this,
     which is really thinking about the pipeline even more broadly than,
     say, computer science graduates from four-year colleges. At one
     level, I think there is a huge amount that community colleges can
     do to help accelerate the development of the cybersecurity work
     force. People who might have gotten their training in something
     else, if they want to go back, if they want to want to spend, say,
     a year taking a set of cybersecurity-related courses in community
     colleges, they can put themselves on a path to quickly enter this
     field. And then finally, I would say we need to keep investing even
     before we get kids to college.
        Mr. GROTHMAN. Right.
        Mr. SMITH. I grew up in the district next to yours. I grew up in
     Appleton. You know, as a company, we in Microsoft, you know, do
     work to provide computer science in high schools. We do it in, say,
     the two Oshkosh high schools in your district, and what we are
     finding is that there are young people everywhere who want to
     learn this field. They just don’t have the opportunity that they
     need and deserve today. So, I think with the right kind of action
     from the Federal Government, state governments, private sector,
     philanthropy, we can move so much faster to create more opportu-
     nities for people.
        Mr. RAMAKRISHNA. And, Congressman Grothman, if I may add,
     I agree with both my colleagues here on all the points that they
     made. There are a lot of free online courses and resources that stu-
     dents and kids can essentially access and start becoming savvy in
     these fields. The criticality there is that the internet is not acces-
     sible to everyone in the country. And to the degree that we can do
     that to ensure that, for instance, inner-city kids, economically dis-
     advantaged children have access to the internet and we give visi-
     bility to them for these courses, we will have a larger, more effec-
     tive, more diverse work force. And to your question about what can
Case 1:21-cv-00138-RP Document 43-8 Filed 08/02/21 Page 32 of 84




                                       25

     they get paid, I would say with a high school degree and some ex-
     perience learning online and putting it to use, depending on where
     you are in the country because cost of living changes, you can make
     anywhere from $70,000 to $120,000 to begin with.
        Mr. GROTHMAN. OK. Thank you. Next general question. Well, I
     will switch to another question here. This is for Mr. Mandia.
        Mr. LYNCH. The gentleman’s time has expired. I am sorry. The
     chair now recognizes the gentleman from New Jersey, Mr. Payne,
     for five minutes.
        Mr. PAYNE. Thank you, Mr. Chairman, and I would like to thank
     the chairs of the whole committees, Chairwoman Maloney and
     Chairman Thompson, for holding this hearing today. Just to the
     point my colleague just before me, to all the witnesses, that infor-
     mation that you are talking about, the opportunities to enter that
     field and have people learn online and what have you, I think if
     you could take the time to publicize that more somehow across
     your companies, that would be very helpful because there are a lot
     of times where inner-city youth don’t know that. But if you were
     able to publicize it more, they would be able to find those opportu-
     nities, so I just wanted to mention that.
        The Russian Government has backed, either directly or indi-
     rectly, election meddling and other malicious cyberactivity against
     our interests for quite some time. During his term, former Presi-
     dent Trump was reluctant to confront Russia for these attacks and
     failed to publicly condemn multiple instances of cyber aggression.
     It is clear that the former President’s appeasement of Russian
     cyberattacks emboldened our adversaries and is partly to blame for
     the SolarWinds breach. The question is for all the witnesses. Why
     is it important that our leaders present a strong, united front in
     containing cyberattacks?
        Mr. SMITH. Well, I will say I think this is like any type of offense
     that the world wants to stop. People will only stop if they are held
     accountable for the violations in which they engage. You have got
     to have clear rules. You have got to have clear standards. You have
     to have clear lines so that it is apparent to everybody when some-
     body steps over the line. And then you have to have people, espe-
     cially people in government, who are prepared to speak up and
     hold others accountable. I think the best type of attribution takes
     place when it is not just one government, but even by multiple gov-
     ernments together when that is what the situation warrants.
        We did see that twice in 2017. I think it is right to acknowledge
     that. You know, the White House, together with other govern-
     ments, did that vis-&-vis North Korea in the wake of the
     WannaCry attack. It did it again with Russia in the NotPetya at-
     tack. But we need this on a consistent basis, and I am very hopeful
     that with leadership that Anne Neuberger is bringing to the White
     House as deputy national security advisor, with her press con-
     ference last week, with the steps she’s talking about taking, you
     will see the kind of leadership we need.
        Mr. PAYNE. OK. Thank you. Next?
        Mr. RAMAKRISHNA. I agree with Mr. Smith’s comments about ac-
     countability and rules of engagement. It is important to recognize
     that we do not accept attacks without some form of reciprocation,
     so to speak, and holding people to account.
Case 1:21-cv-00138-RP Document 43-8 Filed 08/02/21 Page 33 of 84




                                      26

       Mr. PAYNE. Thank you. Next?
       Mr. MANDIA. Yes, and I would just agree with the other wit-
     nesses. It is about risks and repercussions. It is about under-
     standing the rules of the road.
       Mr. PAYNE. Thank you. And I guess, Mr. Chair, my time is dwin-
     dling, so I will yield back.
       Mr. LYNCH. The gentleman yields back. The chair now recognizes
     the gentleman from Texas, Mr. Cloud, for five minutes.
       Mr. CLOUD. Thank you, Chairman, and thank you to the wit-
     nesses for being here. I really appreciate you taking the time. I
     want to especially thank Mr. Ramakrishna for being here in light
     of the context of what we are dealing with. Your transparency and
     involvement in this process, we are very grateful for that. I want
     to ask you, have you provided a list of your clients to the com-
     mittee?
       Mr. RAMAKRISHNA. Mr. Cloud, thanks for the information.
     Thanks for the question. As it relates to providing names of clients,
     we have not.
       Mr. CLOUD. I serve as ranking member, along with Chair Raja
     Krishnamoorthi, on the Economic and Consumer Policy Sub-
     committee of Oversight. Could you provide a list to our committee?
       Mr. RAMAKRISHNA. Congressman Cloud, I will take that for the
     record and consult with my team to see what is possible to disclose
     at this point in time.
       Mr. RAMAKRISHNA. As you can understand, we take the privacy
     of our customers very seriously, but I will go back and work with
     my team on it.
       Mr. CLOUD. OK. Thank you. Mr. Mandia, you said December of
     last year that this all began as a dry run in October 2019. You also
     indicated in December of last year and in Tuesday’s Senate hearing
     that government agencies sensed something wrong in their systems
     but couldn’t really connect the dots until they were notified by
     FireEye of the breach. What would have enabled us to connect
     those dots sooner, and would any of these proposals of a centralized
     agency have assisted with that?
       Mr. MANDIA. You don’t know. The bottom line, sir, I just felt, as
     soon as we detected our breach, we were in dialog with our govern-
     ment customers, period, first, to tell them about it. Regardless of
     laws and legal liabilities, we told our government customers about
     what we were dealing with. My reaction was that I didn’t see sur-
     prise. Like, people were shuffling, thinking, and I think that there
     are a lot of folks who have various products that they had little
     blips on the radar, and we had to connect dots for many different
     vectors. This attack, because of the way it was conducted, is just
     harder to piece together. If you centralize the intel, it can only im-
     prove the speed at which that picture and vision will come to-
     gether.
       Mr. CLOUD. OK. One of the questions that I have is, you know,
     I wholeheartedly agree we need to invest more in making sure that
     we have the capability to defend and also to build in some attack
     capabilities certainly to respond to situations like this, the
     workflow issue being one of the primary indicators, so, you know,
     making sure students have an interest in engagement. But we also
     know from past experience that our universities have been a place
Case 1:21-cv-00138-RP Document 43-8 Filed 08/02/21 Page 34 of 84




                                      27

     where, especially notable actors like China, which I realize this is
     attributed to Russia, at least to our understanding at the moment.
     But how do we ensure, of course without creating some sort of dis-
     criminatory environment, that we won’t be training our adversaries
     in this regard, you know, especially for something so critical to our
     national security?
        Mr. SMITH. I guess I would suggest here a few things. I mean,
     one, obviously there is always a role for background checks in a
     wide variety of different situations. Two, I think the best way for
     us as a country to ensure that the people that we are training at
     our universities really support our country is to bring to the coun-
     try people that we want to have stay here and to make it easier
     for them to stay here. Right now, unfortunately, it is easy to come
     study, but it is hard to then stay afterwards. So we are, almost by
     definition, focusing on training people that we expect to go back to
     their home country, and I don’t think that is the right way to con-
     ceive of the talent strategy for the country. The last thing I would
     say is, if you want to pinpoint the greatest risks, I probably myself
     would not look to universities.
        Mr. CLOUD. Right. Right.
        Mr. SMITH. You know, most of what happens in universities gets
     published anyway.
        Mr. CLOUD. OK. Well, yes, I appreciate that. Those are some
     good thoughts. One final thing, and you probably would be the best
     to comment on this. In Tuesday’s Senate hearing, there was a dis-
     cussion about the difference between compliance and excellence, es-
     pecially in critical areas of our government cyber structure, to cre-
     ate some standards that ensure that we have a high standard of
     protection. But doing so in such a way, a lot of times when govern-
     ment imposes a regulation or mandates, it becomes a check box as
     opposed to continuing to foster this innovative spirit. How do we
     get that balance right?
        Mr. RAMAKRISHNA. Congressman Cloud, I think I was the one
     that mentioned that distinction. There are a couple of ways we can
     do that. One is, CISA has been mentioned a few times in this con-
     versation. We are dedicating resources from our team to work di-
     rectly with CISA on sharing information. So, it is not just about
     threat intelligence, but it is also human resource, and human intel-
     ligence, and actual experience of building software that needs to be
     shared, such that standards bodies, like NIST and CMMC, can ac-
     tually have examples of correct behavior that will put us all on a
     path of excellence versus simply checking boxes on have you done
     this, have you done that kind of question and answer. So, that is
     really where I was coming from where real examples from compa-
     nies, such as the ones here today, can be contributed to those
     standards bodies to enrich them.
        Mr. LYNCH. OK. The gentleman’s time has expired.
        Mr. CLOUD. Thank you all.
        Mr. LYNCH. I just want to inform the members that there are se-
     ries of five votes on, so after I recognize the next speaker, I will
     turn the gavel over to the gentlelady from District of Columbia, Ms.
     Norton, to preside while I vote. I now recognize the gentleman from
     Tennessee, Mr. Cooper, for five minutes.
        Mr. COOPER. Thank you, Mr. Chairman. Can you hear me?
Case 1:21-cv-00138-RP Document 43-8 Filed 08/02/21 Page 35 of 84




                                      28

        Mr. LYNCH. I can, yes.
        Mr. COOPER. The testimony so far strikes me as at least fatal-
     istic, if not defeatist, because here we have a number of prominent
     tech companies, and they are really not proposing tech solutions.
     They are proposing human re-engineering. So, it is as if they are
     telling us they really can’t sell products that are completely safe,
     so we have to have a rule instead of ‘‘let the buyer beware.’’ And
     I think that tech companies should continue to pursue tech solu-
     tions to make us all safer.
        But another interesting thing in the testimony that has been
     completely unmentioned so far is the fact that there is already a
     hidden, private-sector regulator of cyber intrusion, and perhaps it
     is hidden because it is private sector, and here I am thinking of in-
     surance companies that sell errors and omissions policies. On page
     25 of the stock offering that SolarWinds engaged in in 2018, they
     talk about how they have incurred and expect to incur significant
     expenses to prevent security breaches. Then they go on to say,
     ‘‘Our errors and omissions insurance coverage, covering certain se-
     curity and privacy damages and claim expenses, may not be suffi-
     cient to compensate for all liabilities we incur.’’
        So, I would like to find out from each of the companies what
     claims you have already made to your errors and omissions insur-
     ance companies, how much they have paid. Have your premiums
     increased or do you expect them to increase, because this is the pri-
     mary way insurance companies regulate behavior, by increasing
     their premiums for riskier companies. And what percent of the in-
     dustry do you think has this sort of coverage to essentially inocu-
     late yourselves, but not your customers, against these errors and
     omissions, and what are the names of these prominent errors and
     omissions insurance companies? And wouldn’t you want to suggest
     to those companies that they perhaps have a more polite name for
     the coverage, because ‘‘errors and omissions’’ seems kind of dis-
     respectful to their customers. So, perhaps we can start with
     SolarWinds and go to FireEye and then to Microsoft.
        Mr. RAMAKRISHNA. Congressman Cooper, thank you for the ques-
     tion. Since my coming on board, we have really focused on the in-
     vestigation and addressing the safety and security of our customers
     through remediation. And to your point about the private sector
     taking on more responsibility for tech-based solutions, I could not
     agree more with you, and that is the reason why we came up with
     the notion of Secure by Design, which is completely a technical-
     based approach to enhancing and ensuring the safety and security
     of our supply chain and that of our customers.
        Now, specific to your question, I do recognize that we have insur-
     ance. However, I would like to take that question on record to give
     you the specifics, which I don’t have handy at this point in time.
        Mr. COOPER. Mr. Mandia?
        Mr. MANDIA. Sir, same answer. I would like to take that question
     on record because I am not prepared to speak to it at this point.
        Mr. COOPER. Mr. Smith?
        Mr. SMITH. I would say two things. First, I don’t know about the
     specifics here, but generally as a company, Microsoft self-insures.
     We don’t rely on policies from insurance companies. But second,
     more broadly, if we have left you with the impression that we are
Case 1:21-cv-00138-RP Document 43-8 Filed 08/02/21 Page 36 of 84




                                       29

     defeatist, then that is the error and omission that we should be
     talking about. We are the opposite of defeatist. We are looking at
     this as an enormously challenging and important problem the
     country needs to address. These are major nation-states, but tech-
     nology is moving forward. It is getting better. We are offering tech-
     nology solutions to our customers, not just as a company, but as
     an industry. You are right that ultimately, just like an automobile,
     it takes the driver to choose to put on the safety belt, but we are
     making it easier every year. And I think we should be embracing
     this with an enormous amount of self-confidence.
        Mr. COOPER. Well, instead of two-factor authentication, do we
     need three-factor? What is it going to be? Are we stuck with pass-
     words? There has got to be a better way to do this, to interface
     with humans.
        Mr. SMITH. Oh, I completely agree, but it is really a combination
     of steps, and I think that is what your question points to. You
     know, it is really some things as simple as putting your authentica-
     tion into the cloud. You know, a lot of what happened here was
     with customers who did not have it there. They hadn’t secured
     their devices with a service like Intune that we offer. They were
     not necessarily using what is called ‘‘least privileged access’’ so that
     when one person’s password was stolen, you know, they were able
     to access more accounts than they should have been able to. A lot
     of the steps, when you really understand them, do rely on common
     sense and vigilance. And I do think it is up to us to continue to
     make that easier for our customers in this country and around the
     world.
        Ms. NORTON. [Presiding.] The gentleman’s time has expired.
     Next is Mr. Higgins of Louisiana.
        Mr. HIGGINS. Thank you, Madam Chairwoman. It is our under-
     standing that Russia is responsible for this cyber espionage. They
     utilized some of our own publicly available hosting services to or-
     chestrate these illegal actions. In my opinion, all server hosting
     companies, large and small, share a responsibility in vetting their
     clients, and then also play a part in preventing foreign interference
     in their operations. There is no daylight between private operations
     and government operations in the cyber realm. We have to work
     together to secure our systems for the citizens we serve. This was
     a direct attack on our Nation’s technology infrastructure on a scale
     never seen before. Eighteen thousand SolarWinds customers com-
     promised and many more thousands of systems breached in the
     private and government sectors. Russian cyber espionage gained
     full access across thousands of systems for a number of months. I
     think it is important to note that this is not the first time that the
     U.S. Government and private American cyber systems have been
     subject to major cyber espionage from Russia.
        Many years ago, two Administrations ago, the Kaspersky sys-
     tems were approved on the GSA catalog. That security system was
     brought into Federal cyberinfrastructure. In 2015, it was identified
     as being used to steal NSA tools. In 2017, it was finally banned
     and removed from the GSA list. There are reports as recent as
     2019 that Kaspersky software lingers in the government system,
     and beyond that, Kaspersky had a deal with Best Buy to preload
     on every computer they sold. Thus, they infiltrated the private sys-
Case 1:21-cv-00138-RP Document 43-8 Filed 08/02/21 Page 37 of 84




                                      30

     tems at the same time. So, I have been listening to the testimony
     and the questions from my colleagues. None of us should be sur-
     prised about this, and I believe we should be more prepared than
     we are right now.
        Mr. Thompson, I have a question for you, sir. Is it true that you
     received a 23-page PowerPoint presentation from a former
     SolarWinds security advisor that listed potential SolarWinds
     breach vulnerabilities and suggested improvements needed to bol-
     ster security? Did you receive that briefing in 2017? And if you did
     receive that briefing, what did you do about that, good sir?
        Mr. THOMPSON. Yes. I believe that we have really taken the secu-
     rity of our customers and our products seriously over the history
     of the company. We have got a unique relationship with our cus-
     tomers where we are very engaged with the individual users of our
     products. And so this——
        Mr. HIGGINS. Pardon me, Mr. Thompson, but that sounds like an
     answer prepared by attorneys. It is a simple question, respectfully.
     Did you receive this major briefing in 2017 that I am referring to?
     Did they recommend changes, and did you enact those changes?
        Mr. THOMPSON. So, it is my understanding, based on our inves-
     tigation, that there was a briefing provided to some of my IT lead-
     ership team, and that that briefing was about security posture in
     general and about what the company could do to make sure that
     its security posture was enhanced and to make it a leader in secu-
     rity. And, yes, not as a result of that presentation, but beginning
     even before that, we began to invest in security and enhancing the
     posture of our security environment. In fact, we spent more than
     the average technology company of our size over the last four years
     on security. So, we have taken security very seriously, but not real-
     ly as a reaction to that presentation because we knew security was
     important before that, and we were focused on it.
        Mr. HIGGINS. I appreciate your response. My time is winding
     down. Mr. Smith, can you quickly address the cloud hosting sys-
     tems? It has been reported that threat actors in this breach lever-
     aged servers from Amazon Web Services. Can you talk about what
     we can do to protect our cloud systems from further espionage ef-
     forts?
        Mr. SMITH. Well, I am obviously not in a position to speak on be-
     half of Amazon or AWS. I do think we should take more steps. We
     certainly are always taking more steps in Microsoft to ensure that
     our cloud services, to the extent possible, cannot be used by a for-
     eign adversary. I actually think it should start with transparency.
     I am here today. I am answering all your questions. Microsoft has
     published 32 blogs since this came to light. Amazon has yet to pub-
     lish its first. So, I think we will all benefit if we create a culture
     where tech companies are sharing more information.
        Mr. COOPER.[Inaudible] for that point, Mr. Smith. Madam Chair,
     my time has expired. I yield.
        Ms. NORTON. Yes, the gentleman’s time has expired. I recognize
     Ms. Clarke of New York. Go ahead, Ms. Clarke.
        Ms. CLARKE. Yes. Thank you very much, Madam Chair. I just
     wanted to, first of all, thank our panelists today for appearing be-
     fore us. I currently serve as the chairwoman of the Cybersecurity
     Subcommittee, and I want to be perfectly clear that as a Nation,
Case 1:21-cv-00138-RP Document 43-8 Filed 08/02/21 Page 38 of 84




                                     31

     we cannot let this happen again. SolarWinds was but the latest
     malicious cyber campaign against our country, and it will not be
     the last. We certainly must hold the perpetrators of these attacks
     responsible, but we also must bolster our defenses so that they
     can’t succeed in the future. So, my question is for Mr. Smith and
     Mr. Ramakrishna.
        Earlier this week, you both expressed your support for requiring
     critical infrastructure owners and operators to report cybersecurity
     incidents. Again, as the chairwoman of the Cybersecurity Sub-
     committee, this is something my subcommittee has been working
     on for some time. In fact, the House-passed version of the Fiscal
     Year 2021 NDAA included language that would require critical in-
     frastructure entities to report cyber incidents to CISA. Unfortu-
     nately, that language fell out during the conference, but I intend
     to take a close look at this issue again, and I am heartened to see
     that there is so much momentum behind this.
        As anyone that has been working on this issue for a while knows,
     the devil is in the details. We need to figure out who would be sub-
     ject to reporting requirements and what kind of incidents would
     trigger the requirement report. We also need to determine who
     they are reporting incidents to, whether that is CISA, a new agen-
     cy modeled after the NTSB, or someone else. And finally, we need
     to decide what our ultimate goal is, holding companies accountable
     or are we just trying to get a better understanding of why our secu-
     rity controls fail. So, to the two gentlemen, can you elaborate on
     the reasons you believe we need a cyber incident reporting require-
     ment and some of the benefits you expect to flow from such report-
     ing?
        Mr. SMITH. Well, I would say we really appreciate the leadership
     that you have been bringing to this, and I think you provided a
     checklist of some of the most important questions that need to be
     answered. But to address the one that you posed at the end, which
     perhaps is the most important of all, what are we trying to accom-
     plish, I think our top priority is to make the country more secure.
     And the reason that we should want companies in the private sec-
     tor, companies that, as you mentioned, are in the area of critical
     infrastructure, it is to provide information about threats so that
     one entity is in a position to scan the entire horizon and connect
     the dots between all of the attacks or hacks that are taking place.
        I think Kevin Mandia who described it really well earlier—you
     know, you really cannot oftentimes determine exactly what is going
     on until you connect all of those dots, and today, this information
     is in separate silos. So, I would say let’s solve the problem that
     needs to be solved, which is the cybersecurity protection for the
     country.
        Ms. NORTON. Mr. Ramakrishna?
        Mr. RAMAKRISHNA. Congresswoman Clarke, thank you again for
     your leadership and for your question. Having a single entity to
     which all of us can refer to will serve the fundamental purpose of
     building speed and agility in this process. Too much time is wasted
     in communicating across agencies where information is very frag-
     mented, and oftentimes the dots are not connected because they
     are separate. That is the fundamental reason why I think having
     a singular agency to which all of us can communicate to and have
Case 1:21-cv-00138-RP Document 43-8 Filed 08/02/21 Page 39 of 84




                                      32

     two-way communication with them is fundamental to improving
     our speed and agility around these topics.
        Ms. CLARKE. We have a few seconds left, but I would be inter-
     ested in your thoughts on how Congress should scope this new re-
     porting requirement. Who should it be subject to, who should be re-
     quired to report, and who within the Federal Government is best
     positioned to receive and make use of such reports?
        Mr. RAMAKRISHNA. Congresswoman Clarke, you mentioned CISA
     a few times. We have been engaged with CISA and other govern-
     ment agencies. We are also offering our human resources to work
     with CISA as well. That could be an initial starting point, and obvi-
     ously you are more qualified to decide if that is the established en-
     tity to take this on and going public. So, our belief is all private
     enterprises should be instructed with reporting requirements and
     be made part of this community vision where public and private
     sectors can work together to tackle this issue.
        Ms. NORTON. The gentlewoman’s time has expired.
        Ms. CLARKE. Very well. I have run out of time. I yield back. I
     look forward to our conversation as we continue to address this
     issue. Madam Chairwoman, I yield back.
        Ms. NORTON. I thank the gentlelady from New York, and I call
     on Mr. Norman of South Carolina.
        Mr. NORMAN. Thank you. Two of the most, I guess, disturbing
     things that I have heard this morning during this testimony is,
     one, that it took nine months, that the Russians or whoever was
     involved had access to our most valuable intelligence. And I agree
     with Congressman Lynch: our next hearing ought to be with those
     that can answer the questions, what has been compromised, be-
     cause national security is at risk. The other thing that really has
     shocked me is, Mr. Smith, your testimony that, really, we are at
     a shortage of cyber experts to connect the dots. I guess my ques-
     tion, we can’t wait to train somebody out of high school, college,
     junior college. What group can we go to? Is it those that have been
     successful at breaking the system and are incarcerated, that are
     street smart, I guess, to know how to get to making sure this
     doesn’t happen again? Your thoughts.
        Mr. SMITH. Well, I think it is a key question, and I would point
     to two things that I think we can do to move faster as a country.
     No. 1, really harness the power of our community colleges. We
     don’t need to send somebody back for four years of education. You
     know, there is a set of eight or ten courses that an individual can
     take over, say, a year or a bit more if they want to go full time,
     or they can, you know, take some courses while they are holding
     a full-time job. And I think that is probably the fastest way for us
     to expand the cybersecurity work force.
        I think the second thing is really for us in the tech sector our-
     selves. You know, we are doing more, we are investing more, but
     I think we can and should do more, and, you know, that is a good
     point of learning for somebody like me and for a company like
     Microsoft. You know, we have LinkedIn. That is part of Microsoft.
     And so, you know, it is an opportunity for us to harness the power
     of, say, LinkedIn Learning and the connections not just with com-
     munity colleges, but with employers. We are also focused on, you
     know, how we can add cybersecurity curriculum to, you know, the
Case 1:21-cv-00138-RP Document 43-8 Filed 08/02/21 Page 40 of 84




                                      33

     training programs of employers of all sizes so that if there is some-
     body who needs to learn, you know, six extra things, they don’t
     need to go back to school. They don’t even need to take a course
     to do it. We can take the training to where they are, and we can
     build it into their workflow on the job. That is something that we
     are using our own technology to do.
        So, I think this is a lot like anything. Once you understand the
     importance of the problem, you can really harness all of the avail-
     able resources to address it. And I think it is right that we make
     this one of the priorities that comes out of this.
        Mr. NORMAN. So, as a Member of Congress, what should we do
     to get the Amazons on board? You know, you are one company. You
     are a big company in Microsoft. But what can we do to get private
     sector, the other large companies that, you know, basically have
     monopolies, how do we get them activated, or what is your advice
     to us?
        Mr. SMITH. Well, look, I am not the best person to give you ad-
     vice on how to get Amazon to do something. There will be others
     who will be more insightful than me. What I would say is if I were
     in your shoes and I really wanted to have the broadest impact as
     quickly as possible, you know, I would look at opportunities to pro-
     vide, you know, incentives for individuals who want to go study at
     community colleges so they can do so. And I would look at, say, tax
     credits for smaller businesses so that if they want to invest in the
     training of their people, they can do that as well, so that you would
     target, you know, the limited budget, the limited taxpayer dollars
     to the places where they would have the greatest impact in the
     shortest possible time.
        Mr. NORMAN. Well, that is just what we need to hear, and a lot
     of times in politics, we don’t know what we don’t know. We are
     going to have to depend on y’all to give us a roadmap on how we
     can do it. We simply cannot take another nine months to let coun-
     tries that don’t have our best interests at heart damage us, and I
     would be interested in anybody else, any other comments any of
     the other panelists have, I would be interested in.
        Mr. RAMAKRISHNA. Congressman Norman, if I may suggest one
     area where the Congress may be able to help us also is by encour-
     aging us and incentivizing us to come forward with more of these
     intelligence aspects and share them more broadly. In addition to
     litigation risk, some of us may be worried about reputational risk
     that it causes where the victim is victimized for coming forward,
     and those should stop so that we can all come together and really
     build our efforts to thwart these major issues going forward.
        Ms. NORTON. The gentleman’s time has expired. I will call on Mr.
     Connolly of Virginia next.
        [No response.]
        Ms. NORTON. Is Mr. Connolly there?
        [No response.]
        Ms. NORTON. If Mr. Connolly isn’t there, I am looking for the
     next Democrat. Please give me the name of the next Democrat. I
     think you are the next Democrat, sir.
        Mr. KRISHNAMOORTHI. Were you talking to me, Chairwoman?
        Ms. NORTON. Yes. Yes.
        Mr. KRISHNAMOORTHI. OK.
Case 1:21-cv-00138-RP Document 43-8 Filed 08/02/21 Page 41 of 84




                                       34

        Ms. NORTON. I am moving to you, yes.
        Mr. KRISHNAMOORTHI. OK. OK. Very good. Thank you so much
     for all of you testifying today, and thank you for your transparency
     and for giving us some very insightful information. So, my first
     question is to Mr. Smith. Mr. Smith, you gave an interview with
     ‘‘60 Minutes’’ recently, and in that interview, you said that essen-
     tially the supply chain tech attack was ongoing currently. One
     question I have right out of the box is, are you aware of whether
     that malware and that attack is potentially present on computers
     in the U.S. House of Representatives?
        Mr. SMITH. We are not aware of this being focused on the U.S.
     House of Representatives, so no. The answer is, no, I am not aware
     of that.
        Mr. KRISHNAMOORTHI. How about the U.S. Senate?
        Mr. SMITH. I am not aware of any use of this tactic on the U.S.
     Senate either. We have seen cyberattacks, you know, in the past
     on members of the House and members of the Senate, and when-
     ever we have detected them, we have let either the Sergeant-at-
     Arms or the Speaker or members know.
        Mr. KRISHNAMOORTHI. Sorry. My time is limited, Mr. Smith, so
     I am just to ask you to respond briefly.
        Mr. SMITH. OK.
        Mr. KRISHNAMOORTHI. How about the Office of the President?
        Mr. SMITH. I am not aware of any attack using this vector on the
     Office of the President.
        Mr. KRISHNAMOORTHI. Now, in that ‘‘60 Minutes’’ interview, you
     also mentioned that perhaps the only way—because you have to
     understand this. The way I kind of picture this is that it is almost
     like the burglar is in the home while we are all here. And one of
     the things that you said that really struck me in your ‘‘60 Minutes’’
     interview is that you said that perhaps the only way to make sure
     that we get rid of this attack or this intruder is to ‘‘rip and replace
     every single piece of network equipment and computer that may
     have been affected.’’ Do you still stand by that quote that you gave
     to ‘‘60 Minutes’’?
        Mr. SMITH. Yes, I don’t believe that I am the one who said that.
     If I did, I referred to the thought that some have that that may
     need to be done. I don’t——
        Mr. KRISHNAMOORTHI. OK. Let me stop you there for a second.
     Have you done an assessment of what that might require? Because,
     at the end of the day, we need a foolproof way to eject the intruder
     from our homes. We cannot be in a situation where the intruder
     has carte blanche espionage capability on us. So, talk to me a little
     bit about that. What type of, you know, effort would be required
     if we were to undertake that?
        Mr. SMITH. Well, we have not been asked to do it. To the best
     of my knowledge, we have not undertaken an analysis of what it
     would take to rip and replace all of the, say, technology infrastruc-
     ture of a particular agency or part of government. It is actually not
     what I believe needs to be done. I think that efforts are better fo-
     cused on other approaches.
        Mr. KRISHNAMOORTHI. Well, here’s my concern, which is, what is
     the foolproof way to get rid of the intruder from our collective home
     at this point, because we are tired of hearing that the intruder is
Case 1:21-cv-00138-RP Document 43-8 Filed 08/02/21 Page 42 of 84




                                      35

     here. We have no idea what that person, that intruder is doing, but
     we should just kind of move on to the next subject. We need to
     eject the intruder from our computers right now, whether it is in
     the private sector or in the public sector. So, what is the foolproof
     way that would come short of ripping and replacing all this net-
     work infrastructure?
        Mr. SMITH. Well, I would say two things. No. 1, one always needs
     to identify how someone got in or is getting in in order to get them
     back out. So, you know, that is in the realm of the kind of cyberse-
     curity sort of forensic investigation that, you know, a company like
     Microsoft can help with, a company like FireEye does, you know,
     every day. You know, among the best, we are the best in the world.
     That is one part. The second thing is, there are five really straight-
     forward cybersecurity steps that we believe, put together, will
     strengthen protection across the board: move authentication into
     the cloud, secure each of your devices, ensure that you are using
     anti-malware software across the board, use multi-factor authen-
     tication, apply privileged access. If you do those five things fol-
     lowing a review by a company like FireEye, you should be in a
     much, much stronger position.
        Mr. KRISHNAMOORTHI. I guess my final question is to Mr.
     Ramakrishna. You know, you are the new CEO and you are coming
     into a pretty bad situation. The NSA is not allowed to surveil pri-
     vate networks. It is only allowed to surveil foreign networks. Is the
     FBI and current agencies capable of doing what is necessary to sur-
     veil private sector networks in the U.S.?
        Mr. RAMAKRISHNA. Congressman Krishnamoorthi, I wish I were
     an expert in being able to give you a yes or no answer on that, but
     I am not particularly qualified to address that. Does some level of
     surveillance and sharing of information between private and public
     sector need to happen at a level that is not happening today? My
     belief is absolutely yes, but with regards to surveillance, I am not
     the expert to address it.
        Mr. KRISHNAMOORTHI. Fair enough. Thank you.
        Ms. NORTON. I thank the gentleman for his questions. His time
     has expired, and I call on Mr. Biggs of Arizona next.
        Ms. BIGGS. Thank you, Madam Chair. Because of the scope of
     this attack, I am concerned. It looks like it may take years before
     we fully understand its impact. Mr. Smith, my first question is for
     you. How likely is it that these attacks are continued, and, if so,
     how can we best determine who is still being attacked?
        Mr. SMITH. Well, the first thing I would say is this agency’s at-
     tacks or hacks did not start with the use of SolarWinds software,
     and it did not and will not end there. I think we should assume
     that this is an agency, and this is one of a relatively small number
     of very well-resourced governments that are focused on these kinds
     of threats against the country every single day, and they will be
     for the rest of our lives. And so I think what we need to do is just
     continue to strengthen the cybersecurity defense of the country,
     and we need, in part, to couple that with the better sharing of
     threat intelligence so that we are better able to spot the attacks or
     hacks as early as possible after they begin.
        Ms. BIGGS. So, one of the concerns I have is that Congress is
     going to say, well, let’s just create another layer of bureaucracy in
Case 1:21-cv-00138-RP Document 43-8 Filed 08/02/21 Page 43 of 84




                                       36

     there and then call it good. We will have done something until the
     next time we have an episode like this that we need to deal with.
     And I am wondering, and I will just turn to all the panelists, real
     briefly if you would. Would you tell us whether you see the solu-
     tions to prevent future attacks coming from government, or are
     they going to come from the private sector? So, let’s start with Mr.
     Smith and then just move on down the panel.
        Mr. SMITH. Well, I think we each need to play our role and do
     it well. I think that the public sector, the government has a unique
     role to play in establishing rules of the road, strong laws and hold-
     ing foreign governments accountable. I think the government has
     a unique role to play, both in and securing the government’s own
     infrastructure and in collecting threat intelligence in a centralized
     way and putting it to good use. I think those of us in the private
     sector have an enormous role as well. We need to continue to
     strengthen the technology. We need to continue to make it easier
     for people to use the technology. We need to share the information
     we have, something that is not yet happening nearly to the extent
     that it needs to happen across the tech sector.
        Ms. BIGGS. Thank you. Mr. Ramakrishna, if you would go next
     please.
        Mr. RAMAKRISHNA. Congressman Biggs, I agree with my col-
     league, Brad Smith’s, comments here and the work that he, and
     Kevin Mandia, and our colleagues at CrowdStrike and others are
     doing. As it relates to your question, the picture I would like to
     paint is, we are dealing with intruders, not an intruder, in this
     case. They behave like Transformer toys in many ways where they
     are constantly morphing and changing their tactics and procedures
     on us. So, to that end, we have to be nimble as well in working
     between the private and public sectors, and shaping our policies
     and shaping our information practices to adapt to this changing set
     of intruders and go on the offensive.
        Ms. BIGGS. Thank you. Mr. Mandia?
        Mr. MANDIA. Yes, I agree with both witnesses, both Sudhakar
     and Brad, on this one. It comes down to the government exists to
     have a proportional response and deterrence. The private sector
     will most likely be building the technology to safeguard in cyber-
     space working with the government, and you meet in the middle
     with the threat intelligence sharing.
        Ms. BIGGS. So, all of you at one point, either in answering this
     question or other times today, have talked about information shar-
     ing. I just want to know, are there any legal or regulatory barriers
     to information sharing that you see that currently exists? Back to
     you, Mr. Smith.
        Mr. SMITH. Well, I would say there are two barriers today. The
     first is, it is not always entirely clear to whom we should be shar-
     ing the information or sharing it with. But then second is, the one
     thing that we have noticed that we have mentioned publicly that
     is a legal barrier, is today, it is a fairly standard aspect of Federal
     contracting practices that agencies restrict a company, like Micro-
     soft, from sharing with others in the Federal Government when a
     particular agency has been hacked in this way. So, one of the spe-
     cific things that we had to do in December was go to each agency,
     tell them that we had identified that they were a victim of this.
Case 1:21-cv-00138-RP Document 43-8 Filed 08/02/21 Page 44 of 84




                                      37

     And then we had to say, you need to go over to this person in this
     other part of the government to let them know. Please do that. We
     cannot do that for you. And the good news is that people did that.
     They did it quickly. But I think it is a barrier that is an impedi-
     ment.
        Ms. BIGGS. In what little time I have left, I would urge the chairs
     of these two committees to take us into a classified hearing because
     I think there are some things, like, I would like to know, how do
     we know it was Russia. I would like to know what China’s involve-
     ment was. A classified hearing would allow us to get more of that
     information, and I would look forward to that. And I thank all the
     panelists, I thank the chair, and I yield back.
        Ms. NORTON. Well, that, I think, is certainly an idea. The gentle-
     man’s time has now expired, and I call on Mrs. Watson Coleman
     of New Jersey now. Mrs. Watson Coleman, you are recognized for
     five minutes.
        [No response.]
        Ms. NORTON. Mrs. Watson Coleman appears to have stepped out.
     Mrs. Demings of Florida, you are recognized for five minutes.
        Mrs. DEMINGS. Thank you so much, Madam Chair, and thank
     you so much to those who are with us today. It has been a very
     good discussion. As I listened to the line of questioning from Mr.
     McCaul from Texas, those were particularly some areas that I cer-
     tainly was interested in. I believe during that line of questioning,
     there was an indication that the malware was hiding in plain sight,
     and I’ve also heard that in order to keep up, that we have to con-
     stantly change and adapt and improve, I guess, our capabilities.
     What I am particularly interested in is a better understanding of
     how the transition to iCloud services, like Microsoft, affects a cus-
     tomer’s visibility related to network activity. Although the cloud
     environment was not the initial entry point for malicious actors in
     this campaign, it is where they were able to access data and pro-
     liferate through iCloud assets undetected for the better part of the
     year.
        So, Mr. Smith, have any of Microsoft’s cloud customers informed
     Microsoft that their cloud environment was accessed as part of this
     campaign, or has Microsoft had to inform its customers?
        Mr. SMITH. Yes, it is an excellent question. The first thing I
     would say is the right way to think about what happened here is
     that each and every one of these attacks, hacks, that we have seen
     happened on premise, meaning it was on a server, say, that was
     in the server room or onsite. Now, once the attacker was in the net-
     work, one of the things it did was it looked for the keys or the pass-
     words to get into cloud services, like email or documents, or other
     things. Once they did that, then they were able to go up into the
     cloud and access those kinds of cloud services.
        Once they did that, we were able to see them because we scan
     the services that we run every day with a specific eye toward some
     particular threats. We have a Threat Intelligence Center that does
     that. So, in each of the 60 instances where there were Microsoft
     customers that were victims, we identified that they were the vic-
     tim and we notified them. We have a team called the Detection and
     Response Team, DART. It is their mission to every day take this
     kind of information and let customers know if they are being vic-
Case 1:21-cv-00138-RP Document 43-8 Filed 08/02/21 Page 45 of 84




                                      38

     timized in this way. And, yes, it is one thing that we do. I think
     it is something that the tech sector more broadly needs to do.
        Mrs. DEMINGS. OK. Thank you so very much for that. And for my
     kind of breaking it down as a former law enforcement officer, I
     kind of liken what you just said as to a burglar going around trying
     the doors. You are looking for that unlocked door or the key, and
     then they are able to access, as you just indicated. Can a cloud cus-
     tomer identify unauthorized access to their Office 365 accounts
     with their own logs? Can they do it themselves, the customers?
        Mr. SMITH. I think the short answer is, yes, they can do it in a
     variety of ways. They can do it either by themselves or, you know,
     some customers may want to rely on the help of a third-party serv-
     ice provider, a cloud service provider and the like, you know, that
     is working with them. So, yes, they don’t need to rely exclusively
     on the infrastructure or, you know, a company like Microsoft to do
     that, but it is an added service that we do provide both in terms
     of detection and letting people know.
        And then I will also say we also try to offer advice. In some
     ways, what happened here was, you know, for example, it is like
     leaving your keys on the kitchen table, and when you do that,
     somebody can go steal your car, you know. The cloud may be, in
     this case, you know, your email that they access.
        Mrs. DEMINGS. Right. And, you know, Mr. Smith, what bothers
     me so much about that is we are talking about nine governmental
     agencies, right?
        Mr. SMITH. Well, that is why we say don’t leave your keys on the
     kitchen table.
        Mrs. DEMINGS. Yes. Yes. Yes.
        Mr. SMITH. We give people advice and secure ways to store their
     keys.
        Mrs. DEMINGS. What steps have been taken, finally? I have 14
     seconds. What steps have been taken or discussions that have
     taken place to really review the cloud environment logs and pre-
     pare for the next breach?
        Mr. SMITH. Well, I think that work is ongoing. Any time some-
     thing like this happens, it should cause all of us to step back and
     say what have we learned and how can we get better because we
     continually must. We are definitely working through an effort like
     that here at Microsoft, and, yes, I would hope it is taking place at
     other companies in the cloud services business as well.
        Mrs. DEMINGS. Mr. Smith, and to all of our witnesses——
        Ms. NORTON. The gentlelady’s time has expired. The gentlelady’s
     time has expired. I call on for five minutes Mr. Van Drew of New
     Jersey.
        Mr. Van Drew. Thank you, and I want to thank the chairs and
     ranking members for doing this. This is good work. You know,
     America is under constant attack from adversaries looking to dam-
     age our businesses, our hospitals, our municipalities, and critical
     infrastructure using cyber warfare. Like the witnesses have al-
     ready stated, we face serious threats from Iran, China, Russia,
     North Korea, and other bad actors in the global landscape. The
     SolarWinds campaign was a devastating attack that showed how
     vulnerable we are to those types of attacks. The integrity of our
     critical infrastructure is not as robust as we thought it was.
Case 1:21-cv-00138-RP Document 43-8 Filed 08/02/21 Page 46 of 84




                                       39

        The Federal Government needs to do better and so does the tech
     industry. With close to 80 percent of Fortune 500 companies uti-
     lizing SolarWinds technology, there needs to be collaboration obvi-
     ously between public and private entities to protect America. We
     owe it to our constituents, our municipalities, and our country to
     ensure that we are adequately prepared for these harmful actions.
        In my district, two years ago, the Atlantic County Utilities Au-
     thority, located in Egg Harbor Township, New Jersey, was the vic-
     tim of a cyberattack. The Utilities Authority reported an incident
     in which perpetrators gained unauthorized access to sensitive data
     of customers. Additionally, operational information was withheld as
     the criminals demanded ransom. Fortunately, the overall function
     of the Authority was minimally impacted, but the fallout could
     have been far, far worse. I applaud the previous Administration’s
     efforts to increase our Nation’s cyber defenses and improve gaps in
     our framework, and I implore the Biden Administration to take
     this issue seriously and prioritize the safety and well-being of
     Americans.
        For Mr. Smith, in your written testimony, you discuss Microsoft’s
     relationship with other technology companies and their role in
     Microsoft’s response to the attacks. How is Microsoft’s relationship
     with the Cybersecurity and Infrastructure Security Agency, CISA,
     and do you feel we are safe from future cyberattacks of this nature?
        Mr. SMITH. Well, I think it is an excellent question. We feel very
     good about the progress that CISA has been making. It is a young
     agency. It has moved far, and it has moved fast. It is going to need,
     I think, to move farther and faster in the future, and that will re-
     quire additional resources as we continue to build the role of CISA
     in protecting the country. I also think it is just worth noting, your
     examples, I thought, were so important because so often we see two
     things. We see the most sophisticated cyberattacks begin with na-
     tion-states, and then we see their tactics copied by cybercriminal
     organizations, and then they go to the weakest point. And the kind
     of ransomware attacks that you have experienced in your district,
     they were experienced in Baltimore, in New Orleans, by hospitals
     across the country.
        And if there is one thing I consistently find today, it is that many
     of the public sector computers and information systems software,
     especially at the state and local level, are not as modern as they
     should be. Just to give you one example, one department of health
     at the state level that we are working with on the distribution of
     vaccines, we went to help them strengthen their work. And when
     our consultants looked at the manual for the software program
     they were using, it was for a company that Microsoft acquired more
     than 20 years ago, so the software was more than two decades old.
     So, part of what I think we need to do is strengthen CISA, but I
     think part of what we need to do is really, across the country at
     the state and local level, embrace the modernization of our IT in-
     frastructure, and, in so doing, embrace the modernization of our cy-
     bersecurity protection.
        Mr. VAN DREW. So, thank you for a very good answer. Do you
     know what they are doing with localities? Are they specifically
     working? Like, I know, for example, in our utility, there was ran-
     som, the ransom was paid, it went through insurance, and then
Case 1:21-cv-00138-RP Document 43-8 Filed 08/02/21 Page 47 of 84




                                      40

     they still didn’t have a key to get them out. They actually had to
     figure it out on their own.
        Mr. SMITH. Yes. No, that is often a problem. We oftentimes work
     with hospitals and municipalities that have been the victims of
     these kinds of ransomware attacks. There are times when consult-
     ants like ours can go in and solve the problem, and there are times
     when it is not possible because of the effectiveness of the attack.
     I do think CISA does an important job in providing advice, but this
     also comes down to really state and local government budgeting for
     modernization, and, I would say, decisionmaking so that you inte-
     grate the decisions of the IT team with the needs of, say, in vac-
     cines, the epidemiologist, for example, that need the technology to
     help them do their jobs. You know, we need to just think anew
     about how we manage technology across the public sector.
        Mr. VAN DREW. Real quick. Are we going in the right direction?
        Mr. SMITH. We are going in the right direction. We need to move
     much faster.
        Mr. KRISHNAMOORTHI.[Presiding.] Thank you, Mr. Van Drew. I
     would like to now recognize the distinguished gentleman from Vir-
     ginia, Mr. Gerry Connolly.
        Mr. CONNOLLY. Thank you, Mr. Chairman. Can I be heard?
        Mr. KRISHNAMOORTHI. Yes.
        Mr. CONNOLLY. Thank you. I want to talk about threat hunting
     and cyberdefense, and I am going to ask all the witnesses when I
     pose a question to be as succinct as you can because I have a lot
     of them. Last month, Mr. Ramakrishna announced SolarWinds in-
     tends to increase threat hunting capabilities to bolster the com-
     pany’s security. Mr. Thompson, did SolarWinds routinely employ
     threat hunting before the discovery of the attack in December?
        Mr. THOMPSON. We had a number of security defenses at the
     company before the discovery of the SUNBURST malicious code.
     So, we leveraged a lot of the technologies that other companies le-
     verage, and I think that we were doing more than the average soft-
     ware company to protect our environment.
        Mr. CONNOLLY. The question was threat hunting capabilities spe-
     cifically.
        Mr. THOMPSON. And I don’t recall whether we were doing threat
     hunting specifically.
        Mr. CONNOLLY. Mr. Smith, Microsoft provides threat hunting as
     part of its cybersecurity services. Why did Microsoft’s threat hunt-
     ers fail to discover the SolarWinds compromise?
        Mr. SMITH. We do have a large number of threat hunters. I
     would say we did not detect this intrusion as quickly as we might
     because, first, it was very limited on Microsoft’s own network, and
     second, until we heard from someone else, like FireEye, you know,
     we didn’t have the specific threat to hunt for. You know, it is defi-
     nitely a capability that we are continuing to invest in to expand at
     Microsoft.
        Mr. CONNOLLY. Has Microsoft learned any lessons from its inves-
     tigation of the compromise that could improve hunting for this type
     of threat in the future?
        Mr. SMITH. Absolutely. I mean, I think whenever something like
     this happens, we need to learn a lot, and you need to take a little
     bit of time and let the dust settle. You know, there is the kind of
Case 1:21-cv-00138-RP Document 43-8 Filed 08/02/21 Page 48 of 84




                                       41

     threat hunting that needs to take place every day, and that in-
     cludes the work of our Threat Intelligence Center to scan the hori-
     zon. I think one of the things that we learned is when you have
     an adversary that is this focused, this determined, and this well-
     resourced, there will be major cyber incidents that require you to
     expand overnight the number of individuals who are engaged on
     response or threat hunting.
       We did that in this instance. We expanded to more than 500 en-
     gineers who were pretty much on this 24 by 7, but we are asking
     ourselves how we build the capability in the future to grow to even
     a larger number if that is what we need to do.
       Mr. CONNOLLY. OK. I am sorry. I am going to run out of time,
     but let me ask one more question in this series. How can the gov-
     ernment support private companies that have been engaged to
     threat hunt on Federal networks?
       Mr. SMITH. Well, I think the single most important thing the
     government can do is create a centralized point of intake so the
     threat intelligence, the information that is found from threat hunt-
     ing, can go to a central place, but there is a second step that is
     needed as well. The government then needs to decide when and
     how to share information it is finding back with companies, like
     FireEye or Microsoft, so that we can act using that information in
     an appropriate way.
       Mr. CONNOLLY. The National Defense Authorization Act provided
     cybersecurity agencies with increased authorities to do threat hunt-
     ing across the Federal civilian networks. Do you believe those pro-
     visions in the National Defense Authorization Act would do what
     you just suggested?
       Mr. SMITH. I think the NDAA that was just passed goes far in
     adding additional tools and layers of protection. I think there is
     more that we need to do to add to what was passed last year. In
     this area of, you know, information about threat intelligence, I
     think, you know, this is a specific topic that it is good we are talk-
     ing about here. I think it is an area where additional legislation
     would be helpful.
       Mr. CONNOLLY. Mr. Ramakrishna, you indicated, in response to
     Mr. Langevin, three theories you have about the attack, but the
     third one intrigued me, that you were a victim of supply chain at-
     tack. What is the evidence to support that?
       Mr. RAMAKRISHNA. Congressman Connolly, my point on the third
     hypothesis that we laid out was a potential vulnerability in a third-
     party software that we are deploying at our company. So, I wasn’t
     referring to necessarily a supply chain attack on a third party as
     much as a vulnerability that we are yet to discover.
       Mr. CONNOLLY. And my final question is to Mr. Mandia. Based
     on your experience in the Air Force and the Pentagon, what are the
     limitations from your perspective about threat hunting when used
     by the Federal Government, and then I will yield back, Mr. Chair-
     man.
       Mr. MANDIA. First, I think threat hunting is something that is
     probably a decade old. Not every company does it. We are talking
     about an attack that impacted 17,000-plus organizations, and no-
     body detected it until we reversed the whole thing. So, you are
     going to see threat hunting gain in popularity, but it is a high-skill-
Case 1:21-cv-00138-RP Document 43-8 Filed 08/02/21 Page 49 of 84




                                      42

     set thing. Government agencies that we have worked with are well
     trained, can conduct threat hunting, and I think it is all about au-
     thority. Do they have the authority to do it or not?
        Mr. CONNOLLY. Does the NDAA give broader authority?
        Mr. MANDIA. I am not prepared today to speak to that. I haven’t
     read the whole document.
        Mr. CONNOLLY. Maybe you could get back to us with that for the
     record.
        Mr. KRISHNAMOORTHI. The gentleman’s time has expired.
        Mr. CONNOLLY. Thank you, Mr. Chairman. I yield back.
        Mr. KRISHNAMOORTHI. Thank you, Mr. Connolly. Now I would
     like to recognize Mr. LaTurner from Kansas. Mr. LaTurner, you
     are on the clock.
        Mr. LATURNER. Thank you. My question is for Mr. Smith, and I
     would like to discuss cyber deterrence as it relates to the private
     sector. This is a discussion that you had some on Tuesday, but I
     want to talk about the frustration that does or does not exist in the
     private sector that the U.S. Government just isn’t doing enough to
     deter these attacks. Could you speak to that?
        Mr. SMITH. I think that there is a need for additional deterrence
     or accountability measures, and I think it probably needs to fall
     into three categories. First, in certain areas, there is an oppor-
     tunity to strengthen the rules of the road and, in particular, with
     respect to three issues: something that puts this kind of software
     supply chain or hardware supply chain disruption off limits, espe-
     cially for these kinds of disproportionate and indiscriminate at-
     tacks; second, something should put attacks on hospitals and the
     public health service off limits; and third, it should put attacks on
     the electoral system off limits. That is step one.
        Step two, I think we then need a consistent government policy
     that says that when these lines are crossed, the government, when-
     ever it finds sufficient information, is going to have public attribu-
     tion, and that public attribution, where possible, should be with
     our allies as well so it has multinational effect. And third, the gov-
     ernment needs a set of tools so that there are consequences for
     when these lines are crossed.
        Attribution is the first step, but there may be instances where
     there are sanctions. There may be instances where there are other
     steps. I think this is fundamentally a question for the government
     itself, but it is like anything. If you catch somebody who is engaged
     in an offense, you need to hold them accountable, and you need a
     variety of ways to do that.
        Mr. LATURNER. I appreciate that, and I want to talk about infor-
     mation sharing and how that can enhance the ability to address
     some of these threats. And specifically, does Microsoft contracts
     prevent you from sharing threat intelligence with the government?
     What kind of restrictions does that put on you?
        Mr. SMITH. Well, the government’s contracts impose restrictions
     on Microsoft and other government contractors in this kind of situ-
     ation. So, that was the specific limitation that we encountered
     when we wanted to notify different parts of the U.S. Government
     of what we were seeing. And we found that we could only inform
     the agency that was the victim itself, and we had to ask them to
     go talk to another person, or individual, or part of the government,
Case 1:21-cv-00138-RP Document 43-8 Filed 08/02/21 Page 50 of 84




                                       43

     which they did. But it struck us as a barrier that is not serving
     the government itself very well.
        Mr. LATURNER. But no issues with private sector contracts. Is
     that what you are saying?
        Mr. SMITH. No. I mean, it is very interesting to me how varied
     the practice is across the tech sector. At Microsoft, when we see
     one of our customers that are attacked, I think it is our first re-
     sponsibility to let the customer know. We have done this more than
     13,000 times in the last two-and-a-half years with nation-state at-
     tacks, and yet there are other companies that, to the best of my
     knowledge, have not even alerted their customers or others that
     they were a victim of the SolarWinds-based attack. These are com-
     panies where their own infrastructure was used to launch the at-
     tack, and somehow they don’t think it is part of their responsibility
     to let these victims know that they are victims. And that needs to
     change, and it needs to start in the tech sector. I think we need
     to come to terms with this.
        Mr. LATURNER. Thank you for your testimony today. Mr. Chair-
     man, I yield back.
        Mr. KRISHNAMOORTHI. Thank you very much, Mr. LaTurner.
     Congresswoman Kelly?
        [No response.]
        Mr. KRISHNAMOORTHI. Congresswoman Kelly?
        [No response.]
        Mr. KRISHNAMOORTHI. Congresswoman Kelly, can you hear me?
        [No response.]
        Mr. KRISHNAMOORTHI. Robin? She just responded. Congress-
     woman Kelly, you are recognized for five minutes.
        Ms. KELLY. Oh my goodness. I can’t believe it. OK. Let me get
     the thing up. Thank you so much, Mr. Chair, and thank you to the
     witnesses. Can you hear me?
        Mr. KRISHNAMOORTHI. Yes.
        Ms. KELLY. OK. The SolarWinds hack reflects a disturbing new
     paradox for the security of U.S. computer and information tech-
     nology systems. Regular software updates and patches are often
     critical for correcting known vulnerabilities and preventing
     cyberattacks. Many of my colleagues will recall the March 2017
     Equifax data breach that resulted in the loss of massive amounts
     of personal and sensitive data. In that case, the hackers exploited
     a widely known vulnerability that should have been patched sev-
     eral months earlier. Mr. Mandia, can you tell us why regular soft-
     ware updates and patching is important for protecting an indi-
     vidual or a business’s systems and networks?
        Mr. MANDIA. Absolutely. When you are patching, what you are
     trying to do is close the window of vulnerability, period. You know,
     software, there is always first-to-market versus secure-to-market,
     and a lot of times it is hard to find security imperfections in soft-
     ware ahead of time because it is hard to predict the thousands of
     different ways people may use your software. So, I have heard peo-
     ple say building software is like building a bridge. It is not. Bridges
     follow the laws of physics. Software does not. But the bottom line
     is this: there is always a gap between what attackers can do and
     the capability and the safeguards that we have. When you get a
Case 1:21-cv-00138-RP Document 43-8 Filed 08/02/21 Page 51 of 84




                                      44

     patch, the faster you patch it, you are reducing your window of vul-
     nerability.
        Ms. KELLY. Thank you. In the case of SolarWinds, a software up-
     date itself, a trojan horse, ended up installing malware on the vic-
     tims’ computer networks. I am concerned that at a time when reg-
     ular software updates are as important as ever, the SolarWinds at-
     tack might deter individual customers and systems administrators
     alike from installing needed software updates. Mr. Mandia, what
     would you say to customers or systems administrators who may be
     concerned or reluctant to download updates or patches for software
     for fear that updates might contain malware?
        Mr. MANDIA. Well, I can tell you even in the SolarWinds breach,
     we have to remember the funnel. Over 17,000 companies were
     stage 1 victims, but the attacker only accessed 100. This was a
     manual attack, not an automated virus. There is a human on a
     keyboard. This is a threat group that doesn’t target everybody all
     the time, so the risk is far less based on the constraints that the
     hacker had or the attack group had based on manual labor. The
     bottom line is everybody is now recognizing the rules of the road
     are that foreign intelligence services are hacking the supply chain,
     and everybody is wondering is there another implant in some other
     software. So, I think that there is going to be more inspection,
     where the capability to inspect exists, for all updates on a go-for-
     ward basis, and the industry is going to change both how software
     is created and how software is vetted.
        Ms. KELLY. Thank you so much. Mr. Ramakrishna, SolarWinds
     has reported that the company has 33,000 Orion users. You later
     identified that 18,000 had downloaded an effective version of Orion
     during a three-month period. My question is, customers have to
     manually download updates from you, correct?
        Mr. RAMAKRISHNA. Congressman Kelly, that is true, yes.
        Ms. KELLY. This would suggest that just over half of your cus-
     tomers downloaded an update during three months, to say nothing
     of whether or not they actually installed it, correct?
        Mr. RAMAKRISHNA. That is correct.
        Ms. KELLY. And then at the same time, the customers that did
     download the update exposed their systems to this malware.
        Mr. RAMAKRISHNA. That is a potential, yes, Congresswoman. As
     Mr. Mandia described it, once the patch with the affected code is
     installed at a customer site, in certain installations, not every-
     where, not in every place, they try to connect back to essentially
     their home server to see if they can actually get connectivity and
     then potentially start doing some things manually to break through
     the defenses once they have gotten in, which is——
        Ms. KELLY. OK. I got you. Mr. Smith, let me turn to you quickly.
     Does it concern you that users may think twice about downloading
     an update, and can you explain?
        Mr. SMITH. I think it should concern us all. I think Kevin
     Mandia put it well. I mean, I do think that this will strengthen the
     process that is used to build and vet software, but I would still say
     the message to the consumers of America should be clear: you are
     far safer if you update your software. It is a little bit like think-
     ing——
        Ms. KELLY. And what——
Case 1:21-cv-00138-RP Document 43-8 Filed 08/02/21 Page 52 of 84




                                      45

        Mr. SMITH. Well, one seat belt may have a defect, but you should
     still put on your seatbelt. You are going to be far safer every day
     if you update your software.
        Ms. KELLY. Thank you so much, and thank you to all the wit-
     nesses. And I yield back the balance of my time.
        Mr. KRISHNAMOORTHI. Thank you, Congresswoman Kelly. Next,
     I would like to recognize the gentlelady from Tennessee, Congress-
     woman Harshbarger. You are on the clock.
        Mrs. HARSHBARGER. Thank you, Mr. Chairman. I guess I just
     have a statement first, and then I will go into a question. Since we
     don’t know how the malicious code was inserted into the software
     updates, which is unbelievable, and several of you have said that
     the U.S. Government needs a national strategy to strengthen how
     we share threat intelligence between the U.S. Government and the
     private sector, you know, we are constantly patching and adopting
     continuous updates, and it has been a standard of cybersecurity
     best practices measures for years. I guess I was looking at testi-
     mony from Tuesday, and, Mr. Mandia, in your testimony, you men-
     tioned that the adversary was able to disarm some of your sensors
     as part of the intrusion. Can you tell us what you mean by that?
        Mr. MANDIA. Absolutely. When the implant in the SolarWinds
     software ran, one of the first things it did, 11 days after it in-
     stalled—mind you, it slept for the first 11 days—is it looked at the
     system it was running on, and it looked for common safeguards,
     like Windows Defender, like CrowdStrike, like FireEye’s Endpoint,
     and it shut them off. And, again, the implant ran at system level.
     It had the permissions to do whatever it needed to do, so it just
     said, ‘‘What security is running? Kill it,’’ and that is why we
     couldn’t detect it in the first stage of the attack.
        Mrs. HARSHBARGER. Thank you for that. Also, Mr. Smith, in your
     testimony on Tuesday, you said that while the adversaries had
     gained access to your source code, you don’t consider the code to
     be particularly sensitive. And I guess from media reporting, it has
     been suggested that this effort by the adversary allowed it to ex-
     ploit the identity and authentication features of Microsoft in other
     breaches of entities. Can you tell me a little bit about that?
        Mr. SMITH. Yes, there are two different concepts in your ques-
     tion. I mean, first, you know, we share our source code broadly. We
     share it with all of our employees, and the secrecy and the security
     protection of our technology is not based on the secrecy of the code
     itself. We live in a world where, you know, much code is published,
     you know, to the world on the internet in open source form. The
     second part of your question then goes to, you know, our services
     overall, and I would say a couple of things. In no instance did we
     identify any action or case where anyone was able to use
     Microsoft’s services as a vector of attack, as a means to attack any
     other customer. There are, you know, discussions that, you know,
     have ensued, rightly so, about the use of some industry-standard
     approaches for the authentication of accounts. Microsoft, like every-
     body in this business, supports these industry-wide standards. One
     of the standards, in particular, is 13 years old. It is called SAML.
        It has been superseded, in our view, by something we have been
     encouraging customers and developers to move to since, but there
     was a vulnerability, so to speak, in SAML that was exploited in a
Case 1:21-cv-00138-RP Document 43-8 Filed 08/02/21 Page 53 of 84




                                      46

     small percentage—and I think that is important to underscore as
     well—a small percentage of the instances that we saw. And it was
     only exploited after someone had already basically gotten elevated
     privileges, for example, by stealing a key or breaking a password.
     But nonetheless, I think this is quite rightly raising questions, how
     do we address this issue in the future. We are focused on that. Oth-
     ers are focused on it. I do think it is something that we will want
     to continue to work to address.
        Mrs. HARSHBARGER. You know, honestly, coming from the private
     sector to the government sector, you know, we trust that those
     apps that we are installing, those updates on our Apple phone, on
     our watch, on anything that we do in a business environment or
     the government environment, we assume that it is safe because it
     has been vetted. I guess my question is, how can we be assured in
     the future that these software updates are going to be safe, and,
     in your best estimate, you know, how soon are we going to be at-
     tacked again, I guess is my question. We update every day some-
     thing, and that makes me a little fearful going into the future.
        Mr. SMITH. Well, I think there are two things that we need to
     do to better secure this kind of software updating. The first, as
     Kevin Mandia was saying before, is we are going to need to work
     with everyone who creates software to secure what is called their
     build process and to vet the software that is built. You know, at
     a company like Microsoft, we have an extraordinary range of con-
     trols to address that, but, you know, software is being built by com-
     panies and other organizations, large and small. And second, I
     think this is why it is so important for the government itself to
     send a message to the world that this type of indiscriminate and
     disproportionate tampering with the software supply chain is a vio-
     lation of international norms and rules, and there will be account-
     ability when foreign governments do this.
        Mr. KRISHNAMOORTHI. Thank you. The gentlewoman’s time is up.
        Mrs. HARSHBARGER. Thank you, Mr. Chairman.
        Mr. KRISHNAMOORTHI. Let me now turn to Congressman Eric
     Swalwell, the distinguished member from California. You are on
     the clock. You are muted.
        Mr. SWALWELL. Thank you, Mr. Chairman. Thank you, panelists.
     This attack, I think it is pretty clear, was done by Russia, likely
     its intelligence services. That is what public reporting has shown.
     So, Mr. Smith, we know that Russia does not have much use for
     economic espionage. They are just not a country that is stood up
     in a way that they can benefit like our other adversary, China, who
     commits economic espionage every single day. However, this attack
     does touch not only on public-sector networks, but also private-sec-
     tor networks. How much worse could this have been if an adver-
     sary, like China, had gone as far down the stack as Russia?
        Mr. SMITH. I don’t know that I have the best answer to that
     question. I guess I would say we need to recognize that we live in
     a world where there are multiple governments that are investing
     in these kinds of cyber intrusion capabilities. They may act based
     on different motives, and they may use what they obtain for dif-
     ferent purposes, and we do see that in a somewhat diversified way
     around the world. I guess you could say, you know, it can always
     be worse. It could have been worse, and obviously it could have
Case 1:21-cv-00138-RP Document 43-8 Filed 08/02/21 Page 54 of 84




                                       47

     been much better. I think the most important thing is that we
     learn from this, recognize that it is a dangerous world in which we
     live, and we are going to have to strengthen our defenses.
        Mr. SWALWELL. Mr. Smith, earlier my colleague, Mr.
     Krishnamoorthi, who is also on the Intelligence Committee with
     me, asked you whether the House of Representatives, Senate, or
     Office of the President’s systems had been penetrated that had
     Microsoft platforms, and I believe you said no. How about in the
     last election cycle, in the current cycle we are in? Microsoft was
     quite helpful in actually being the first to report that, I think, some
     campaigns had been breached even before the U.S. Government
     had told Congress. Have you seen any recent attacks against mem-
     bers of the House or the Senate and against their campaigns?
        Mr. SMITH. I am not aware of anything since the last election
     ended. That doesn’t mean that there hasn’t been anything, but
     nothing has crossed my desk. You know, we certainly did see a se-
     ries of intrusions, hacks, attacks, if you will, during the last elec-
     toral cycle, as you mentioned. You know, we did bring that infor-
     mation forward. You know, we have created an offering called
     AccountGuard that we provide free of charge to every Member of
     Congress, every political campaign, to think tanks, to the political
     parties, if they are using Office 365. We provide this at no addi-
     tional cost, and what we do is employ our Threat Intelligence Cen-
     ter to constantly look for these kinds of attacks and then let people
     know if we find something, and we do that immediately.
        Mr. SWALWELL. Thank you, Mr. Smith. Mr. Ramakrishna, you al-
     luded earlier that you believe that having some sort of, not incen-
     tive, but safe harbor to disclose breaches would likely result in
     more cyber companies or companies writ large disclosing breaches.
     Can you elaborate on that? How could we make sure that, one, con-
     sumers are able to hold companies accountable if there is a breach
     that the company was responsible for, but that we would still be
     able to see companies disclose breaches early to protect consumers?
     And I think in tort law, for example, you know, if your restaurant
     is being sued because a deck collapsed and the restaurant took
     measures to fix the deck, they could still be sued for the injuries
     of the deck collapse, but it could not be used against them if they
     sought to fix the deck collapse. Can you just talk about how can
     you make sure consumers are protected, but industry is still dis-
     closing and has an incentive to do so?
        Mr. RAMAKRISHNA. Congressman, thanks for that question.
     Where we are coming from on this topic is that, as companies dis-
     cover malware and other vulnerabilities, the fact of the matter is
     no matter how many resources any one of our companies have, no
     matter what level of controls we have, all of our software has some
     form of vulnerabilities or another. When we discover those, we
     should be able to not only fix them, but also share them with oth-
     ers such that each one of us are not discovering the same issues
     over and over again and, in that process, losing time. So, where we
     are coming from is the early disclosure so that we don’t have to re-
     peat the same situation over and over again, both at the customer
     level as well as at a software supplier level, must be eliminated.
        So, the challenge here is one of potential litigation and one of,
     as I described it, victimizing the victim itself for coming out. And
Case 1:21-cv-00138-RP Document 43-8 Filed 08/02/21 Page 55 of 84




                                      48

     those are things that need to be eliminated or those stigmas need
     to be eliminated for more of us to come out and speak openly. Obvi-
     ously, today, three of us have come and spoken about it. We should
     get more vendors and more customers to speak up so that we can
     together solve this problem. It is not purely one of resources. It is
     one of how resources use information and share it for our collective
     benefit.
        Mr. SWALWELL. Thank you. I yield back.
        Mr. KRISHNAMOORTHI. Thank you so much, Mr. Swalwell. Next,
     I would like to recognize the gentlewoman from Iowa, Mrs. Mario-
     nette Miller-Meeks.
        Mrs. MILLER-MEEKS. Thank you so much, Mr. Chair. I want to
     also thank the extraordinary knowledge of our witnesses’ testi-
     mony. And also, as a former Army veteran, or as an Army veteran,
     I want to thank Mr. Mandia specifically for his service. This is a
     tremendously important hearing, and as I have listened to the tes-
     timony of our witnesses and both the insightful questions from my
     colleagues and the answers provided by our expert witnesses, I am
     reminded of pulling a single thread which then unravels an entire
     garment. You know, we are all a weak link in this system.
        So, like many people, I am a doctor. I interface with a hospital
     system and have protected health information that I am concerned
     about and concerned about my own financial information. But
     when I have to change my password every two months and when
     I have to do my security training every year, I perceive it as a nui-
     sance, and I don’t think I am alone in that. However, what you all
     have brought to our acute awareness and alarm, we are all each
     individually a weak link as we interface and interact both in our
     private lives and with state and Federal Governments.
        So, Mr. Ramakrishna, as the CEO of SolarWinds, and, granted,
     only a very brief time, and I can only imagine coming into an orga-
     nization as the CEO with this overhanging your new tenure, you
     have been very forthright about some of SolarWinds’ security cul-
     ture challenges from the past and how you have leaned into im-
     provements to the security culture, particularly around software
     development practices. We need to use events like these as collec-
     tive learning moments to raise the overall tide level for everyone.
     The stakes are just too high to stand idly by. What role do you
     think companies like SolarWinds have to use their experiences and
     past challenges to promote better practices ecosystem-wide?
        Mr. RAMAKRISHNA. Congresswoman, thank you for your question.
     We take our obligation to be a very active participant in this. While
     we were subject to this attack, we have learned a lot as well, and
     I will elaborate on one specific thing. I am happy to elaborate fur-
     ther as you please. As it relates to supply chain, one of the key
     challenges that we have uncovered as part of this attack is, typi-
     cally all of us as software vendors use our certificate to sign the
     product that we deliver as the mark of integrity of the software
     that we deliver. Obviously, in this particular unique supply chain
     attack, that mechanism is not sufficient.
        So, one of the improvements that we are making, which we are
     also publishing both to CISA and others as well as our industry
     colleagues, is a different way and an enhanced way of building soft-
     ware that gives more confidence and trust to customers as to how
Case 1:21-cv-00138-RP Document 43-8 Filed 08/02/21 Page 56 of 84




                                      49

     it needs to be done that does not only rely on age-old ways of sign-
     ing with our certificates, and instead, having parallel build envi-
     ronments that are managed and accessed by different sets of engi-
     neers. And that is an investment that we are making in that proc-
     ess to ensure that, across parallel build environments, the integrity
     of what we deliver is assessed and not compromised. So, that is a
     unique way of doing things and an extended way of doing things
     based on this very specific learning that we intend to publish exter-
     nally as well.
        Mrs. MILLER-MEEKS. Thank you so much for that. And, Mr.
     Smith, before my time expires, you alluded to this earlier when you
     spoke about training your customers. And so do we need to have
     more broad-based security training for all of us as individuals,
     again, as we interact and interface with both local, state, and Fed-
     eral Government entities? As I mentioned, it has been raised to my
     alarm that we are all a weak link, and I am going to have better
     security measures going forward.
        Mr. SMITH. Well, I first want to say we really appreciate the
     leadership you have provided in focusing on state and local needs,
     and, you know, highlighting some of the kinds of ransomware at-
     tacks in a place like Iowa, because I do think that that really high-
     lights that this happens in, you know, every part of the country.
     I hope we don’t need to ask every individual as a consumer to, you
     know, suddenly spend a lot more time than they do today. Our goal
     is to make it easy and simple for individual consumers to simply,
     you know, turn on something like Microsoft Defender and let it go
     to work. But I think when we get to organizations—a hospital, a
     school, a municipality, a state agency—you know, that is where we
     need more personnel. We do need more training, and we are going
     to need more tools, which we are absolutely committed to pro-
     viding.
        Mrs. MILLER-MEEKS. Thank you so much. I yield back my time.
        Ms. NORTON. [Presiding.] We will take a recess at this time. We
     are not through. Excuse me. There is somebody there ready to go,
     so excuse me. I understand that Miss Rice of New York is prepared
     to come forward at this time. Miss Rice, you are recognized for five
     minutes.
        Miss RICE. Thank you so much, and I want to thank our wit-
     nesses today. This is incredibly enlightening at a critical time. But
     I also want to thank my colleagues on both sides of the aisle be-
     cause the one message that I am getting loud and clear is that we
     can be doing better. It is one thing to have all of our witnesses here
     talking about what they are doing, but we need to actually act as
     well.
        So, Mr. Smith, a consistent theme in today’s conversation has
     been that the U.S. Government needs to improve and incentivize
     intelligence sharing between Federal agencies and the private sec-
     tor. I believe that you have called for the Federal Government, and
     forgive me, I had to
        [inaudible] so I left for a little while. I don’t know if you ad-
     dressed this. But you have called for the Federal Government to
     impose clear cyberattack reporting requirements on the private sec-
     tor, and you have pointed to the EU’s law requiring digital service
     providers to notify authorities of incidents as a model to follow.
Case 1:21-cv-00138-RP Document 43-8 Filed 08/02/21 Page 57 of 84




                                       50

     Would you consider the EU the gold standard around the globe,
     and are there any other countries we can look at to emulate what
     they are doing and recreate it here?
        Mr. SMITH. Well, I definitely think we should learn from what
     the European Union is doing. I don’t know if I would call them the
     gold standard, and there are others worth looking at as well, and
     I should do some more homework and get you some more examples.
     I think we need something that works for the United States, and
     I think we can put something like that together. Yes, I think we
     have had good conversation here on some of the specifics. You
     know, it is not something that needs to apply to everyone in the
     country, but it definitely should apply, at a minimum, to, you
     know, those entities like my own that are part of the critical infra-
     structure for the country and that are obtaining this kind of infor-
     mation. I think we can put together a gold standard ourselves as
     a Nation in terms of reporting the right information to the right
     people as rapidly as possible, and then I think, critically, sharing
     back the right information in an appropriate way as well so that
     we are better informed about what to look for.
        Miss RICE. Well, I hesitate to speak for every one of my col-
     leagues on this hearing, but I, of course, stand ready to work on
     that with you. Mr. Mandia, in a similar vein, you have argued that
     the U.S. should establish a confidential information sharing solu-
     tion to encourage public/private communication after breaches. And
     I believe you pointed to the FAA’s Aviation Safety Reporting Sys-
     tem, which uses non-punitive anonymous reporting to encourage
     the private sector to communicate about threats. To your knowl-
     edge, do any countries take a similar approach to encouraging the
     private sector to identify and address threats?
        Mr. MANDIA. I think nobody does it exactly right. I have seen a
     lot of nations go through a lot of different evolutions, you know. I
     look at the U.K. They do a better job, in my opinion, of private and
     public partnership. They have more centralization of how they re-
     spond to incidents such as this. You look at Israel, much smaller
     scale, but, you know, they have their Iron Dome in how they ap-
     proach threat intelligence sharing there.
        But my remarks were basically about if the threat intelligence
     sharing is not confidential, then as a reporter of threat intel, you
     have to get your arms around all the liabilities first, and it just cre-
     ates too much delay, too much time, and the intel won’t be action-
     able. So, I believe threat intelligence needs to be shared quickly,
     and I think you can define first responders in the industry, folks
     who respond to unauthorized, unlawful, or unacceptable behavior.
     If you do that for a living or provide those services and you see
     something, you can report that very confidentially. You can defend
     the Nation. You can get it to the right government entities, and,
     quite frankly, let the company get their arms around, ‘‘So, what did
     we lose?’’
        And realize this: a lot of disclosure creates fear, uncertainty, and
     doubt that is unnecessary. Most organizations, when they have a
     breach, lack the expertise to get a full scope of what did we lose
     and what should we do about it. They can’t do it, and they are just
     going to scare the heck out of everybody by saying, ‘‘Hey, we had
     a breach,’’ and everybody goes, ‘‘Well, what does that mean? What
Case 1:21-cv-00138-RP Document 43-8 Filed 08/02/21 Page 58 of 84




                                      51

     does it mean to me?’’ And it could just be a small thing, a small
     matter that doesn’t impact the consumers. So, every organization
     will need some time.
        Miss RICE. So, let me just ask you, Mr. Smith and Mr. Mandia,
     you know, what we are talking about today shows a level of human
     weakness and bad cyber hygiene. What steps could we take here
     in Congress? I mean, I am calling for all of the members to be re-
     quired to have cyber education, which we are not required to do.
     How can we improve our cyber hygiene at the Federal level?
        Mr. SMITH. Kevin, do you want to go, or do you want me to go
     first?
        Mr. MANDIA. Brad, you can go first.
        Mr. SMITH. OK. Well, I would say, first of all, I think your ques-
     tion is very important in the sense that everybody talks about tech-
     nology, but, ultimately, it is always about people. And I think what
     it really connects with is the need to have, you know, consistent
     training, consistent implementation of what we all recognize today,
     our best practices, and ultimately an expansion of the work force
     in the cybersecurity field so that we have more trained people who
     can support all of the organizations and customers across the coun-
     try.
        Ms. NORTON. The gentlewoman’s time has expired. The witnesses
     have asked for a 10-minute recess. They are really entitled to that.
     This is a long hearing because there are two committees meeting
     and asking questions, but we don’t want it to go on forever, so we
     will take a 10-minute recess at this time.
        [Recess.]
        Ms. NORTON. The committee will reconvene. We have a very
     large set of members because there are two committees. This is a
     joint hearing. That is why this is going on for so long. I want to
     call on the next member on my list. It is Mr. Clyde of Georgia. You
     are recognized for five minutes.
        Mr. CLYDE. Thank you, Madam Chairwoman. As a Navy officer,
     a Navy combat veteran, I am quite aware that our military is
     tasked with protecting our Nation, and we take that very seriously
     and have been very successful in doing that for over a century. But
     cyberattacks on our country are something that literally can go
     right through whatever military protections we have, and can af-
     fect especially our civilian population in ways that can be dev-
     astating for medium businesses, large businesses, and even small
     businesses. So, several of you have said that the U.S. Government
     needs a national strategy to strengthen how we share threat intel-
     ligence between the government and the private sector. So, would
     each of you give me an idea of how you would see this playing out?
     What role do you see CISA playing to help support this, especially
     when it concerns the private sector? And I guess we could start
     with the CEO of SolarWinds.
        Mr. RAMAKRISHNA. Congressman Clyde, thank you again for the
     question. In terms of CISA, there are a few things that we can
     work with CISA on as part of a private sector entity. One is CISA
     can essentially be the clearinghouse of all threat information that
     is given to it by the public sector. That is No. 1, and the converse
     is true from a private sector information gathering standpoint as
     well. Once it has got a coordinated set of information, it can take
Case 1:21-cv-00138-RP Document 43-8 Filed 08/02/21 Page 59 of 84




                                       52

     the responsibility to disseminate it to all impacted and potentially
     impacted parties as well. That will ensure that we are all coordi-
     nated, that we are fast and agile in learning and responding. The
     other major area that I would suggest is CISA can be a big
     influencer in establishing best practices and disseminating best
     practices across the entire value chain, not just in the threat aspect
     of it, but in the standardization of it, such that as things become
     more standard and more of us in the private sector follow, then po-
     tential for leakage across private sector entities is significantly re-
     duced and diminished.
        Mr. CLYDE. Thank you. I appreciate that. Mr. Thompson, any
     comments from you, sir?
        Mr. THOMPSON. Yes. The only thing I would add to what
     Sudhakar said is I do believe that CISA has an opportunity, based
     on where it sits in the government, to really coordinate resources
     from both the private and public sector. I think as private sector
     software companies, we would be willing to dedicate some amount
     of resources to work with CISA in coming up with cybersecurity
     strategies for both the private and public sector. But someone is
     going to have to be the coordinator of that, and I think CISA might
     be, if resourced appropriately, be in the right position to be able to
     do that.
        Mr. CLYDE. Thank you very much. Mr. Mandia?
        Mr. MANDIA. Yes, not too much to add to that other than when
     I think about intel sharing, if there is intel in, it makes sense that
     it goes to a single entity and the government. If there is intel out,
     that has got to be communicable to all the technology companies
     that safeguard the Nation in the private sector, public sector. And
     then there has got to be a prioritization, that there is probably dif-
     ferent industries—healthcare, utilities, telecom—that rise above
     some of the others that you got to make sure abide by certain legis-
     lation standards or regulations, and most of those are regulated in-
     dustries. But that is how I think about it: intel in, then intel has
     got to get out, and then we get a Nation that can put shields up
     a lot faster than it can today.
        Mr. CLYDE. Thank you. Thank you. And last, Mr. Smith.
        Mr. SMITH. Yes, I think these provided good perspectives. The
     one thing I would add is, obviously this is a paradigm where CISA
     would be responsible for the assessment of threat data that is
     being reported domestically from companies inside the United
     States. You know, at the same time, you still have the NSA, which
     has this critical responsibility and role with respect to data, that
     it is able to identify from outside the United States. And then for
     the government as a whole, you need to have, you know, both of
     these sources to get the full picture of the threats to the country.
        Mr. CLYDE. OK. Thank you very much. We had quite a serious
     ransomware attack in my district to a private company that basi-
     cally shut them down for five weeks and cost them almost $10 mil-
     lion, so this is very, very important what we are doing here. Thank
     you, Madam Chairwoman, and I yield back.
        Ms. NORTON. I thank the gentleman for his questions, and his
     time has expired. I call on Ms. Tlaib of Michigan now. Ms. Tlaib,
     you are recognized for five minutes.
Case 1:21-cv-00138-RP Document 43-8 Filed 08/02/21 Page 60 of 84




                                      53

       Ms. TLAIB. Thank you so much, Chairwoman. Mr. Thompson, you
     served at SolarWinds for 14 years, including 10 as its CEO, so I
     just want to make sure it is fair to say that you know this company
     better than anyone. I think Bloomberg News said two former em-
     ployees viewed your company’s security lapses as so significant
     that they said they viewed a major breach as inevitable. So, one
     of those employees, Mr. Ian Thornton-Trump, said that he warned
     the company in 2017 of security risks, but found the company’s ex-
     ecutives were, and I quote, ‘‘unwilling to make the corrections.’’ So,
     Mr. Thompson, I am sure you were expecting this question, but,
     you know, did you all take immediate action when these concerns
     were raised?
       Mr. THOMPSON. So, I believe we have taken this security of our
     customers, of our company, of our products seriously my entire ten-
     ure at SolarWinds. I believe we have invested at the appropriate
     level. In fact, over the last four years, we were spending at a level
     meaningfully higher than the industry average.
       Ms. TLAIB. When did you all start investing in security?
       Mr. THOMPSON. We have been investing in security since we got
     here, but obviously that security investment has grown as the com-
     pany has grown. But if you look back to 2016, in 2016, we really
     looked at the business. We looked at where it was, and we began
     to invest at a higher level. We brought in a CTO who had been a
     CIO for many years. In early 2017, we brought in a very experi-
     enced CIO. We then added a VP of security who deals with product
     security——
       Ms. TLAIB. And this all happened in 2016?
       Mr. THOMPSON. In 2016 and 2017.
       Ms. TLAIB. So, Mr. Thompson, is it true, and this is something
     when the committee told me, I was kind of in disbelief. If all that
     was going on, then why in 2019 it was said that you could easily
     access your server by simply using the password ‘‘SolarWinds123?’’
       Mr. THOMPSON. So, that related to a mistake that an intern
     made, and they violated our password policies, and they posted
     that password on their own private GitHub account. As soon as it
     was identified and brought to the attention of my security team,
     they took that down.
       Ms. TLAIB. Yes. You know, it just doesn’t, you know, invoke a lot
     of confidence when many of us when we hear it is an intern could
     have done that, and, again, that same password was used to access
     your server. The other one, is it true that SolarWinds did not cre-
     ate a role of a vice president of security until 2017?
       Mr. THOMPSON. So, we did not have a role for vice president of
     security, but as I have said, we had a very sophisticated CIO and
     a CTO who had been a CIO at a very large Fortune 500 company,
     and we had a security team, and we had a security process. We
     just didn’t have a VP of security prior to that day.
       Ms. TLAIB. So, with all those people, two years later, 2019—I
     don’t know if they were in place—you know, how fast did you fix
     the issue with the ‘‘SolarWinds123’’ password to access your serv-
     ers?
       Mr. THOMPSON. As soon as it was identified to us, it was fixed
     almost——
       Ms. TLAIB. Days, weeks, months? How long?
Case 1:21-cv-00138-RP Document 43-8 Filed 08/02/21 Page 61 of 84




                                     54

       Mr. THOMPSON. Faster than days once we found out about it.
       Ms. TLAIB. Well, it also has been reported that back in October,
     another security company, Palo Alto Networks, raised concerns
     with SolarWinds about—am I saying it right, Orion product—based
     on behavior that they had observed, which is now believed to be re-
     lated to the cyberattack. What steps did you all take to ensure that
     this issue was investigated, Mr. Thompson?
       Mr. THOMPSON. So, I will pass that to Sudhakar because I have
     not been the CEO since December 31 of 2020, and there have been
     a lot of investigation work done since then. So, I will let Sudhakar
     respond to that.
       Mr. RAMAKRISHNA. Thank you, Kevin.
       Ms. TLAIB. You got any interns messing up, Mr. new CEO? So,
     I would love to hear about what you all are doing about these con-
     cerns raised in October.
       Mr. RAMAKRISHNA. We heard about it from Palo Alto as a pos-
     sible victim of the malware that was delivered as part of the Orion
     code and related issues. It wasn’t about the security hygiene or se-
     curity posture of SolarWinds itself. In fact, we are a customer of
     Palo Alto’s, and we have 44 pairs of Palo Alto infrastructure pro-
     tecting us, not just from a firewall standpoint, but also doing some
     threat hunting within our environments today.
       Ms. TLAIB. Well, I appreciate all of that. I just want my col-
     leagues to understand it is not only that we need to find out what
     they were able to access, but the fact that, you know, SolarWinds
     did have a weak security culture that, you know, ran right up
     against this attack. And we need to acknowledge that because, I
     mean, I understand that there was just a recent post on LinkedIn
     for different security positions you guys may have posted recently.
     And so I just really want to make sure that, again, my colleagues,
     that we are all doing our due diligence in regards to some of these
     companies that we contract out to, to protect the privacy and pro-
     tect our country from these kinds of attacks. With that, I yield.
     Thank you so much.
       Ms. NORTON. The gentlewoman’s time has expired, and I thank
     her for yielding. Mr. Fallon of Texas is next.
       [No response.]
       Ms. NORTON. Mr. Fallon, are you there?
       Mr. FALLON. Yes, ma’am. Can you hear me?
       Ms. NORTON. I can hear you. You can proceed.
       Mr. FALLON. Well, thank you very much, and I want to thank the
     witnesses for bearing with us in a joint committee. I know it has
     been a long day thus far. You know, what alarmed me when I was
     reading through sourcing material was the fact that, and it really
     got my attention, was the fact that the Secretary of Homeland Se-
     curity’s own email had been compromised. Mr. Mandia, thank you
     for your service to our country. I wanted to ask, in your opinion,
     what would have happened and how much more damage would or
     could have been done if your company hadn’t discovered this
     breach in December 2020?
       Mr. MANDIA. Well, you know, I think over time, people would
     have come across enough smoke to find the fire, so it would have
     been discovered in time and people would have connected the dots.
     We just happen to be a forensic firm and, you know, special ops
Case 1:21-cv-00138-RP Document 43-8 Filed 08/02/21 Page 62 of 84




                                       55

     met special ops. We responded appropriately with the right skill
     sets, found the implant. In regard to what could have happened,
     the attacker had unfettered access to over 17,000 different organi-
     zations and nobody saw it. So, this attacker stayed laser focused
     on stealing specific information. They showed, arguably, constraint,
     and they didn’t do anything destructive, but in reality, sir, it would
     have been easier for this attacker to destroy data than do the oper-
     ations that they did. So, I think there was a range of options for
     the threat actor to behave like, and they behaved in a manner to
     steal emails and documents that they were targeted in collecting.
        Mr. FALLON. Just to followup on that, if they chose to start de-
     stroying data, would that have, in and of itself, kind of raised red
     flags, and would they have discovered it then? Is that the reason
     why they wanted to do that?
        Mr. MANDIA. I think there is a line of, you know, you are going
     to start noticing if machines get shut down or if data starts getting
     deleted. My observation on the rules of the playground in cyber,
     maybe we don’t have written rules that everybody follows all the
     time, and maybe it is hard to get people to agree as to what is fair
     game for espionage, but here is one thing I do know. I don’t think
     any modern nation wants to see modern nations’ A-teams break in
     and start changing data, deleting data, putting industrial control
     system malware in place, and doing certain things that I still
     haven’t seen done by those threat actors that are representing a
     foreign intelligence service. So, there are still another couple levels
     of escalation that have not, at least I haven’t witnessed yet in
     cyberspace.
        Mr. FALLON. OK. Thank you. Mr. Thompson, in retrospect, was
     this breach, in your opinion, preventable, and if so, what should
     SolarWinds have done differently?
        Mr. THOMPSON. So, I will answer part of that question, and I will
     let Sudhakar answer some of it because, as I said, I have been gone
     since December 31. But this attacker designed this attack to be
     very, very difficult to find. They were incredibly patient. They
     moved very slowly. And the software was of tremendous com-
     plexity, and so it was designed in a way that made it very difficult
     for anyone to detect whether it was us or whether it was FireEye
     or Microsoft, which is why it took as long as it did. And I will let
     Sudhakar add what we have learned since December.
        Mr. FALLON. Thank you.
        Mr. RAMAKRISHNA. Congressman Fallon, in addition to Mr.
     Thompson’s comments, the way we looked at it is, given the novelty
     of the supply chain attack and, as I described it, the attacker hid-
     ing in plain sight, the fundamental things that we are looking at
     is what do we learn from this. How do we protect supply chains
     of companies like SolarWinds and our industry peers going for-
     ward? That led us to build the initiative that we call Secure by De-
     sign internally, which provides specific guidelines and execution
     tactics of how to protect internal environments, how to make build
     systems a lot more robust, including access to the build systems,
     and then how to evolve software development life cycles to be much
     more secure development life cycles where you are not testing secu-
     rity after something is delivered, but designed as you build it. And
     I believe that is the responsibility of the industry to take more
Case 1:21-cv-00138-RP Document 43-8 Filed 08/02/21 Page 63 of 84




                                       56

     ownership of and share that not just amongst us, but also with our
     government colleagues who also build software.
        Mr. FALLON. Thank you. And I have one quick last question for
     Mr. Mandia. While the experts seem to think that this was a na-
     tion-state-sponsored attack, I am guessing because of the com-
     plexity of it all, but I am a lay person. I just look at it in
     layperson’s terms. Why are we so sure that it was nation-state-
     sponsored attack and not just a group of highly talented, albeit ne-
     farious, cybercriminals?
        Mr. MANDIA. So, I started responding to breaches in the United
     States Air Force by 1995. Back then, most of the breaches we re-
     sponded to were not attractive nuisances. It was dot-gov against
     dot-gov, dot-mil against dot-mil. I have got about seven reasons
     why I believe it is a foreign intelligence service. I will give you two.
     FireEye was attacked by over 20 different IP addresses, and we
     were a Stage 2 victim of this attack after we did a SolarWinds up-
     date. The systems used to attack us were used in exactly zero other
     breaches. That is very uncommon, sir. What normally happens, if
     I am a threat actor and I am doing ransomware, I have the same
     infrastructure for every attack I do. We went through our partners
     Microsoft, our partners in the intel community. None of the sys-
     tems are used to attack anybody but FireEye. I have got six other
     technical reasons. I am happy to take them offline with you.
        Mr. FALLON. Thank you.
        Mr. MANDIA. I have virtually no doubt, 10 minutes into the first
     briefing I got on our incident, this was a foreign intelligence hack,
     and I had a good idea which one.
        Mr. FALLON. Thank you very much. Thank you, Madam Chair.
     I yield back.
        Ms. NORTON. Yes, the gentleman’s time has expired. Mr. Correa
     of California.
        [No response.]
        Ms. NORTON. Mr. Correa of California, are you——
        Mr. CORREA. Can you hear me OK, Madam Chair?
        Ms. NORTON. I can hear you now, sir.
        Mr. CORREA. Thank you, ma’am. I want to thank all of our chairs
     and ranking members for this most important hearing. I wanted to
     ask a question of all our guests, Mr. Ramakrishna, Mr. Smith, Mr.
     Mandia. The question is as follows: Is this a political diplomatic
     issue, or is this a technical issue? And I ask this question because,
     Mr. Smith, during your presentation you said that we needed to
     strengthen international law and the consequences for violation of
     international law. Yet I recently read a report that talked about
     the Chinese intelligence, that they had stolen our espionage code
     and essentially customized it and were using it against us. So,
     those folks overseas, are they better than we are now? Are Russia,
     China, and others better than we are in this cyber battlefield, and
     if they are, how do we stop them? So, again, my question is, is this
     an international law consequences issue, or is this a technical
     issue? To all our guests, please.
        Mr. SMITH. Well, I am happy to field that first. You know, I
     think you framed the question well. Is it a diplomatic issue or is
     it a technical issue? Yes. That is a way of saying it is both, and
     we need to deal with it on both levels. And I don’t believe for a mo-
Case 1:21-cv-00138-RP Document 43-8 Filed 08/02/21 Page 64 of 84




                                        57

     ment that we live in a world where our adversaries are more capa-
     ble than our own government, but we do live in a world where
     there is an asymmetry. It is easier to play offense than it is to play
     defense. When you play offense, you can scan the horizon and look
     for the weakest point, and then that is where you direct your en-
     ergy. And when you are on the defensive, that means you need to
     scan and secure the entire horizon.
        So, on the technical side, that means that there this enormously
     important work to strengthen all of our cyber defenses, and it
     equally makes it a critical diplomatic and international legal issue
     because it simply must be the case that there are certain acts that
     are put off limits and for which there are international and diplo-
     matic consequences. And this kind of indiscriminate and dispropor-
     tionate attack on the software supply chain is and should be one
     of them.
        Mr. CORREA. Mr. Ramakrishna, Mr. Mandia, go ahead.
        Mr. RAMAKRISHNA. Congressman Correa, I agree with my col-
     league, Brad Smith, that it is a technology as well as a political
     diplomatic issue. Especially as it relates to the private sector, we
     have to learn and anticipate issues like this and collaborate to-
     gether on coming up with best practices similar to the ones that
     we are trying to do at SolarWinds with our Secure by Design and
     some new things that our colleagues at Microsoft and FireEye,
     CrowdStrike, KPMG are doing. Additionally, I think internally
     within the United States, we need to look at our disclosure rules
     and, as we have all been saying, encourage more of us to come for-
     ward and disclose without fear of being punished either in the pub-
     lic or legally. So, that is as it relates to us in the U.S.
        And then diplomatically, setting some ground rules, holding peo-
     ple accountable, and driving consequences is, I would say, the help
     that we can get from the government. And last but not least, the
     point I have highlighted a couple of times today with regards to the
     need for speed and agility in terms of information sharing and in-
     formation dissemination might require some help from lawmakers
     such as yourself.
        Mr. CORREA. Thank you. Mr. Mandia?
        Mr. MANDIA. Yes, I think everything both the witnesses have
     said is exactly right. It is a diplomatic issue. It is a technical issue.
     What I have learned over 20 years-plus in responding to security
     breaches, sir, is that all the threats we respond to literally mimic
     real-world geopolitical conditions and really economic alliances as
     well. So, when you look at what the threat is to the United States
     in cyber, it is North Korea, it is Iran, China cyberespionage, it is
     Russia, and then it is just folks who are safe harbors for
     ransomware, so it is going to take diplomacy. It is going to take
     technology. It will be both.
        Mr. CORREA. In my last seconds I have, Mr. Smith, you talked
     about a community college being enough to get cyber education. Do
     you have a list of community colleges that offer that education
     now?
        Mr. SMITH. I will see what we have.
        Mr. CORREA. Do you know of any? Do you know of any?
        Mr. SMITH. Oh yes.
Case 1:21-cv-00138-RP Document 43-8 Filed 08/02/21 Page 65 of 84




                                       58

        Mr. CORREA. It is not a ‘‘gotcha’’ question. Are you showing us
     how far we have got to go?
        Mr. SMITH. No, actually the community colleges of the country
     have created the kinds of courses that we need. They have become
     a much more common part of the curriculum. You know, we have
     a robust cybersecurity profession in the United States. We just
     need to make it larger. And so I think we can harness what exists
     and expand the capacity and basically make it financially easier for
     people to go get these courses and education.
        Ms. NORTON. The gentleman’s time has expired, and I thank the
     gentleman for his questions. Mr. Gimenez of Florida?
        [No response.]
        Ms. NORTON. Mr. Gimenez of Florida, are you there?
        [No response.]
        Ms. NORTON. You are recognized for five minutes.
        [No response.]
        Ms. NORTON. You are recognized for five minutes. I see you, but
     I don’t hear you.
        [No response.]
        Ms. NORTON. I will go to the next person. Mr. Donalds of Florida.
        [No response.]
        Ms. NORTON. Mr. Donalds, are you there?
        [No response.]
        Ms. NORTON. Let us then go to Ms. Porter of where?
        Ms. PORTER. I am from California, ma’am.
        Ms. NORTON. All right. Ms. Porter of California. Sorry.
        Ms. PORTER. Thank you so much. Mr. Ramakrishna, we are here
     today to talk about a major security breach. Why are security
     breaches a problem? Very briefly just in a few words, what are we
     worried about?
        Mr. RAMAKRISHNA. They could impact people at a personal level
     through theft of credentials. They could impact companies with re-
     gards to breach of sensitive information and data, and they could
     impact——
        Ms. PORTER. Wonderful. Mr. Ramakrishna, do you want to please
     provide your home address for the committee today and the Amer-
     ican public?
        Mr. RAMAKRISHNA. I am happy to provide it, Representative. I
     would like take down record and provide it offline.
        Ms. PORTER. So, you don’t want to share it with the whole world,
     like with Russia.
        Mr. RAMAKRISHNA. Yes.
        Ms. PORTER. So, you would agree that the information that got
     hacked is national security information that is damaging to na-
     tional security implications. It could literally put lives at risk. You
     don’t want to even give out your address, much less personal secu-
     rity information. What kind of legal liability is SolarWinds facing
     for this hack?
        Mr. RAMAKRISHNA. Congresswoman Porter, we have our stand-
     ard end user licensing agreements that we signed with every one
     of our customers, including our Federal customers, and we are
     bound by those.
        Ms. PORTER. So, your customers can sue you? There is a law that
     makes you legally liable for this data breach.
Case 1:21-cv-00138-RP Document 43-8 Filed 08/02/21 Page 66 of 84




                                     59

        Mr. RAMAKRISHNA. I do not have the details of it, Congress-
     woman. I am happy to find out those specifics from our teams and
     furnish them to you.
        Ms. PORTER. OK. Mr. Ramakrishna, does this look familiar to
     you?
        Mr. RAMAKRISHNA. Yes.
        Ms. PORTER. ‘‘SolarWinds123.’’ Is it true that some servers at
     your company were secured with this Cracker Jack password,
     ‘‘SolarWinds123?
        Mr. RAMAKRISHNA. Congresswoman, I believe that was a pass-
     word that an intern used on one of his GitHub servers back in
     2017, which was reported to our security team and it was imme-
     diately removed. And that particular——
        Ms. PORTER. Mr. Ramakrishna, reclaiming my time, I have got
     a stronger password than ‘‘SolarWinds123’’ to stop my kids from
     watching too much YouTube on their iPad. You and your company
     were supposed to be preventing the Russians from reading Defense
     Department emails. Do you agree that companies like yours should
     be held liable when they don’t follow best practices? Yes or no.
        Mr. RAMAKRISHNA. Congresswoman——
        Ms. PORTER. Should there a national breach law?
        Mr. RAMAKRISHNA. We believe we take our security as well as
     the security of our customers very, very——
        Ms. PORTER. Reclaiming my time, Mr. Ramakrishna. I am sure
     you take everything seriously. You seem like a very serious person.
     But I am asking you, should there be a breach law. Let’s move on.
     Mr. Smith, should there be a law requiring companies to notify
     Federal law enforcement when they have had a cybersecurity
     breach, yes or no?
        Mr. SMITH. Yes, I believe there should be a law that applies to
     some, and then we should decide who they notify. I am not sure
     it should be law enforcement. It could be an organization like
     CISA.
        Ms. PORTER. Excellent. Mr. Smith, thank you for that. Earlier
     this week, you told the Senate Intelligence Committee that it took
     ‘‘courage’’ for FireEye and SolarWinds to reveal this hack to au-
     thorities. What did you mean by that?
        Mr. SMITH. What I mean is you have three companies here today
     because we have chosen to share information. At Microsoft, we
     have published 32 blogs about what we observed and what we have
     seen. If I take my colleagues at Google and Amazon and put them
     together, they have published one blog. They didn’t get an invita-
     tion here as a result.
        Ms. PORTER. OK. So, Mr. Smith, I appreciate that, but you are
     not really saying we should give you some kind of Scout badge for
     telling the Federal Government that the Russians are waist deep
     in your source code. I mean——
        Mr. SMITH. No, I did not ask for any kind of badge.
        Ms. PORTER. Well, that is good because I am not going to give
     you one, so we are in agreement.
        Mr. SMITH. I didn’t think you would.
        Ms. PORTER. Do engineers or people at Microsoft, to come for-
     ward and reveal these kinds of breaches, do they have protection?
     Can they do so without fear of retaliation?
Case 1:21-cv-00138-RP Document 43-8 Filed 08/02/21 Page 67 of 84




                                       60

        Mr. SMITH. Within our company? It is their job to bring this kind
     of information——
        Ms. PORTER. Is that true at every company, Mr. Smith? Should
     it be true at every company?
        Mr. SMITH. I think it should be true at every company. Yes, I be-
     lieve that.
        Ms. PORTER. There should be whistleblower protection so that
     companies don’t have to rely on corporate courage.
        Mr. SMITH. Well, I think that you need whistleblower protection,
     but, more important than that, we need to pay more people to
     make it their mission in life, their job, to do this kind of threat
     hunting, find these kinds of problems, surface them so then compa-
     nies can solve them.
        Ms. PORTER. Thank you very much. My time has expired.
        Mr. SMITH. Thank you.
        Ms. NORTON. I thank the gentlewoman for her questions. I recog-
     nize Mr. Meijer of Michigan for five minutes.
        Mr. MEIJER. Thank you, Madam Chair, and ranking member,
     and to our witnesses who are here today, and I just want to kind
     of echo my gratitude for actually stepping forward. I am not sure
     it is within our congressional prerogative to offer merit badges, but
     I just want to thank you. You know, on February 17, Deputy Na-
     tional Security Advisor for Cyber and Emerging Technology Anne
     Neuberger announced that hackers had launched the attack from
     obviously inside the United States using our own infrastructure.
     This is a question for the panel. Can you explain the unique chal-
     lenges that are presented when we are having to mitigate the ef-
     forts of a foreign actor, but one that is using our own internal sys-
     tems or domestic-based systems?
        Mr. SMITH. Well, I will offer a couple of thoughts. We are in, like,
     hour five now, so we are sort of taking turns. You know, we have
     a well-established ability as a government, as a country through
     the National Security Agency to look at what is going on beyond
     our borders. You know, the question is, how do we take stock of
     what is going on inside the United States, especially when a for-
     eign government can basically use a credit card and a false ID to
     get access to a server, you know, in the U.S. data center. It is not
     an easy problem to solve. I think we all would recognize we don’t
     want to live in a country where there is, you know, extraordinary
     domestic surveillance, so we have to ask ourselves, well, how do we
     collect the information when there are these kinds of threats. And
     I think the first thing we should do is call on what I would hope
     would be, you know, sort of the loyalty of companies in the country
     to step forward voluntarily and share information.
        But clearly that is not sufficient. It is not doing the job. And so
     I think we should put in place a legal obligation that certainly ap-
     plies to, you know, companies that are in the critical infrastructure
     business, people that are the first responders. At Microsoft, we are
     a first responder. That is why we would say we would recognize
     that it is reasonable for this kind of law to apply to us. That cre-
     ates the data that goes to the government. There needs to be care-
     ful thought to how it is used, with whom it is shared, when it is
     shared back with others in the private sector.
Case 1:21-cv-00138-RP Document 43-8 Filed 08/02/21 Page 68 of 84




                                      61

        Mr. MEIJER. Thank you, Mr. Smith. I would hope that, you know,
     that sense of shared collective self-interest, not necessarily origi-
     nating from a patriotic impulse, but at least just an awareness and
     understanding that when we are dealing with cybersecurity, the
     contagion component of it is essential. I mean, we are obviously re-
     ferring to this as the ‘‘SolarWinds hack,’’ and I know many have
     referred to it and are looking to kind of change that to ‘‘Holiday
     Bear,’’ you know, the shift of the name. The tainting of the reputa-
     tion all too often goes toward those who are willing to acknowledge
     what had occurred and to share it rather than not. And I guess on
     that point, Mr. Ramakrishna, I guess if you can just put it simply,
     I mean, why did you come forward to testify today?
        Mr. RAMAKRISHNA. Congressman, we believe it is our obligation
     to learn from incidents such as this and be an active participant
     in the recovery and the remediation. As we heard earlier today, we
     need to bounce forward from this, not so much bounce back only.
     So, we have taken our learnings very seriously and have created
     an initiative within our company that we are sharing very publicly,
     and so I considered it my obligation to be very active in the bounc-
     ing forward aspect of this.
        Mr. MEIJER. Thank you. And then just one kind of, I guess, more
     specific question, Mr. Ramakrishna. You know, I think it was de-
     termined by analysts that 30 percent of the victims had no direct
     connection to SolarWinds, but were still targets of the broader cam-
     paign. Can you share, you know, what methods were used to arrive
     at this understanding and, I guess, why they weren’t targeted in
     a separate effort, why they were targeted using the SolarWinds ac-
     cess?
        Mr. RAMAKRISHNA. That is not a study that we conducted, so I
     don’t really have the specifics as it relates to the numbers. But the
     way I would describe this is, as I engage with national defenders
     across the world—for instance, we have spoken to the U.K. Cyber-
     security Center—and as we were discussing other matters with
     them, they said they are actively investigating other supply chain
     attacks within the U.K. and other places. A few days ago, a French
     company reported a supply chain attack as well, so the point here
     being, multiple different vectors are being used. SolarWinds was
     one of them, but there are many different ways that threat actors
     are coming into various systems.
        Earlier in the conversation today, I described the intruders as be-
     having like Transformer toys where they are changing their per-
     sonalities and personas constantly, and that is the reason why I
     am urging all of us to share information as quickly as possible so
     we can together thwart these attacks.
        Mr. MEIJER. Thank you, Madam Chairwoman. My time has ex-
     pired.
        Ms. NORTON. The gentleman’s time has expired. I thank him for
     his questions. Mr. Gimenez of Florida.
        Mr. GIMENEZ. Thank you. I hope everybody can hear me now.
     Thank you so much. I have got a couple of questions. Mr.
     Ramakrishna, you said that you are an American-based company
     and you talk about the supply chain. When you are developing soft-
     ware, especially
Case 1:21-cv-00138-RP Document 43-8 Filed 08/02/21 Page 69 of 84




                                      62

        [inaudible], is it a bunch of people in a room developing the soft-
     ware, or do you, you know, sub that out to other parts of your sup-
     ply chain, many of which could be offshore?
        Mr. RAMAKRISHNA. Congressman, in this particular context,
     when we refer to supply chain, these are employees of ours that
     may be globally deployed. So, like many American companies, we
     have a global work force, and we have employees all over the world
     that contribute to the development of our software, which essen-
     tially is part of a supply chain that we deliver.
        Mr. GIMENEZ. Where in the supply chain was this malware em-
     bedded?
        Mr. RAMAKRISHNA. It was on a platform which we call the Orion
     platform. That is a product of ours.
        Mr. GIMENEZ. No, I understand that, but where exactly? You said
     this software is developed from all around the world. Where was
     this malware embedded? Where did it come from?
        Mr. RAMAKRISHNA. It is difficult for me to pinpoint a location,
     Congressman. This particular software is built in a combination of
     our various development centers, including in the U.S. and in non-
     U.S. locations.
        Mr. GIMENEZ. So, somebody got access to your software develop-
     ment platform?
        Mr. RAMAKRISHNA. Basically, what has happened is somebody
     got access to one of our build servers and hid a piece of malware
     on it that was observing when products were being built. And as
     products were being built, in one particular file, they were able to
     replace that and keep it in the building process.
        Mr. GIMENEZ. Did you run the software through security checks
     before you introduced it into the general public?
        Mr. RAMAKRISHNA. There are secured development practices that
     we had been adopting that were part of our standard software de-
     velopment processes, Congressman, which we have since learned
     on what else we can do. So, that is the initiative that I was describ-
     ing earlier called Secure by Design.
        Mr. GIMENEZ. Mr. Smith, you said that everybody should adhere
     to best practices. Are you saying that those Federal agencies that
     were infected do not adhere to best practices?
        Mr. SMITH. I don’t want to speak to any specific Federal agency.
     I will say that across 60 customers, you know, we saw typically a
     failure in one area or another to adhere to best practices. You
     know, we saw, for example, that, you know, passwords or keys
     were not kept in a secure location. We saw that there wasn’t a
     practice called-least privileged access where you really try to give
     an individual access to only a limited part of the network. We saw
     instances, you know, for example, where there might not have been
     the use of multi-factor authentication. We definitely saw lapses
     which could have prevented the impact among certain customers of
     what happened.
        Mr. GIMENEZ. Thank you. I appreciate that. Would it be fair to
     say that China, Russia, North Korea, Iran are the major players
     in this cyberwar that we are engaged in?
        Mr. SMITH. Well, at Microsoft, we publish what we call a security
     defense report—I am forgetting the precise name; it came out in
Case 1:21-cv-00138-RP Document 43-8 Filed 08/02/21 Page 70 of 84




                                      63

     September—and we catalogued all the nation-states, and all, ex-
     cept one nation-state actor, was from those four countries.
        Mr. GIMENEZ. From those four countries, right?
        Mr. SMITH. Yes, that is right.
        Mr. GIMENEZ. OK. How would you gauge our United States of-
     fensive capabilities in cyberwarfare?
        Mr. SMITH. I am definitely not the expert on that.
        Mr. GIMENEZ. Fair enough. OK. And, sir, at Microsoft, are you
     in China? Are you in Russia?
        Mr. SMITH. We do have personnel in both countries, yes.
        Mr. GIMENEZ. In the Chinese subsidiary, are there Chinese inter-
     ests that have an ownership stake in Microsoft?
        Mr. SMITH. Not that I am aware of. We do certain work with
     joint ventures, but we operate through Microsoft Corporation and
     we operate through wholly owned subsidiaries. I am not aware of
     any other kind of structure.
        Mr. GIMENEZ. Because, I mean, I have been made aware that if
     you are doing business in China, they need to have 51 percent own-
     ership to do business in China. That doesn’t apply to you?
        Mr. SMITH. It certainly doesn’t apply to Microsoft. I would want
     to go back. You know, it is a big company, and there are other com-
     panies we have acquired in recent years, and I would want to go
     back and look specifically at the ownership structure for each of
     those. We run through our own company.
        Ms. NORTON. The gentleman——
        Mr. GIMENEZ. Thank you, Madam Chair. I know my time is up,
     and I yield my time.
        Ms. NORTON. I thank the gentleman for his questions. Next
     would be Mr. Johnson of Georgia.
        Mr. JOHNSON. Thank you, Madam Chair.
        Ms. NORTON. You may be muted, Mr. Johnson.
        [No response.]
        Ms. NORTON. Mr. Johnson, can you hear me?
        [No response.]
        Ms. NORTON. He may be having bandwidth problems. We may
     have to go on to another member while we wait for Mr. Johnson
     of Georgia, but just a moment, please, until I see who is next. Wit-
     nesses are in and out with votes, so it is difficult to know who is
     available. Just a moment, please.
        [Pause.]
        Ms. NORTON. Let us take a five-minute recess to see if there are
     members available. I apologize to our witnesses, but with the roll-
     ing votes, we are having this difficulty seeing who is available, but
     we will back in five minutes. Thank you.
        [Recess.]
        Ms. NORTON. I believe Ms. Porter of California is available. Ms.
     Porter, you are recognized for five minutes.
        Ms. PORTER. Thank you so much, Ms. Norton, but I don’t see Mr.
     Smith in the hearing. Is he available?
        Ms. NORTON. There he is.
        Ms. PORTER. Thank you so much, Mr. Smith. I see you now. It
     seems like one of the takeaways from this hearing is that success-
     ful cyberattacks are really a matter of when, not if. When inves-
     tigating a cyber breach, it is helpful for companies to have com-
Case 1:21-cv-00138-RP Document 43-8 Filed 08/02/21 Page 71 of 84




                                       64

     prehensive logs to review so that they know who accessed what,
     what settings were changed, and so on. Is that right? Those logs
     can be helpful.
        Mr. SMITH. Generally, logs can be helpful. That is correct.
        Ms. PORTER. And it is the cloud companies like Microsoft who
     keep those logs. The attacker who first got into SolarWinds’ net-
     work did so in September 2019. How long does Microsoft keep net-
     work logs for?
        Mr. SMITH. Well, logs are kept in a variety of circumstances, and
     they are kept by all kinds of companies, and they are kept by IT
     administrators, so I cannot give you a specific——
        Ms. PORTER. Mr. Smith, how long do you keep logs for at Micro-
     soft?
        Mr. SMITH. I don’t know. I would have to go ask, you know, and
     it would depend on which service and the like.
        Ms. PORTER. So, based on my information, what I understand is
     that the range is fairly short, something between seven days and
     60 days, and it depends, as you just said yourself, on what services
     the client has purchased, they can purchase to keep the logs more
     as part of a package. Everyone on this panel has said that success-
     ful attacks are basically inevitable, but you didn’t sell the DOD the
     logs that they would need to be able to fully assess the damage?
        Mr. SMITH. Well, I think the premise of that question is a little
     bit off, to be honest. First of all, there was no indication, to my
     knowledge, that the DOD was attacked. Second, I don’t know what
     the DOD has purchased, you know, from us. Third, I don’t know
     how long the logs would go back, you know, for services that we
     do provide to the DOD.
        Ms. PORTER. Mr. Smith, do you own a toaster?
        Mr. SMITH. I sure do. I own one.
        Ms. PORTER. When you use that toaster, do you expect it to catch
     fire?
        Mr. SMITH. I sure as heck don’t. No, I do not.
        Ms. PORTER. So, imagine you were selling toasters, Mr. Smith,
     and you knew that toasters you were selling were going to explode
     1 day. It was a matter of when, not if, but you sold those toasters
     anyway. What would happen to the company that you were run-
     ning that sold those toasters?
        Mr. SMITH. Well, look, we are not in the toaster business and we
     are not talking about toasters, but I would not want to work at a
     toaster company that had toasters that they knew were going to
     explode 1 day.
        Ms. PORTER. Toaster companies are held—You are lawyers. You
     know the standard of strict liability. They are legally liable if they
     sell a product knowing that there is a likelihood that it will become
     defective or not work, if it doesn’t have all the necessary safety fea-
     tures, for example. Why should Microsoft, or should Microsoft, let
     me ask you, be held to a similar liability standard, maybe not strict
     liability, but at least negligence, if you are selling server services
     and not selling sufficient logs as part of that in order to really do
     the work of stopping and identifying cyberbreaches?
        Mr. SMITH. Well, let’s separate two things. One, the specific,
     what logs are we providing, et cetera, that is a factual question
     that neither you nor I right now have the information about. I do
Case 1:21-cv-00138-RP Document 43-8 Filed 08/02/21 Page 72 of 84




                                      65

     take your broader question, and I think it is basically this: should
     companies be held to a duty of care? Should they be obliged to fol-
     low reasonable cybersecurity practices? Yes, we do, and I think it
     is important to recognize that every one of these hacks didn’t take
     place in the cloud. They took place on premise, on the networks,
     in the server rooms of these customers. They were the ones that
     had the logs, not us, for those intrusions.
        Ms. PORTER. OK. So, you would agree that we need a national
     breach law, some kind of standard that sets out what the standard
     of care is, and that if you don’t follow the standard of care, you
     could be held liable.
        Mr. SMITH. Well, I would separate that from what I actually
     think is the most important issue in this hearing, which is, for cer-
     tain companies, first responders, critical infrastructure providers,
     to let the government know whenever there is an attack. This is
     more like letting 9–1–1 know that someone has broken into a
     house. It doesn’t matter whether a duty of care was followed or not.
     There is a burglar in the house. We need to go, you know, send the
     police to get them out.
        Ms. PORTER. So, but, Mr. Smith, reclaiming my time. If we want
     people to do that notification, to make that 9–1–1 call, do you sup-
     port whistleblower protection for employees who make those disclo-
     sures?
        Mr. SMITH. Look, I haven’t thought about that. I would be happy
     to think about it. I don’t think you need whistleblower protection.
     We just need to create a system that puts the obligation on the
     companies themselves that have this information, and I think if
     that obligation is in place, other companies will follow. Look, we at
     Microsoft have been reporting this kind of information sharing. We
     have been publishing blogs without any legal duty to do so.
        Ms. NORTON. The gentlelady’s time has expired. I believe she
     was able to speak again because somebody yielded her time to
     speak again. I want people to understand that. I call on Mr.
     Garbarino of New York. You have five minutes, Mr. Garbarino.
        Mr. GARBARINO. Thank you very much, Madam Chairwoman. To
     the two witnesses from SolarWinds, the committee is concerned
     that many of the current governmental procurement certification
     regimes are only check-the-box exercises and don’t actually buy
     down risk. Can you discuss the various certification regimes that
     SolarWinds products were required to meet in order to be to be put
     on the GSA scale and made available to government agencies? Ei-
     ther Mr. Thompson or Mr. Ramakrishna.
        Mr. RAMAKRISHNA. Sorry. Go ahead——
        Mr. THOMPSON. No, go ahead, Sudhakar.
        Mr. RAMAKRISHNA. Congressman, we comply to the standards
     that we have to comply to to ensure that the Federal Government
     can deploy our products. For instance, the FIPS certifications are
     required by the government and we comply to those. So, as it re-
     lates to Federal agencies, their compliance requirements, we have
     conformance working with our partners and directly with our cus-
     tomers themselves across the board. If you would like a full list of
     our compliance certificates, I am happy to furnish them to you as
     well.
Case 1:21-cv-00138-RP Document 43-8 Filed 08/02/21 Page 73 of 84




                                      66

        Mr. GARBARINO. Well, what were you required to do? What was
     SolarWinds required to go through in order to be put on the list?
     What is GSA requiring? You know, is it enough? Should they re-
     quire more before something can be made available to government
     agencies?
        Mr. RAMAKRISHNA. To the best of my understanding, it is not so
     much a set of requirements that need to be added. Coming back
     to the issue at hand, I would doubt if more specification may have
     helped this particular case as much as an understanding of how
     these supply chain attacks are evolving, and for us as the private
     sector to take corrective steps and learnings from this experience
     and implement them and obviously pass that on from a software
     development and a secure development standpoint as well. To me,
     it does not appear to be a requirements thing at this point.
        Mr. GARBARINO. OK. Mr. Thompson, anything additional?
        Mr. THOMPSON. The only thing I would add is that different
     areas of the Federal Government require different levels of certifi-
     cation, and in every area of the Federal Government where we
     were allowed to sell, we had the required certifications. Whether
     that was COE, whether that was APL, Common Criteria, we had
     the required certifications. But I would agree with Sudhakar. Some
     of those certifications, while they do have security testing require-
     ments that our products went through, and I think that that helps
     to ensure the security of the products, I think as you think about
     this particular breach and what happened, I don’t think those cer-
     tification requirements are designed to capture something like this.
        Mr. GARBARINO. OK. So, is it fair to say we should now update
     to try to address it so this doesn’t again or so other things don’t
     happen again?
        Mr. THOMPSON. Yes, I think that is a good question for CISA to
     ask them in terms of what could be done because I don’t really
     have all the answers there. But I do think we have to think about
     together, private and public sector, how we do we work together
     more closely to make sure products are secure. And a lot of the
     panelists have talked about how do we share information very,
     very quickly so we can address issues as they occur, because na-
     tion-states will come up with new vectors of attack. They will come
     up with a new one tomorrow, and they will come up with a new
     one the day after, and the only way to protect ourselves is to let
     everyone know what those vectors are so that we can respond to
     them.
        Mr. GARBARINO. I appreciate that. Thank you. Mr. Smith, a ques-
     tion for you. Can you help the committee understand Microsoft’s
     statement: ‘‘We found no evidence of access to production services
     or customer data. The investigation also found no indications that
     our systems at Microsoft were used to attack others.’’ What exactly
     are you saying here? Can you help us understand what did and
     didn’t happen in your view? In your testimony on Tuesday, you
     mentioned that some Office 365 accounts were compromised
     through simple password guesses and sprays. How were the other
     accounts compromised?
        Mr. SMITH. Sure. Well, what that statement says is three things.
     It says that our build systems were secure and they were not pene-
     trated in any way, that we had no customer data that was touched
Case 1:21-cv-00138-RP Document 43-8 Filed 08/02/21 Page 74 of 84




                                      67

     in any way, and that we found no evidence that any of our services
     or products were used as a vector of attack to launch an attack
     against anyone else. What we did find in certain instances was
     once this intruder was inside a network of, say, a customer, you
     know, say a Federal agency, one of the things it was able to do was
     get access to an account that had what we call elevated privileges,
     like an IT administrator. It was able to find the password or get
     the key to get into that account. When it was in that account, they
     found that that individual had access, say, to the Office 365 email
     of a portion or all of several customers. And so once they were
     there, then they went into the Office 365 cloud service and that is
     when we identified their presence.
        Ms. NORTON. The gentleman——
        Mr. GARBARINO. Thank you very much. I yield back.
        Ms. NORTON. The gentleman’s time has expired. I thank him for
     his questions. I recognize Mr. Johnson of Georgia.
        Mr. JOHNSON. Thank you. Can you hear me now, Madam Chair?
        Ms. NORTON. I can, and you are recognized for five minutes.
        Mr. JOHNSON. Thank you. Technology advancements have cre-
     ated a world that looks unrecognizable compared to our lives just
     30 short years ago, but Americans have grown accustomed to these
     changes. They have adapted. The average person not only may not
     understand the nuts and bolts of technology, but they do under-
     stand the risk of not being careful with it. Many of us use two-
     point authentication for our email, a third of Americans change
     their passwords annually, and we all know better than to make our
     passwords ‘‘JohnSmith123.’’ Companies that work with millions of
     individuals’ personally identifiable information should be held to a
     high standard that at least reflects what ordinary people employ in
     their day-to-day affairs using technology.
        The SolarWinds preparedness and response to this hack were, at
     best, incredibly negligent and, at worst, criminal. And unfortu-
     nately we have seen a lot of data breaches that have dealt with the
     lack of protection for sensitive data. Hospitals, governments, coun-
     ty and local governments have been held hostage, hospitals, even
     government agencies. I believe eight or nine government agencies
     using SolarWinds software were able to be hacked into. Mr.
     Mandia, why was the SolarWinds breach so dangerous to our na-
     tional security?
        Mr. MANDIA. Well, that is a great question. First, I would like
     to comment that even if you are compliant, and almost every one
     of the 1,000 victims we respond to every year are, I am not con-
     vinced compliance in any standard regulation or legislation is going
     to stop a Russian foreign intelligence service from successfully
     breaching an organization, which is what happened here. The rea-
     son that the breach that we are describing was so entrenched is the
     fact that it was surreptitious and clandestine for nine months, and
     the threat actor behind it looks to be a foreign intelligence service.
     That is why. I don’t think it impacts the general consumer that
     goes home every day. They are not thinking about this, but the
     government agencies that were impacted and the companies im-
     pacted are thinking about it. So, I think——
        Mr. JOHNSON. Well, what can our enemies who hacked into our
     national data base, what can they do with the information that
Case 1:21-cv-00138-RP Document 43-8 Filed 08/02/21 Page 75 of 84




                                      68

     they obtained, or what is possible that they could do with that in-
     formation?
        Mr. MANDIA. That is going to be one of the most complex ques-
     tions to answer in this, sir, is that emails and documents were
     taken, and, quite frankly, the people targeted, all that information
     that was taken, I believe the threat actor is still learning how they
     can use that information. It is going to emerge over years, and it
     is going to take months and months for organizations to get their
     arms around all the possible uses of the stolen documents. You
     know, this breach, to me, from what I can observe, and I was a
     first-hand victim of it, wasn’t about stealing the information of con-
     sumers’ PII. This is about stealing documents that were relevant
     to the collection requirements of another nation.
        Mr. JOHNSON. Well, it is national security secrets that can affect
     the lives and indeed the freedom of Americans and the safety of
     Americans, the physical well-being of Americans. Isn’t that correct?
        Mr. MANDIA. What can happen from this breach is yet to be told.
     Each victim had a different——
        Mr. JOHNSON. A lot of damage to our national security could
     have been done and probably was done as a result of this breach.
     What standard should we build for our most precious infrastruc-
     ture, like our voting systems, our hospitals, our electricity grids,
     our government secrets? What kind of national standards should
     there be in place to protect those secrets and guard against suc-
     cessful attacks like this one that are bound to occur in the future?
        Mr. MANDIA. That is the question for me. You know, when you
     think about modern cyberdefense, first and foremost, every air-
     plane has a data flight recorder. Overall, if you capture everything
     all the time, which is very hard to do, mind you, with encryption
     and other things, but it is always good to have something there
     that recorded everything in case something gets missed. Modern
     cyberdefense is going to take learning systems—AI—and it is going
     to take machine learning, and it is going to take expertise on the
     frontlines constantly being automated by systems. We are going
     through that transformation, sir, now in the industry. The bottom
     line is we can’t have stagnant defense. We have to have defense
     that evolves at computer speed, not the signatures of yesterday,
     but the AI of tomorrow.
        Mr. JOHNSON. Thank you. I yield back.
        Ms. NORTON. The gentleman’s time has expired. I thank him for
     his questions. Mrs. Cammack of Florida.
        Mrs. CAMMACK. Thank you so much, Madam Chair. Good after-
     noon. Thank you to our witnesses for hanging in there. I know it
     has been a lengthy day, but I do appreciate your candid comments
     and your patience as we work through this. Just a few weeks ago,
     the Homeland Security hearing that we had, we looked at cyberse-
     curity threats facing our Nation today and how we must improve
     our resilience in this area. The SolarWinds attack was one of the
     issues discussed in that hearing, so I am very glad that you are all
     with us here today to discuss this again.
        As you all know, cybersecurity is only growing in importance for
     our national security as more of our everyday lives move into a
     cyber world, such as committee hearings. Normal operations for
     areas ranging from critical infrastructure to consumer products are
Case 1:21-cv-00138-RP Document 43-8 Filed 08/02/21 Page 76 of 84




                                         69

     all moving to cyberspace, especially in the wake of the COVID–19
     pandemic. This shift simultaneously exposes all of these operations
     to greater cybersecurity threats. So, I want to focus now on the re-
     lationship between the Federal Government and the private sector
     with regards to cybersecurity. In this area, cybersecurity is a
     unique landscape for private/public partnerships in information
     sharing and collaboration, which depends on mutual coordination.
     All levels of government and the private sector are targets now for
     our adversaries, non-state actors, and several of you have touched
     on the need for a national strategy to share intelligence between
     government and U.S. businesses.
        So, I want to open this up to the panel. You all have touched on
     the importance of intelligence sharing between the public and pri-
     vate sector moving forward and the barriers in this area. So, in
     short, how can we make this information sharing easier for busi-
     nesses, but also for government? What concrete steps can we take
     as legislators to facilitate this process? And I will start with Mr.
     Brad Smith with Microsoft.
        Mr. SMITH. No, it is a really important question, and I think, to
     some degree, it starts with identifying who needs to report, what
     they need to report, to whom they need to report it, and how. I do
     think one thing that is worth touching upon that we really haven’t
     perhaps talked about at this hearing is the critical need to enable
     people who have this information to report it easily and in a
     streamlined manner, because we are acting as the first responders.
     And, in a sense, when an incident is unfolding, you know, we are
     fighting a fire, and you don’t want to take people away from the
     fire so they are filling out a lot of forms and doing things that are
     going to detract from their ability to respond. So, I would hope that
     one design principle that would be built into this would be the need
     to do it simply, efficiently, and in a manner that is sensitive to the
     work that is needed while an incident is unfolding.
        Mrs. CAMMACK. Excellent. Thank you, Mr. Smith. And as you
     know, government is not known for their efficiency or their ability
     for data bases across agencies to talk to one another, so I appre-
     ciate your comments and actually would love to followup with you
     at a later time, but I am short on time. So, Kevin, can you elabo-
     rate on that a bit?
        Mr. MANDIA. Yes, I think Mr. Smith got it right. I would add to
     it the confidentiality of it. If it is not confidential threat intelligence
     sharing, people are going to be worried about the liabilities to it,
     period. And, by the way, whether you did everything right on secu-
     rity or everything wrong, everybody’s security program, to some ex-
     tent, is a Maginot Line, period. And what we have learned with
     this one is hacking the supply chain was the blitzkrieg around the
     Maginot Line in the United States, so we will widen the line. We
     will broaden it. We will create our learning systems. Tech is get-
     ting better every single day. But whether somebody deserves to be
     compromised or not, however people interpret that, it takes time to
     figure out what you lost, so that confidentiality of the threat intel-
     ligence data sharing is critical.
        Mrs. CAMMACK. Excellent. Thank you. I have got about a minute
     remaining, so really quickly, and again, I will open this up to the
     panel. What specific supply chain vulnerabilities should be ad-
Case 1:21-cv-00138-RP Document 43-8 Filed 08/02/21 Page 77 of 84




                                      70

     dressed to limit exposure to these threats that we are seeing in
     cyberspace? Total free-for-all. Go for it.
        Mr. RAMAKRISHNA. I would be happy to start on this one because
     we are in a unique position to apply our learnings to the broader
     industry here. And we have defined some very specific things that
     need to be done in the context of secure software development as
     it relates to the supply chain issues that we discussed in this hear-
     ing, and we plan to publish those as well. It is not one specific
     thing that may impact the supply chain, and we need to look at
     it holistically across the build environments, and also stress test
     our methodologies to date of delivering integrity in software and
     improve those. I am happy to share the details of those. We have
     published those, but we will share more details with you offline.
        Mrs. CAMMACK. I appreciate that. Thank you so much. And I
     know I am out of time, so with that, I yield back. Thank you.
        Ms. NORTON. I thank the gentlelady for her questions. Ms.
     Barragán of California.
        Ms. BARRAGÁN. Thank you, Madam Chairwoman, for holding this
     very important hearing. Mr. Smith, Microsoft has stated that it has
     spent over $1 billion in security investments annually, but you re-
     cently also stated in an interview with the New York Times that
     you first learned of the attack when you were contacted by
     FireEye. How did Microsoft miss this attack, and how can cus-
     tomers like the U.S. Government trust Microsoft to uncover future
     vulnerabilities when Microsoft missed the worst intrusion of U.S.
     Government agencies, as quoted by Reuters?
        Mr. SMITH. Well, I think to put it in its simplest terms, all 60
     of the Microsoft customers who were attacked had their networks
     penetrated on premise, meaning in their server room in their build-
     ing. It was not in our cloud services. It is like, you know, if some-
     one broke into your house, but not my house, I would not know
     until you told me, or, in this case, what they did was they went
     into your house, they found the keys, the passwords, so that they
     could go into the service in the cloud. Once they got that, once they
     stole your keys, once they entered our cloud service, we saw them,
     and then we called you, and we said, ‘‘Did you know that they are
     in your house? Did you know that they have stolen your keys? Did
     you know that they have now entered the service that we can see,
     and did you know that, unlike AWS, unlike even, I think, Google,
     at Microsoft we let you know as soon as we find out that someone
     has penetrated your network?’’ And it doesn’t matter whether it
     had anything to do with our service.
        Ms. BARRAGÁN. Well then, Mr. Smith, if it had nothing to do
     with Microsoft, what did the billion dollars that you spent go to?
        Mr. SMITH. Oh, it goes to better technology to protect the Micro-
     soft products that you use. It goes to the Microsoft Threat Intel-
     ligence Center so that we can find these kinds of services. It goes
     to the Microsoft Detection and Response Team. It goes to the
     Microsoft Digital Crimes Unit. It goes to all the work that we do
     to protect the cybersecurity of our customers, of this country, and
     of the other countries that we support. And believe me, the billion
     dollars a year, that is just scratching the surface. We spend more
     than that every year.
Case 1:21-cv-00138-RP Document 43-8 Filed 08/02/21 Page 78 of 84




                                       71

        Ms. BARRAGÁN. Thank you, Mr. Smith. You know, I represent the
     Port of Los Angeles, and cybersecurity is very important, and one
     disturbing fact from this breach is that Microsoft and FireEye prod-
     ucts and services exist in most organizations. This breach and secu-
     rity could happen to the many thousands of other entities that uti-
     lize the software. Mr. Smith, you are now saying, ‘‘It wasn’t us, it
     was somebody else,’’ and so it kind of begs the question, you know,
     what have Microsoft and FireEye done to ensure that source codes
     are not compromised?
        Mr. SMITH. Well, we do work every day to protect every aspect
     of cybersecurity. The first thing I would say is, fundamentally, cy-
     bersecurity today does not turn on the secrecy of source code. Most
     source code is published. It is in open-source form, and even when
     a company like ours uses source code that isn’t published publicly,
     we make it widely available, so there are a wide variety of other
     practices that are critical for cybersecurity. And I think the mes-
     sage for the Port of Los Angeles——
        Ms. BARRAGÁN. OK. Mr. Smith, I don’t want to interrupt you. I
     do want to give a chance for Mr. Mandia to chime in here. Has
     FireEye done any anything to ensure that the source codes are not
     compromised? Given Mr. Smith’s answer, I don’t think I got one to
     the source code question. Do you have anything to add on this?
        Mr. MANDIA. Yes, in our intrusion, the primary focus from this
     attacker was all about the documents and the communications of
     folks that did work for the U.S. Government, and our red team
     tools, which do proactive security assessments. We, like many com-
     panies, do everything we can to safeguard all our information, not
     just our source code, but our email and everything else.
        And I would like to remind folks that this was a foreign intel-
     ligence service that hacked into 17,000 different organizations. I
     would ask the Members of Congress to think, is it reasonable for
     our companies to defend themselves from a foreign intelligence
     services, is that the bar that we want to set for this Nation’s pri-
     vate sector?
        Ms. BARRAGÁN. Well, thank you. It is important that we find out
     what happened, and where the issue is, and what we can do be-
     cause, as Congress, we need to ensure that we are finding out that
     information to say, hey, something needs to be fixed, something
     needs to be done better. Sure, we are going to have those outside
     threats, but we also need to look to see where it went wrong. And
     I appreciate the discussion today and look forward to working with
     everybody to make sure we are able to secure, you know, the soft-
     ware and our agency data. With that, Madam Chairwoman, I yield
     back.
        Ms. NORTON. The gentlelady’s time has expired. Ms. Pfluger of
     Texas. I recognize Ms. Pfluger of Texas for five minutes.
        Mr. PFLUGER. Thank you, Madam Chairwoman. Thanks for
     the——
        Ms. NORTON. I am sorry. Mr. Pfluger.
        Mr. PFLUGER. That is OK. I don’t take offense to that right at
     this second. Thank you very much. You know, thank you all for a
     good discussion on this. As a military officer for two decades, you
     know, protecting every single piece of your architecture obviously
     is very, very difficult. I do want to talk a little bit, however, about
Case 1:21-cv-00138-RP Document 43-8 Filed 08/02/21 Page 79 of 84




                                      72

     our national strategy, and specifically I want to take it back to my
     own home district where we have a Cyber Center of Excellence
     that is in development at one of the universities, Angelo State Uni-
     versity, led by a former general officer in the Air Force, Ronnie
     Hawkins, who is doing amazing things in a Hispanic-serving insti-
     tution, minority-serving institution in a very rural part of our coun-
     try. So, I would like you from the corporate side to comment on
     what role education plays in our national strategy to make sure
     that we have the right people that are learning the skills that they
     need to learn to enter the work force and be a part of cybersecurity.
     So, we will just go down the line and start with Mr. Smith.
        Mr. SMITH. Well, I would say two things. First, I think the kind
     of initiative that you have recently pursued at Angelo State points
     the way for the role that a number of colleges and universities and
     community colleges can play, you know. So, what you have been
     doing there around the cybersecurity intelligence program, I think
     it can be built and expanded and help us get the cybersecurity
     work force the Nation needs. The other thing I would point to is
     this extraordinary resource that we have as a Nation in terms of
     veterans coming out of the military every year. You know, every
     year there are about 200,000 people who leave the military. They
     enter the private work force.
        One of the things that we have done at Microsoft is create, in
     partnership with the Department of Defense, what we call the
     Microsoft Software and Systems Academy. And so it has already
     worked with more than 2,000 individuals leaving the military. We
     have worked with partners across the industry. We provide edu-
     cation in the last couple of months, say, of somebody’s tour of duty,
     and it guarantees an individual a job interview, a job interview
     with one of 600 partners that we have brought together. So, that
     is another way, I think, to add to the cybersecurity work force of
     the country.
        Mr. PFLUGER. Thank you very much. Mr. Ramakrishna, do you
     have any thoughts on whether or not you believe that our college
     graduates, are we resource limited right now on the number of
     graduates who have the requisite skills?
        Mr. RAMAKRISHNA. Congressman Pfluger, first of all, I hope ev-
     eryone in your family and your community is safe given the events
     in Texas. Related to your question, I would say that looking at only
     college grads in this context is restrictive. I was mentioning earlier
     that the internet has to be made more available to every child,
     every person that is interested in learning and accessing, especially
     focused on inner-city kids and socioeconomically backward popu-
     lations, because there is a lot of talent in those circles that need
     to be unleashed and exposed to these types of topics so that we can
     have a more aware and a more diverse work force and a set of peo-
     ple that can be brought into society at a higher level from a capa-
     bility and contribution perspective. I think that is our contribution
     or our responsibility as private sectors as well.
        One specific thing that I would like to offer up there is that as
     the government facilitates those, as part of the private sector, we
     could have a buddy system that we could provide to some of those
     young children to give them better exposure to these technologies
     and techniques, get them into internships and potentially into em-
Case 1:21-cv-00138-RP Document 43-8 Filed 08/02/21 Page 80 of 84




                                     73

     ployment as well, and not hold the degree requirements on them
     because not everybody may be able to, or be able to afford afford,
     to go to colleges.
        Mr. PFLUGER. Thank you very much. I appreciate that, and I also
     want to make sure that we acknowledge the fact that access to
     internet in the form of rural broadband is extremely important in
     communities like mine that may not have that ability. Very quick-
     ly, 30 seconds, Mr. Thompson, your thoughts on this issue?
        Mr. THOMPSON. One of the challenges that we have had in the
     past, we have tried to work with colleges and universities on dif-
     ferent programs to provide skill sets that we are in shortage of in
     the technology field in the United States. I think one of the chal-
     lenges we had is just the speed at which colleges and universities
     can move. Getting them to add a new program because of the bu-
     reaucracy they have to go through is quite a lengthy process. So,
     I think if we can find a way to accelerate that and let them develop
     a cybersecurity training program or a data intelligence program,
     we need to do that quickly to be able to get more sophisticated
     workers in the work force to help solve these problems.
        Mr. PFLUGER. Thank you very much, and with that, I yield back.
     Thank you.
        Ms. NORTON. The gentleman’s time has expired. I thank him for
     his questions. Next would be Ms. Bush of Missouri.
        Ms. BUSH. Thank you, Chairs Maloney and Thompson, for con-
     vening this hearing, and I want to start off. So, the number of
     SolarWinds customers who were potentially affected in this attack,
     it is extremely concerning. At least 18,000 customers downloaded
     this malicious update to the SolarWinds product that infiltrated
     their devices. One concern coming out of the SolarWinds hack is
     that the attackers could use the foothold that they gained inside
     these companies and these agencies to then access other companies
     and, in turn, people. As we have been discussing, the risk is not
     theoretical. Mr. Mandia, as I understand it, FireEye first disclosed
     the breach. Chairman Thompson and others have mentioned that
     cyberbreach notification legislation is urgently needed, and we see
     that, but I want to be sure I understand. Were you required by law
     to do so, to disclose?
        Mr. MANDIA. Right now, ma’am, most of the disclosure laws pro-
     tect the personal identifiable information of American citizens,
     which is not something that we lost. So by law, we weren’t, but I
     just want folks to know that literally within the first 36 to 48
     hours, we were telling our government customers we have got a
     challenge here. We call it Ring Zero. Who do you go to first when
     you know there is something? As I was first briefed on the intru-
     sion into FireEye, I recognized I doubt we were the first pick. And,
     in fact, the number in my head was we are probably the 40th orga-
     nization compromised by this group, so who else is at risk. We did
     go to the intel communities. We did go to the DOD. We did go to
     CISA. Long before we went public with public disclosure, we were
     working with the U.S. Government.
        Ms. BUSH. So, do you think that you should be required by law
     to do so?
        Mr. MANDIA. I think if you are a first responder, like we are, to
     intrusions, because we recognized right away, you know, we are set
Case 1:21-cv-00138-RP Document 43-8 Filed 08/02/21 Page 81 of 84




                                      74

     up for this sort of thing, and it happened to us. You know, I took
     the oath to defend the Constitution of United States, you know, I
     think 30 years ago. It just hits you. I didn’t even want the govern-
     ment to communicate with me at that point. I didn’t know the
     scope and scale of this. But I think for first responders, absolutely
     getting the threat intelligence, because at the time we were telling
     people about it, ma’am, we really didn’t know what had happened
     other than something had happened. But that was enough that we
     had to tell the government entities that we work with.
        Ms. BUSH. So, the answer is no basically. So, would you say——
        Mr. MANDIA. Yes, we didn’t have a legal disclosure to, but we felt
     an obligation to.
        Ms. BUSH. OK. So now, would you say anything has changed
     since the hack that would make us trust private companies like
     SolarWinds more now?
        Mr. MANDIA. Well, I think when you see a breach like this, you
     don’t want the attacker to win twice once they broke in. Well, actu-
     ally, it would be three times. They broke into SolarWinds. They
     had what looks to be a very successful deep blast zone type of
     cyberespionage campaign, and then they harmed American compa-
     nies both in shareholder lawsuits, liabilities, and investigations. It
     is like a trifecta for the adversary against us.
        Ms. BUSH. Yes.
        Mr. MANDIA. So, we got to think of a way where we play team
     ball as a Nation where we all come together. And I do believe the
     fastest thing we can do, we have been talking about a lot today,
     ma’am, get the threat intelligence into an agency in the govern-
     ment, and then from there it gets pushed out to the security com-
     munity so we can go shields-up a lot faster. Best we can do, ma’am,
     is maybe somebody is a victim, but we are all as secure as the very
     last victim in cybercrime.
        Ms. BUSH. Thank you. Given that this hack has been traced back
     from many months, it may be possible that other companies knew
     about this and didn’t tell anyone because they didn’t have to. So,
     Mr. Smith, are you aware of any other companies that may have
     known about this breach and did not report it?
        Mr. SMITH. We notified 60 Microsoft customers, and we have said
     that 50 percent of those, so call it 30, are communications and tech-
     nology firms. And we provided that information first to them, so we
     told them, and we have shared that information to the government.
     But most of those companies have not disclosed publicly that they
     were attacked in this way. And, in fact, you have other companies,
     some of the largest companies in our industry, that are well known
     to have been involved in this that still have not spoken publicly
     about what they know. There is no indication that they even in-
     formed customers, and I am worried that, to some degree, some
     other customers or some other companies, some of our competitors
     even just didn’t look very hard. If you don’t look, you won’t find,
     and you will go to bed every night being blissfully ignorant think-
     ing you don’t have a problem when, in fact, you do.
        Ms. BUSH. Thank you, and I yield back.
        Ms. NORTON. The gentlewoman’s time has expired. I am passing
     it over now to Ms. Porter to continue to chair the committee.
Case 1:21-cv-00138-RP Document 43-8 Filed 08/02/21 Page 82 of 84




                                      75

        Ms. PORTER. Thank you, Ms. Norton. I am going to hand it back
     to you. I believe we have no more members to recognize. Does any-
     one else wish to be recognized?
        Ms. NORTON. Well, we have been here for a long time, and unless
     someone speaks up with this double hearing, of this hearing involv-
     ing two committees, I am about to sign off and thank our witnesses
     for testifying. I find members who had to come back and forth, but
     it looks like we have reached the limit of members who wish to tes-
     tify. I want to thank the witnesses again, and at this point——
        Ms. PORTER. Ms. Norton?
        Ms. NORTON. Yes? Yes, indeed, Ms. Porter.
        Ms. PORTER. I see that my colleague, Mr. Torres, has joined.
        Ms. NORTON. Ms. Porter, will you take over the hearing from
     here?
        Ms. PORTER. Yes, ma’am.
        Ms. NORTON. All right.
        Ms. PORTER. [Presiding.] Mr. Torres, the gentleman from New
     York, is now recognized.
        Mr. TORRES. Thank you, Madam Chair. I have a question for the
     new CEO of SolarWinds. Has your company conducted a post-
     mortem of what went wrong, the mistakes that your company
     might have made, and the lessons learned from those mistakes?
        Mr. RAMAKRISHNA. Congressman, thank you for the questions. As
     I came into the company, given my cybersecurity experience from
     previous companies and having had to deal with cyber incidents in
     the past, I had to first look at our cyber hygiene and cybersecurity
     posture as well as our cybersecurity investments. As Mr. Thompson
     highlighted previously, this did not appear to be or does not appear
     to be an investment issue. We spent enough on cybersecurity, in
     fact, more than the average company——
        Mr. TORRES. Just in the interest of time constraints, so you have
     done a post-mortem, but in your judgments, do you believe your
     company made mistakes? Yes or no.
        Mr. RAMAKRISHNA. I think there are opportunities to improve,
     Congressman.
        Mr. TORRES. It is a straightforward question. I am a straight-
     forward person. It is a straightforward question. Did you make
     mistakes? Yes or no. You can say no, but——
        Mr. RAMAKRISHNA. We all make mistakes and——
        Mr. TORRES. OK. You made mistakes. Tell me, what mistakes
     did you make?
        Mr. RAMAKRISHNA. As I look at what we have done in the past,
     and I am looking at it from the standpoint of where we go from
     here. I haven’t looked at specifically——
        Mr. TORRES. We have to learn from past mistakes in order to
     know how to move forward so——
        Mr. RAMAKRISHNA. Yes.
        Mr. TORRES. We want to concrete examples. Is it true that
     SolarWinds had no chief information security officer in the lead-up
     to the SolarWinds breach?
        Mr. RAMAKRISHNA. So, the way we have organized ourselves is
     that instead of calling the person a chief information security offi-
     cer, we call him a VP of security for a very specific reason. Instead
     of looking at only infrastructure security, that person is also re-
Case 1:21-cv-00138-RP Document 43-8 Filed 08/02/21 Page 83 of 84




                                      76

     sponsible for looking at product security. That way we are able to
     get the best of both worlds and help us all build products as well
     as take care of our infrastructure. So, it is a——
        Mr. TORRES. So, I just want to be clear, you had a VP for security
     in the lead-up to the SolarWinds breach?
        Mr. RAMAKRISHNA. Absolutely, and we have had it since 2017.
        Mr. TORRES. You know, so here is the concern I have. The cyber-
     security failure of SolarWinds led to a supply chain breach that
     compromised nine Federal agencies. It is arguably the greatest cy-
     bersecurity failure in the history of the United States, and your
     company is at the heart of it. Given the seismic nature of that cy-
     bersecurity failure, can your company be trusted to ever do busi-
     ness with the Federal Government?
        Mr. RAMAKRISHNA. Congressman, we take the security and pro-
     tection of our customers very, very seriously. This particular issue
     was much more than just SolarWinds. It was a very sophisticated
     nation-state attack, as we have been discussing here. It has got
     very little relevance to a security hygiene of a particular company
     or the security investments of a particular company. It was a co-
     ordinated, patient, persistent attack that neither one company, no
     matter large it is or how many resources it is deploying, or one
     Federal Government agency is able to coordinate it, which is the
     subject of today’s hearing that we came here to apply our learnings
     and contribute our learning.
        Mr. TORRES. I am going to move on. So, I have a question for
     FireEye. FireEye managed to do something that the entire cyberse-
     curity apparatus of the Federal Government failed to do. You de-
     tected SolarWinds. So, my question for the CEO of FireEye, what
     does the Federal Government need to do to be more effective at de-
     tecting breaches like SolarWinds?
        Mr. MANDIA. Well, I think, first, it is team ball. You know, we
     had talked about the area of responsibility for some of the best ca-
     pabilities we have, like the NSA’s, outside of the Nation. All the
     fingerprints of this attack actually were inside the Nation. So, you
     have to expect that the government is going to detect some things,
     the private sector is going to detect some things, hence, all the dia-
     log, sir, to bring it to one entity that has got purview into both
     sides of the fence.
        I think the government was catching a whiff of it. They were see-
     ing streams of smoke because when I started talking to govern-
     ment agencies, no one was surprised. They were starting to go, oh,
     I get it. We were all piecing together the same crime scene, but we
     all had different pieces of evidence. It took us finding the
     SolarWinds implant and Microsoft’s help from the top down, cloud
     down, looking to start scoping this thing.
        Mr. TORRES. I just want to squeeze this in because we have the
     EINSTEIN system, which operates on a data base of known cyber
     threats, right?
        Mr. MANDIA. Yes, right.
        Mr. TORRES. Do you have technology that is effective at detecting
     anomalous threats that could benefit the Federal Government——
        Mr. MANDIA. We do, and there is a lot of other technologies that
     do as well, but the problem was, you have to have a little bit more
     visibility than that. So, there were blips on the radar sir, but no-
Case 1:21-cv-00138-RP Document 43-8 Filed 08/02/21 Page 84 of 84




                                     77

     body could tell what they meant without more context. The im-
     plant, when we found that, that was kind of the homerun for con-
     text and everybody went ‘‘aha.’’ That was the eureka moment.
        Mr. TORRES. Thank you. Thank you, Madam Chair.
        Ms. PORTER. Thank you, sir. With that, I want to thank our pan-
     elists for their remarks, and I want to commend my colleagues for
     participating in this important hearing.
        With that, without objection, all members will have five legisla-
     tive days within which to submit additional written questions for
     the witnesses to the chair, which will be forwarded to the witnesses
     for their response. I ask our witnesses to please respond as prompt-
     ly as you are able.
        Ms. PORTER. This hearing is adjourned.
        [Whereupon, at 2:01 p.m., the committee was adjourned.]
                                     Æ
